EXHIBIT 10.1





--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 10, 2016
among
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP,
as the Borrower,
ASHFORD HOSPITALITY PRIME, INC.,
as the Parent,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Documentation Agent



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Section
 
 
Page
 
 
 
 
 
Article I. Definitions and Accounting Terms
1


 
1.01


Defined Terms
1


 
1.02


Other Interpretive Provisions
26


 
1.03


Accounting Terms.
27


 
1.04


Rounding
28


 
1.05


Times of Day; Rates
28


 
1.06


Letter of Credit Amounts
28


Article II. The Commitments and Credit Extensions
29


 
2.01


The Revolving Credit Loans
29


 
2.02


Borrowings, Conversions and Continuations of Loans.
29


 
2.03


Letters of Credit.
30


 
2.04


Swing Line Loans.
39


 
2.05


Prepayments.
41


 
2.06


Termination or Reduction of Commitments.
42


 
2.07


Repayment of Loans.
43


 
2.08


Interest.
43


 
2.09


Fees
43


 
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.
44


 
2.11


Evidence of Debt.
45


 
2.12


Payments Generally; Administrative Agent’s Clawback.
45


 
2.13


Sharing of Payments by Lenders
47


 
2.14


Extension of Maturity Date.
47


 
2.15


Increase in Commitments.
48


 
2.16


Cash Collateral
49


 
2.17


Defaulting Lenders.
50


Article III. Taxes, Yield Protection and Illegality
53


 
3.01


Taxes
53


 
3.02


Illegality
57


 
3.03


Inability to Determine Rates
57


 
3.04


Increased Costs; Reserves on Eurodollar Rate Loans.
58


 
3.05


Compensation for Losses
60


 
3.06


Mitigation Obligations; Replacement of Lenders.
60


 
3.07


Survival
61





i

--------------------------------------------------------------------------------





Article IV. Conditions Precedent To Credit Extensions
61


 
4.01


Conditions of Initial Credit Extension
61


 
4.02


Conditions to All Credit Extensions
63


Article V. Representations and Warranties
64


 
5.01


Existence, Qualification and Power
64


 
5.02


Authorization; No Contravention
64


 
5.03


Governmental Authorization; Other Consents
64


 
5.04


Binding Effect
65


 
5.05


Financial Statements; No Material Adverse Effect.
65


 
5.06


Litigation
65


 
5.07


No Default
65


 
5.08


Ownership of Property; Liens; Investments.
66


 
5.09


Environmental Compliance.
66


 
5.10


Insurance
67


 
5.11


Taxes
67


 
5.12


ERISA Compliance.
67


 
5.13


Subsidiaries and JV Subsidiaries; Equity Interests; Loan Parties
68


 
5.14


Margin Regulations; Investment Company Act.
68


 
5.15


Disclosure
69


 
5.16


Compliance with Laws
69


 
5.17


Taxpayer Identification Number
69


 
5.18


Intellectual Property; Licenses, Etc.
69


 
5.19


Solvency
69


 
5.20


Casualty, Etc
69


 
5.21


Labor Matters
70


 
5.22


Collateral Documents
70


 
5.23


OFAC
70


 
5.24


Nature of Business
70


 
5.25


Anti-Corruption Laws
70


 
5.26


EEA Financial Institutions
70


Article VI. Affirmative Covenants
70


 
6.01


Financial Statements
70


 
6.02


Certificates; Other Information
71


 
6.03


Notices
73


 
6.04


Payment of Obligations
74





ii

--------------------------------------------------------------------------------





 
6.05


Preservation of Existence, Etc
74


 
6.06


Maintenance of Properties
74


 
6.07


Maintenance of Insurance
74


 
6.08


Compliance with Laws
74


 
6.09


Books and Records
74


 
6.10


Inspection Rights
74


 
6.11


Use of Proceeds
75


 
6.12


Covenant to Guarantee Obligations and Give Security.
75


 
6.13


Compliance with Environmental Laws
76


 
6.14


Further Assurances
76


 
6.15


Compliance with Terms of Leaseholds
76


 
6.16


Lien Searches
76


 
6.17


Material Contracts
77


 
6.18


Cash Collateral Accounts
77


 
6.19


Maintenance of Listing
77


 
6.20


Anti‑Corruption Laws
77


Article VII. Negative Covenants
77


 
7.01


Liens
77


 
7.02


Indebtedness
78


 
7.03


Investments
78


 
7.04


Fundamental Changes
79


 
7.05


Dispositions
79


 
7.06


Restricted Payments
80


 
7.07


Change in Nature of Business
80


 
7.08


Transactions with Affiliates
80


 
7.09


Burdensome Agreements
80


 
7.10


Use of Proceeds
80


 
7.11


Financial Covenants.
80


 
7.12


Capital Expenditures
82


 
7.13


Amendments of Organization Documents
82


 
7.14


Accounting Changes
82


 
7.15


Sanctions
82


 
7.16


Anti-Corruption Laws
82


Article VIII. Events of Default and Remedies
82


 
8.01


Events of Default
82





iii

--------------------------------------------------------------------------------





 
8.02


Remedies Upon Event of Default
85


 
8.03


Application of Funds
85


Article IX. Administrative Agent
86


 
9.01


Appointment and Authority.
86


 
9.02


Rights as a Lender
87


 
9.03


Exculpatory Provisions
87


 
9.04


Reliance by Administrative Agent
88


 
9.05


Delegation of Duties
88


 
9.06


Resignation of Administrative Agent
88


 
9.07


Non-Reliance on Administrative Agent and Other Lenders
90


 
9.08


No Other Duties, Etc
90


 
9.09


Administrative Agent May File Proofs of Claim
90


 
9.10


Collateral and Guaranty Matters
91


 
9.11


Releases
92


 
9.12


Secured Hedge Agreements
93


Article X. Continuing Guaranty
94


 
10.01


Guaranty
94


 
10.02


Rights of Lenders
94


 
10.03


Certain Waivers
94


 
10.04


Obligations Independent
95


 
10.05


Subrogation
95


 
10.06


Termination; Reinstatement
95


 
10.07


Subordination
95


 
10.08


Stay of Acceleration
95


 
10.09


Condition of Borrower
95


Article XI. Miscellaneous
96


 
11.01


Amendments, Etc
96


 
11.02


Notices; Effectiveness; Electronic Communication.
97


 
11.03


No Waiver; Cumulative Remedies; Enforcement
99


 
11.04


Expenses; Indemnity; Damage Waiver.
100


 
11.05


Payments Set Aside
102


 
11.06


Successors and Assigns.
102


 
11.07


Treatment of Certain Information; Confidentiality
107


 
11.08


Right of Setoff
108


 
11.09


Interest Rate Limitation
108





iv

--------------------------------------------------------------------------------





 
11.10


Counterparts; Integration; Effectiveness
108


 
11.11


Survival of Representations and Warranties
109


 
11.12


Severability
109


 
11.13


Replacement of Lenders
109


 
11.14


Governing Law; Jurisdiction; Etc.
110


 
11.15


Waiver of Jury Trial
111


 
11.16


No Advisory or Fiduciary Responsibility
111


 
11.17


Electronic Execution of Assignments and Certain Other Documents
112


 
11.18


USA PATRIOT Act
112


 
11.19


Time of the Essence
112


 
11.20


Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
112


 
11.21


Amendment and Restatement of Existing Credit Agreement
113


 
11.22


ENTIRE AGREEMENT
113





v

--------------------------------------------------------------------------------





SCHEDULES
2.01    Commitments and Applicable Percentage
5.06    Litigation
5.08(b)    Existing Liens
5.08(c)    Owned and Ground Leased Real Property
5.08(d)    Existing Investments
5.09    Environmental Matters
5.12(d)    ERISA Matters
5.13    Subsidiaries and JV Subsidiaries and Other Equity Investments; Loan
Parties
5.18    Intellectual Property Matters
7.09    Burdensome Agreements
11.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F-1    Guaranty
F-2    Borrower Guaranty
G    Security Agreement
H    Pledge Agreement
I    Opinion Matters – Counsel to Loan Parties
J    U.S. Tax Compliance Certificates
K    Solvency Certificate







vi

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
November 10, 2016, among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), ASHFORD HOSPITALITY PRIME, INC.,
a Maryland corporation (the “Parent”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS
The Borrower, the Parent, Bank of America, as Administrative Agent, Swing Line
Lender, and L/C Issuer, and certain Lenders are parties to that certain Credit
Agreement dated as of November 19, 2013 (as modified and amended prior to the
date hereof, the “Existing Credit Agreement”).
The parties hereto desire to amend and restate the Existing Credit Agreement in
its entirety.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.
Definitions and Accounting Terms

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Bank of America (as hereafter defined) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.
“Advisor” means Ashford Hospitality Advisor LLC, a Delaware limited liability
company, and its successors and assigns.
“Advisory Agreement” means that certain Advisory Agreement dated as of November
19, 2013, by and among Advisor, Borrower and Parent, as amended or assigned from
time to time.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date equal $100,000,000.
“Agreement” means this Credit Agreement.





--------------------------------------------------------------------------------





“AH REHE Investment” means, as of the last day of any fiscal quarter, the
ownership of the Parent or its Subsidiaries of the equity interests in AIM Real
Estate Hedged Equity (U.S.) Fund, LP. For purposes of covenant compliance, the
amount of any AH REHE Investment shall be the value of such investment,
determined in accordance with GAAP, as shown on the most recent financial
statement of the Consolidated Parties and the Controlled JV Subsidiaries
delivered in accordance with Section 6.01 hereof.
“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.
“AINC Investment” means, as of the last day of any fiscal quarter, the ownership
of the Parent or its Subsidiaries of the publicly traded shares in Ashford, Inc.
For purposes of covenant compliance, the amount of any AINC Investment shall be
valued at the then current market value, calculated by taking the product of the
Ashford, Inc. share price as of the last day of such fiscal quarter and the
number of shares owned by Parent and its Subsidiaries as of the last day of such
fiscal quarter.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, as any such Applicable
Percentage may be adjusted as provided in Section 2.17. If the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):
Applicable Margin
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate / Letters of Credit
Base Rate


1
< 4.0x
2.25%
1.25%
2
>4.0 but <5.0x
2.50%
1.50%
3
>5.0x but <5.5x
2.75%
1.75%
4
>5.5x but ≤6.0x
3.25%
2.25%
5
>6.0x
3.50%
2.50%
 
 
 
 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Margin in effect from the
Closing Date until adjusted as set forth above shall be set at Pricing Level 4.


2

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker‑dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
“Ashford Trust” means Ashford Hospitality Limited Partnership, a Delaware
limited partnership.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by investment advisors that are Affiliates.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E‑1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.


3

--------------------------------------------------------------------------------





“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
for Cash Collateral of one or more of the Loan Parties at Bank of America (or
another commercial bank satisfying the requirements of Section 6.18) in the name
of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Administrative Agent, the L/C Issuer
or Swing Line Lender shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries or Controlled JV
Subsidiaries:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360


4

--------------------------------------------------------------------------------





days from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime‑1” (or the then equivalent
grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries or Controlled JV Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x)  the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and


5

--------------------------------------------------------------------------------





13d‑5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or


(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c)    the Parent shall cease, directly or indirectly, to Control the Borrower.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the collateral assignments, security agreements, pledge
agreements, any amendments or supplements thereto or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that relates to any of the foregoing
or creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or obtains additional Commitments from another Lender, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


6

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or in such other form as may be agreed by Borrower and Administrative
Agent.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, EBITDA less an annual replacement reserve equal
to 4% of gross property revenues (or pro rata share of gross property revenues
from JV Subsidiaries) in the aggregate.
“Consolidated Fixed Charge Coverage Ratio” means, without duplication, as of any
date of determination, the ratio of (a) Consolidated Adjusted EBITDA for the
previous four (4) consecutive fiscal quarters ending on such date to (b)
Consolidated Fixed Charges for such period. For purposes of this calculation
only, cash gains and other income (losses) in respect of Swap Contracts and
foreign currency hedges realized during any applicable period shall be (i)
deducted from (added to) Consolidated Adjusted EBITDA for such period but only
to the extent included in net income when determining Consolidated Adjusted
EBITDA and (ii) deducted from (added to) Consolidated Fixed Charges for such
period.
“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Charges for such
period, plus (b) current regularly scheduled principal payments on Consolidated
Funded Indebtedness for such period (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any payment of principal
under the Loan Documents, any “balloon” payment or final payment at maturity
that is significantly larger than the scheduled payments that preceded it and
any amounts paid under a cash flow mortgage applied to principal), plus (c)
dividends and distributions paid in cash on preferred stock by the Consolidated
Parties on a consolidated basis for such period determined in accordance with
GAAP. Preferred stock shall not include any equity in a JV Subsidiary that
provides for distributions on account of such equity in accordance with a
waterfall provision, priority distribution provision, sequential distribution
provision or other similar provision as set forth in the joint venture
agreement. The Borrower’s pro rata share of Consolidated Fixed Charges of a JV
Subsidiary shall be included in the determination of Consolidated Fixed Charges.
“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis (other than
trade debt incurred in the ordinary course of business not past due for more
than 90 days), whether current or long-term, for borrowed money (including all
obligations hereunder and under the other Loan Documents) and all obligations of
the Consolidated Parties on a consolidated basis evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness of the Consolidated Parties on a consolidated basis, (c) all
obligations of the Consolidated Parties on a consolidated basis arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations of the
Consolidated Parties on a consolidated basis in respect of forward purchase
agreements or the deferred purchase price of any property or services (other
than trade accounts payable in the ordinary course of business), in each case
evidenced by a binding agreement, (e) Attributable Indebtedness of the
Consolidated Parties on a consolidated basis in respect of Capitalized Leases
and Synthetic Lease Obligations (the amount of a Capitalized Lease is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet prepared in accordance with GAAP, as GAAP is in effect as of the
Closing Date), (f) obligations (which will increase


7

--------------------------------------------------------------------------------





Consolidated Funded Indebtedness) and assets (which will decrease Consolidated
Funded Indebtedness) under any Swap Contract or foreign currency hedge, in an
amount equal to the Swap Termination Value thereof (net of any cash or Cash
Equivalents posted as collateral for such Swap Contracts), and (g) without
duplication, all Guarantees of the Consolidated Parties on a consolidated basis
with respect to outstanding Consolidated Funded Indebtedness of the types
specified in clauses (a) through (f) above of Persons other than the Parent, any
Subsidiary, or any JV Subsidiary (or Subsidiary thereof). For the avoidance of
doubt, Consolidated Funded Indebtedness shall not include intra-company
Indebtedness. The Borrower’s pro rata share of Consolidated Funded Indebtedness
of a JV Subsidiary shall be included in the determination of Consolidated Funded
Indebtedness. Consolidated Funded Indebtedness shall exclude the outstanding
principal amount of that certain tax incremental financing loan secured by a
subordinate mortgage lien on the Courtyard Philadelphia Downtown hotel.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis, in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties on a consolidated basis with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, as GAAP is in effect
as of the Closing Date. The Borrower’s pro rata share of Consolidated Interest
Charges of a JV Subsidiary shall be included in the determination of
Consolidated Interest Charges.
“Consolidated Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness less
Unrestricted Cash as of such date to (b) EBITDA for the period of the four (4)
fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, the net income of the
Consolidated Parties on a consolidated basis (excluding extraordinary gains and
extraordinary losses and excluding gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP.
“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.
“Consolidated Recourse Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, all Secured Indebtedness and
Unsecured Indebtedness that is recourse to any Consolidated Party (except to the
extent such recourse is limited to customary non-recourse carve-outs,
environmental related indemnities, and completion of capital replacements or
repairs, or otherwise constitutes Secured Indebtedness or Unsecured Indebtedness
that is recourse to a Single Purpose Entity). The Borrower’s pro rata share of
Consolidated Recourse Indebtedness of a JV Subsidiary shall be included in the
determination of Consolidated Recourse Indebtedness.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, Shareholders’ Equity on that
date, minus the amount of Intangible Assets, plus the amount of accumulated
depreciation; provided, however, that there shall be excluded from the
calculation of “Consolidated Tangible Net Worth” any effects resulting from the
application of FASB ASC No. 715: Compensation – Retirement Benefits.
Consolidated Tangible Net Worth shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to Statement of Financial Accounting Standards number 141.


8

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Advisor shall
not Control or be deemed to Control Borrower or Parent by reason of the Advisory
Agreement.
“Controlled JV Subsidiary” means, for any Person, any corporation, partnership
or other entity of which at least a majority of the Equity Interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or other individuals performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries or Controlled JV Subsidiaries of such Person
or by such Person and one or more Subsidiaries or Controlled JV Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower


9

--------------------------------------------------------------------------------





that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, with respect to the Consolidated Parties on a consolidated basis
for any period (without duplication) Consolidated Net Income (loss) for such
period determined on a consolidated basis, in accordance with GAAP, exclusive of
the following (but only to the extent included in determination of such
Consolidated Net Income (loss)): (a) depreciation and amortization (but as to
Capitalized Leases included as an asset, only depreciation in accordance with
GAAP in effect as of the Closing Date); (b) Consolidated Interest Charges; (c)
income tax expense; (d) extraordinary or non-recurring gains and losses and
unrealized gains and losses; and (e) other non-cash items, including without
limitation, non-cash impairment charges, any changes in the fair market value of
any Swap Contracts and deferred compensation expense for officers and employees
and amortization of stock grants. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141. The Borrower’s pro rata share of EBITDA of a JV Subsidiary
shall be included in the determination of EBITDA.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


10

--------------------------------------------------------------------------------





“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries or Controlled JV Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests) in
such Person, all of the securities convertible into or exchangeable for shares
of capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by


11

--------------------------------------------------------------------------------





the Borrower or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero (0), such rate shall be
deemed zero (0) for purposes of this Agreement
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or being a beneficial owner of a
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) which
(x) is, or is expected to be, prohibited from guaranteeing the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Secured Indebtedness or (y) is prohibited from guaranteeing the
Indebtedness of any other Person pursuant to a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition or anticipated condition to the
extension of such Secured Indebtedness, (b) a JV Subsidiary of which more than
5% of the outstanding Equity Interests are owned by another person and that is
prohibited from guarantying the Indebtedness of any other person without the
consent of such other person, and (c) any Subsidiary of any entity described in
clause (a) or (b) above. A Subsidiary or JV Subsidiary shall no longer be
considered an Excluded Subsidiary when it ceases to be subject to the
circumstances or restrictions which caused it to be an Excluded Subsidiary.


12

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Sections 22 and 24 of
the Guaranty, as applicable, and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or a grant by such Guarantor of a security interest or lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty, security interest, or lien is or becomes excluded
in accordance with the first sentence of this definition. A Swap Obligation that
is an Excluded Swap Obligation with respect to a particular Guarantor shall not
be an Excluded Swap Obligation with respect to any other Loan Party unless that
Swap Obligation is an Excluded Swap Obligation with respect to such other Loan
Party pursuant to the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.
“Extended Maturity Date” means, (a) with respect to the first requested
extension pursuant to Section 2.14, if any, November 10, 2020, and (b) with
respect to the second requested extension pursuant to Section 2.14, if any,
November 10, 2021.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if


13

--------------------------------------------------------------------------------





such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means that certain Arrangement and Agency Fee Letter, dated
September 15, 2016, among the Borrower, the Parent, the Administrative Agent and
the Arranger.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered


14

--------------------------------------------------------------------------------





into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) the Parent, (b) all Subsidiaries and JV
Subsidiaries of the Parent that have executed the Guaranty (or an addendum
thereto in the form attached to the Guaranty) or any Collateral Document, (c)
with respect to Obligations owing by any Loan Party or any Subsidiary or JV
Subsidiary of a Loan Party (other than the Borrower) under any Secured Hedge
Agreement, the Borrower, and (d) with respect to the payment and performance by
each Specified Loan Party (as such term is defined in the Guaranty) of its
obligations under its Guaranty with respect to all Swap Obligations, the
Borrower; provided that “Guarantors” shall not include (i) all Subsidiaries or
JV Subsidiaries of the Borrower that have been released from the Guaranty or
that are not required to execute a Guaranty pursuant to the terms of this
Agreement, (ii) Excluded Subsidiaries, and (iii) any CFC or a Subsidiary that is
held directly or indirectly by a CFC.
“Guaranty” means, collectively, the Guaranty made by the Parent under Article X
in favor of the Secured Parties, the Amended and Restated Guaranty made by the
Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F-1, and the Amended and Restated Guaranty made by the Borrower in favor
of the Secured Parties, substantially in the form of Exhibit F-2, together with
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party permitted under Article VI and Article VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.
“Impacted Loans” has the meaning specified in Section 3.03.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;


15

--------------------------------------------------------------------------------





(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any return of capital payment in respect of any Equity Interest
in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, but excluding any such obligations
(i) to the extent the obligation may be satisfied by the issuance of any Equity
Interests in such Person or any other Person, (ii) constituting an Investment,
including any purchase agreement to acquire a new Subsidiary or interest in a
new or existing JV Subsidiary (or Subsidiary of a JV Subsidiary), or (iii)
contained in the organizational documents of a JV Subsidiary (or Subsidiary of a
JV Subsidiary); and
(h)    all Guarantees of such Person in respect of any of the foregoing (other
than Guarantees limited to customary non-recourse carve-outs, environmental
related indemnities, and completion of capital replacements or repairs).
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any JV Subsidiary (other than a JV Subsidiary that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is non-recourse to such
Person or such Person is itself a corporation or limited liability company. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date (net of any cash or
Cash Equivalents posted as collateral for such Swap Contract).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Maturity Date” means November 10, 2019.
“Initial Properties” means the Hilton La Jolla Torrey Pines hotel in La Jolla,
California, the Capital Hilton hotel in Washington, D.C., the Marriot Plano
Legacy Town Center hotel in Plano, Texas, the Seattle Marriot Waterfront hotel
in Seattle, Washington, the Courtyard San Francisco Downtown hotel in San
Francisco, California, the Courtyard Philadelphia Downtown hotel in
Philadelphia, Pennsylvania, and the Renaissance Tampa International Plaza hotel
in Tampa, Florida.


16

--------------------------------------------------------------------------------





“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or as automatically continued pursuant to the
provisions of Section 2.02(a) hereof; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount of equity actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary or Controlled JV
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.


17

--------------------------------------------------------------------------------





“JV Subsidiary” means any entity in which Borrower owns, directly and
indirectly, less than 100% of the equity interests, excluding (i) the AINC
Investment and any investment in the securities of any publicly traded company
constituting less than 5% of the outstanding class of such securities and (ii)
with respect to the calculation of the financial covenants set forth in Section
7.11 hereof, the related definitions, and Section 7.03, Ashford, Inc. and AIM
Real Estate Hedged Equity (U.S.) Fund, LP.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


18

--------------------------------------------------------------------------------





“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, and (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a)  a material adverse effect upon the
operations, performance, business, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries and Controlled JV Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrower or
any other Loan Party taken as a whole to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material provision of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.
“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.14, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.14, then the Extended Maturity Date; provided, however,
that, in each case, if such date is not a Business Day, then the Maturity Date
shall be the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case the Maturity Date shall be the next
preceding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.


19

--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


20

--------------------------------------------------------------------------------





“Other Net Assets” means the greater of (i) zero and (ii) the amount equal to
(a) all assets (other than cash, Cash Equivalents, marketable securities, Real
Properties and intangible assets) of the Consolidated Parties, minus (b) all
liabilities (other than Indebtedness and intangible liabilities) of the
Consolidated Parties.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent, the
Borrower or any ERISA Affiliate or any such Plan to which the Parent, the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).


21

--------------------------------------------------------------------------------





“Pledged Debt Instruments” has the meaning specified in Section 1 of the
Security Agreement.
“Pledged Equity” means the Pledged Shares and the Pledged Interests, each as
defined in Section 1 of the Pledge Agreement.
“Public Lender” has the meaning specified in Section 6.02.
“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any Subsidiary
or JV Subsidiary or in which any such Person has an interest at such time; and
“Real Property” means any one of such Real Properties.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other executive
officer of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding dividends and distributions payable
in equity interests) with respect to any capital stock or other Equity Interest
of the Parent, or any payment (whether in cash, securities or other property),


22

--------------------------------------------------------------------------------





including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent’s shareholders, partners or members (or the equivalent Person
thereof).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
Article VII that is entered into by and between any Loan Party and any Hedge
Bank that expressly provides that it is secured by the Collateral.
“Secured Indebtedness” means, for any given calculation date, without
duplication, the total aggregate principal amount of any Indebtedness of the
Consolidated Parties on a consolidated basis that is secured in any manner by
any Lien. The Borrower’s pro rata share of Secured Indebtedness of a JV
Subsidiary shall be included in the determination of Secured Indebtedness.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks under any Secured Hedge Agreement, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
“Shareholders’ Equity” means, as of any date of determination, the consolidated
shareholders’ equity of the Consolidated Parties as of that date determined in
accordance with GAAP.
“Significant Acquisition” means the acquisition (in one or a series of
transactions) of assets or Equity Interests of a Person or any division, line of
business or business unit of a Person for an aggregate consideration of equal to
or greater than $75,000,000.
“Single Purpose Entity” means a Person (other than an individual) that (a) owns
one or more properties or assets, (b) is engaged only in the business of owning,
developing and/or leasing such properties


23

--------------------------------------------------------------------------------





or assets, and (c) receives substantially all of its gross revenues from such
properties or assets. In addition, if the assets of a person consists solely of
(i) equity interests in one or more Single Purpose Entities and (ii) cash and
other assets of nominal value incidental to such person's ownership of the other
Single Purpose Entities, such person shall also be deemed to be a Single Purpose
Entity.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other entity in respect of which 100% of the Equity Interests therein
are at the time directly or indirectly owned or controlled by such Person or one
or more other Subsidiaries of such Person. As used in this Agreement, the
Borrower shall be deemed a Subsidiary of Parent. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other netting or master agreement (any such
netting or master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


24

--------------------------------------------------------------------------------





“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $25,000,000.
“Total Asset Value” means the sum of all of the following (without duplication)
of the Consolidated Parties: (a) cash, Cash Equivalents and marketable
securities, plus (b) the undepreciated GAAP book value of all Real Properties,
plus (c) Other Net Assets. The Borrower’s pro rata share of Total Asset Value of
a JV Subsidiary shall be included in the determination of Total Asset Value.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unpledgeable Subsidiary” means (a) any Subsidiary (i) holding title to or
beneficially owning assets which are or are intended to become collateral for
any Secured Indebtedness of such Subsidiary, or


25

--------------------------------------------------------------------------------





being a beneficial owner of a Subsidiary holding title to or beneficially owning
such assets (but having no material assets other than such beneficial ownership
interests) and (ii) the Equity Interests in which may not be pledged as security
to any Person pursuant to restrictions contained in (x) any document, instrument
or agreement evidencing such Secured Indebtedness or (y) such Subsidiary’s
organizational documents included as a condition or anticipated condition to the
extension of such Secured Indebtedness, (b) any JV Subsidiary of which more than
5% of the outstanding Equity Interests are owned by another person and the
Equity Interests of such JV Subsidiary may not be pledged as security to any
Person without the consent of such other person, and (c) any Subsidiary of an
entity described in clause (a) or (b) above.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, as of any date of determination, without duplication,
(a) all “cash and cash equivalents” (as set forth on the balance sheet of the
Parent), (b) the AH REHE Investment, (c) the AINC Investment, (d) cash held by
property managers, (e) amounts representing “Restricted Cash,” “Marketable
Securities,” and “Due From Third Party Hotel Managers” (each as set forth on the
balance sheet of the Parent) of the Parent and its Subsidiaries, including its
pro rata share of such amounts of any JV Subsidiaries; provided that,
“Unrestricted Cash” shall exclude the items set forth in clauses (b), (c), (d),
and (e) above to the extent such items exceed $100,000,000 in the aggregate.


“Unsecured Indebtedness” means all Indebtedness of the Consolidated Parties
which is not Secured Indebtedness. The Borrower’s pro rata share of Unsecured
Indebtedness of a JV Subsidiary shall be included in the determination of
Unsecured Indebtedness.
“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:
Daily Usage
Unused Rate
<50%
0.35%
≥50%
0.25%



“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3) or (4).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


26

--------------------------------------------------------------------------------





(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries and or Controlled JV Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
except as otherwise provided in Section 11.01(d)); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements


27

--------------------------------------------------------------------------------





and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    Consolidated Leverage Ratio Calculation Conventions. Notwithstanding the
above, the parties hereto acknowledge and agree that, for purposes of all
calculations made under the financial covenants set forth in Section 7.11(e),
(i) after consummation of any Disposition (A) income statement items (whether
income or expense) and capital expenditures attributable to the property
disposed of or removed shall, to the extent not otherwise excluded in such
income statement items for the Consolidated Parties and the JV Subsidiaries, as
applicable, in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01, be excluded as of the first day of the applicable period
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties and the JV Subsidiaries, as applicable, in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01, be
included to the extent relating to any period applicable in such calculations,
(B) to the extent not retired in connection with such acquisition, Indebtedness
of the Person or property acquired shall be deemed to have been incurred as of
the first day of the applicable period, (iii) in connection with any incurrence
of Indebtedness, any Indebtedness which is retired in connection with such
incurrence shall be excluded and deemed to have been retired as of the first day
of the applicable period and (iv) pro forma adjustments may be included to the
extent that such adjustments would give effect to items that are (1) directly
attributable to the relevant transaction, (2) expected to have a continuing
impact on the Consolidated Parties and the JV Subsidiaries, as applicable, and
(3) factually supportable (in Administrative Agent’s reasonable judgment).

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


28

--------------------------------------------------------------------------------






Article II.    
The Commitments and Credit Extensions

2.01    The Revolving Credit Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Revolving Loans, and (ii) on the requested date of any
Borrowing of Base Rate Revolving Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice for a Revolving Credit Borrowing, then the applicable
Revolving Credit Loans shall be made as a Base Rate Loan. Notwithstanding
anything contained herein to the contrary, if the Borrower fails to give a
timely notice requesting a conversion or continuation of a Eurodollar Rate Loan,
then the Eurodollar Rate Loan shall be automatically continued as a Eurodollar
Rate Loan with an Interest Period of one month. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Credit Loans. In the case of a Revolving Credit
Borrowing, each Lender shall make the amount of its Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the


29

--------------------------------------------------------------------------------





applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect with respect to Revolving Credit Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries or Controlled JV
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries or Controlled
JV Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or


30

--------------------------------------------------------------------------------





amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent, the L/C
Issuer, and the Lenders have approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or


31

--------------------------------------------------------------------------------





(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit


32

--------------------------------------------------------------------------------





issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary
or Controlled JV Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been


33

--------------------------------------------------------------------------------





issued, except as provided in the following sentence, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.


34

--------------------------------------------------------------------------------





(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.


35

--------------------------------------------------------------------------------





(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary or Controlled JV Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which


36

--------------------------------------------------------------------------------





documents must be received under such Letter of Credit if presentation after
such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries or Controlled JV Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign


37

--------------------------------------------------------------------------------





a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, each Letter of Credit shall provide that the rules of the ISP shall
apply to each standby Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, equal to the greater of
(i) $1,250 and (ii) 0.125% computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


38

--------------------------------------------------------------------------------





(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries and Controlled JV Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary or a
Controlled JV Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries and Controlled JV Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries and such Controlled JV Subsidiaries.

2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender at such time shall not exceed such
Lender’s Commitment, and provided further that (y) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00


39

--------------------------------------------------------------------------------





p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Revolving
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower in such
amount, and to such extent, the Swing Line Loan shall be deemed repaid. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such


40

--------------------------------------------------------------------------------





Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than


41

--------------------------------------------------------------------------------





11:00 a.m. (A) one Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Revolving Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.

2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


42

--------------------------------------------------------------------------------






2.07    Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five Business Days after such Loan is made and
(ii) the Maturity Date.

2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin that applies to
a Base Rate Loan.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
fee equal to the Unused Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the


43

--------------------------------------------------------------------------------





Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
unused fee. The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The unused fee shall be calculated quarterly in arrears,
and if there is any change in the Unused Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Unused Rate separately for
each period during such quarter that such Unused Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrower, the
Parent or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations


44

--------------------------------------------------------------------------------





under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or,


45

--------------------------------------------------------------------------------





in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on


46

--------------------------------------------------------------------------------





any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13    Sharing of Payments by Lenders. Subject to Section 2.15(e), if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the
Revolving Credit Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Credit Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Credit Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.16, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Parent, the
Borrower or any Subsidiary or Controlled JV Subsidiary thereof (as to which the
provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Extension of Maturity Date.


47

--------------------------------------------------------------------------------





(a)    Notice of Extension. The Borrower may, on two occasions, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
120 days and not later than 60 days prior to the Maturity Date then in effect
hereunder (the “Existing Maturity Date”), extend the Maturity Date to the
Extended Maturity Date.
(b)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of Borrower dated as of the Existing Maturity Date signed by a
Responsible Officer of Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and (ii) 
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Existing Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. In addition, on
or before the Existing Maturity Date, Borrower shall pay to Administrative
Agent, for the pro rata account of each Lender in accordance with their
respective Applicable Percentages, an extension fee equal to 0.25% of the
Aggregate Commitments as of such date, which fee shall, when paid, be fully
earned and non-refundable under any circumstances.
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

2.15    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $150,000,000; provided that any
such request for an increase shall be in a minimum amount of $10,000,000 and, if
greater than $10,000,000, in whole increments of $1,000,000 in excess thereof,
unless the Administrative Agent and the Borrower agree otherwise. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.


48

--------------------------------------------------------------------------------





(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of Borrower (x) certifying and
attaching the resolutions adopted by the applicable Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to
clause (iv) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the


49

--------------------------------------------------------------------------------





Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.06, 2.17, or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in
Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08,


50

--------------------------------------------------------------------------------





shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with their Commitments hereunder without giving effect to Section 2.17(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.


51

--------------------------------------------------------------------------------





(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 11.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


52

--------------------------------------------------------------------------------






Article III.    
Taxes, Yield Protection and Illegality

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.


53

--------------------------------------------------------------------------------





(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06 (d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower


54

--------------------------------------------------------------------------------





and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A)


55

--------------------------------------------------------------------------------





of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


56

--------------------------------------------------------------------------------





(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Revolving Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable


57

--------------------------------------------------------------------------------





amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan (in
each case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) until the
Administrative Agent upon the instruction of the Required Lenders revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining


58

--------------------------------------------------------------------------------





any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the L/C
Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the calculation of the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from


59

--------------------------------------------------------------------------------





such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.


60

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

Article IV.    
Conditions Precedent To Credit Extensions

4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent either prior to or
substantially contemporaneously with such initial Credit Extension:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, in each case
sufficient in number for distribution to the Administrative Agent, each Lender,
and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and supplement delivered pursuant to
Section 6.12, in each case as amended, the “Security Agreement”) and a pledge
agreement, in substantially the form of Exhibit H (together with each other
pledge agreement and supplement delivered pursuant to Section 6.12, in each case
as amended, the “Pledge Agreement”), in each case duly executed by each Loan
Party, together with:
(A)    the certificates, if any, representing the Pledged Equity referred to
therein that is represented by a certificate (within the meaning of Section
8-102(4) of the UCC) accompanied by undated stock powers executed in blank and
the Pledged Debt Instruments indorsed in blank,
(B)    proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Documents, covering the Collateral described in the Collateral
Documents,
(C)    completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (B)


61

--------------------------------------------------------------------------------





above and all other effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party as debtor, together
with copies of such other financing statements,
(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Collateral Documents that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby,
(E)    the Deposit Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties, and
(F)    evidence that all other actions, recordings, and filings that the
Administrative Agent may deem necessary or desirable in order to create a
perfected first-priority Lien (subject to Liens permitted by Section 7.01) in
the Collateral has been taken (including receipt of duly executed payoff
letters, UCC‑3 termination statements and landlords’ and bailees’ waiver and
consent agreements);
(iv)    to the extent requested by Administrative Agent, lien searches in the
name of each Loan Party, and any other name(s) as Administrative Agent may deem
appropriate in such Loan Party’s jurisdiction of formation and each state or
jurisdiction where such Loan Party maintains an office or has real property,
showing no financing statements or other Lien instruments of record except for
Liens created or permitted by the Loan Documents or Liens being released on the
Closing Date;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of formation and each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(vii)    certificates attesting to the Solvency of each Loan Party before and
after giving effect to this Agreement, from its chief financial officer
substantially in the form of Exhibit K;
(viii)    a favorable opinion of Gardere Wynne Sewell LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit I and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(ix)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of


62

--------------------------------------------------------------------------------





the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(x)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a pro forma calculation of the Consolidated Leverage Ratio as of the Closing
Date;
(xi)    a duly completed Compliance Certificate prepared on a pro forma basis as
of the last day of the fiscal quarter of the Borrower ended September 30, 2016,
signed by a Responsible Officer of the Borrower and the Parent; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent and such
Lender require in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act (as hereafter defined).
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the


63

--------------------------------------------------------------------------------





date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except for changes in factual
circumstances not prohibited under the Loan Documents, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V.    
Representations and Warranties
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries and JV Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Material Contract or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except as may be provided in any “transfer” or “change


64

--------------------------------------------------------------------------------





of control” provision or other similar change in ownership provision in the
organizational documents of the Subsidiaries and the JV Subsidiaries, Equity
Interests in which are included in the Pledged Equity, that would apply to the
exercise by Administrative Agent or any Lender of any rights or remedies with
respect to such Pledged Equity.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws and
principles of equity, whether applied in a court of law or equity.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Consolidated Parties
dated September 30, 2016, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations, cash flows and
changes in shareholders’ equity for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Parent and the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or JV Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement, any other
Loan Document or any of the transactions contemplated hereby or thereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary or JV Subsidiary thereof,
of the matters described in Schedule 5.06.

5.07    No Default. Neither any Loan Party nor any Subsidiary or and JV
Subsidiary thereof is in default under or with respect to any Material Contract.
No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


65

--------------------------------------------------------------------------------






5.08    Ownership of Property; Liens; Investments.
(a)    Each Loan Party and each of its Subsidiaries and JV Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    As of the date hereof, Schedule 5.08(b) sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries and JV Subsidiaries securing Indebtedness in excess of
$1,000,000 in outstanding principal amount, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary or JV Subsidiary
subject thereto. The property of each Loan Party and each of its Subsidiaries
and JV Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.
(c)    As of the date hereof, Schedule 5.08(c) sets forth a complete and
accurate list of all real property owned or ground leased by each Loan Party and
each of its Subsidiaries and JV Subsidiaries, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, and record owner.
Each Loan Party and each of its Subsidiaries and JV Subsidiaries has good,
marketable and insurable fee simple or ground leasehold title to the real
property owned by such Loan Party or such Subsidiary or JV Subsidiary, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents.
(d)    As of the date hereof, Schedule 5.08(d) sets forth a complete and
accurate list of all Investments constituting loans held by any Loan Party or
any Subsidiary or JV Subsidiary of a Loan Party on the date hereof, showing as
of the date hereof the amount, obligor or issuer and maturity, if any, thereof.

5.09    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries and JV Subsidiaries
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Parent and the Borrower have
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries or JV Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being treated, stored or disposed in violation of any
Environmental Law on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or JV Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries or JV Subsidiaries in violation of any
Environmental Law; and Hazardous Materials have not been released, discharged or
disposed of in violation of any Environmental Law on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or JV
Subsidiaries.


66

--------------------------------------------------------------------------------





(c)    Except as otherwise set forth on Schedule 5.09, neither any Loan Party
nor any of its Subsidiaries or JV Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries or JV Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries or JV Subsidiaries.

5.10    Insurance. The properties of the Loan Parties and their respective
Subsidiaries and JV Subsidiaries are insured with financially sound and
reputable insurance companies not Affiliates of any Loan Party, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or the applicable Subsidiary or JV
Subsidiary operates.

5.11    Taxes. The Loan Parties and their respective Subsidiaries and JV
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being disputed or contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary or JV Subsidiary that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary or JV
Subsidiary thereof is party to any tax sharing agreement.

5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Parent and the Borrower, nothing
has occurred that would prevent, or cause the loss of, such tax-qualified
status. The Parent, the Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred and neither the Parent, nor the Borrower
nor any ERISA Affiliate is aware of any fact, event, or circumstance that could
reasonably be expected to


67

--------------------------------------------------------------------------------





constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Parent, the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher, and neither the Parent, nor the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Parent, nor the Borrower nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Parent, nor the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    Neither the Parent, nor the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13    Subsidiaries and JV Subsidiaries; Equity Interests; Loan Parties. As of
the date hereof, no Loan Party has any Subsidiaries or JV Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13. All of the
outstanding Equity Interests in such Subsidiaries and JV Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
(or a Subsidiary or JV Subsidiaries thereof) in the amounts specified on
Part (a) of Schedule 5.13 and, with respect to any Equity Interests pledged
under this Agreement, free and clear of all Liens except those created under the
Collateral Documents, and with respect to all other Equity Interests, free and
clear of all Liens except those permitted under this Agreement. As of the date
hereof, no Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. All
of the outstanding Equity Interests in each Loan Party have been validly issued,
are fully paid and non-assessable and are owned in the amounts specified on
Part (c) of Schedule 5.13 and, with respect to any Equity Interests pledged
under this Agreement, free and clear of all Liens except those created under the
Collateral Documents, and with respect to all other Equity Interests, free and
clear of all Liens except those permitted under this Agreement. Set forth on
Part (d) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the date hereof, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.

5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


68

--------------------------------------------------------------------------------





(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary or JV Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15    Disclosure. The Parent and the Borrower have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries, JV Subsidiaries,
or any other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16    Compliance with Laws. Each Loan Party and each Subsidiary or JV
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
disputed or contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17    Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02.

5.18    Intellectual Property; Licenses, Etc.. Each Loan Party and each of its
Subsidiaries and JV Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except to the
extent the absence of any such IP Rights could not reasonably be expected to
have a Material Adverse Effect. To the best knowledge of the Parent and the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries or JV Subsidiaries
infringes upon any rights held by any other Person. Except as specifically
disclosed in Schedule 5.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Parent and the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries and Controlled JV Subsidiaries on a consolidated basis, Solvent.

5.20    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries or JV Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


69

--------------------------------------------------------------------------------






5.21    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Parent, the Borrower or any of
their respective Subsidiaries or JV Subsidiaries as of the Closing Date and
neither the Parent, nor the Borrower nor any Subsidiary or JV Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.22    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.23    OFAC. Neither the Parent, nor the Borrower, nor any of their respective
Subsidiaries or JV Subsidiaries, nor, to the knowledge of the Parent, the
Borrower and their respective Subsidiaries and JV Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of specially Designated Nationals, Her Majesty’s Treasury’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

5.24    Nature of Business. As of the Closing Date, the Consolidated Parties are
engaged in the business of acquiring, financing, owning, and operating hotel
properties, together with other business activities incidental thereto.

5.25    Anti-Corruption Laws. The Parent, the Borrower and their respective
Subsidiaries and JV Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.26    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Article VI.    
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Subsidiary and Controlled JV Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent (who will
deliver same to each Lender), in form and detail satisfactory to the
Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (or, if earlier, 15 days from the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ended December 31, 2016), a
consolidated balance sheet of the Consolidated Parties and the Controlled JV
Subsidiaries as of the end of such fiscal year, the related consolidated
statements of income or operations of the Parent for such fiscal year, and the
related consolidated statements of changes in shareholders’ equity and cash
flows of the Parent for such fiscal year, setting forth in each case in
comparative form, as applicable, the figures for the previous fiscal year, all
in reasonable detail and


70

--------------------------------------------------------------------------------





prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended March 31, 2017), a consolidated balance sheet of the
Consolidated Parties and the Controlled JV Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such quarter and for the portion of the Parent’s fiscal year then ended, and the
related statements of changes in shareholders’ equity and cash flows of the
Parent for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Consolidated Parties
and the Controlled JV Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent and the Borrower shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Parent and the Borrower to
furnish the information and materials described in Sections 6.01(a) and (b)
above at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent
(who will deliver same to each Lender), in form and detail satisfactory to the
Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent (which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries or Controlled JV
Subsidiaries, or any audit of any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


71

--------------------------------------------------------------------------------





(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries or Controlled JV Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;
(e)    as soon as available, and after any request by the Administrative Agent
or any Lender within 30 days after the end of each fiscal year of the Parent, a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and Controlled JV
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary or Controlled JV Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary or Controlled JV Subsidiary thereof;
(g)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary or Controlled JV Subsidiary thereof, copies of all notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement regarding or related to any breach or default by
any party thereto or any other event that could materially impair the value of
the interests or the rights of any Loan Party or otherwise have a Material
Adverse Effect and, from time to time upon request by the Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;
(h)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries or Controlled JV Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect; and
(i)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary or Controlled JV
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents, or provides a link thereto on the
Parent’s or the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Parent’s or
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper or emailed copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificate, the Administrative


72

--------------------------------------------------------------------------------





Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Parent and the Borrower with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Parent or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their respective Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent and the Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent, the
Borrower or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including as a result of (i) any breach or
non-performance of, or any default under, a Material Contract of the Parent, the
Borrower or any Subsidiary or JV Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Parent, the Borrower or any
Subsidiary or JV Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Parent, the Borrower or any Subsidiary or JV Subsidiary, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary or JV Subsidiary thereof,
including any determination by the Parent or the Borrower referred to in
Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and the
Borrower have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


73

--------------------------------------------------------------------------------






6.04    Payment of Obligations. Pay and discharge (or bond or insure against) as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being disputed
or contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Parent,
the Borrower or such Subsidiary or Controlled JV Subsidiary; and (b) all lawful
claims of materialmen and mechanics, for labor, materials and supplies which, if
unpaid, would by law become a Lien upon its property, unless the same are being
disputed or contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Parent, the Borrower or such Subsidiary or Controlled JV Subsidiary.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent or the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (and including deductibles and exclusions) as
are customarily carried under similar circumstances by such other Persons.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
disputed or contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent, the Borrower or such Subsidiary or Controlled
JV Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent, the
Borrower or such Subsidiary or Controlled JV Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Parent and the Borrower and at such reasonable times
during normal business hours and as often as may


74

--------------------------------------------------------------------------------





be reasonably desired, upon reasonable advance notice to the Parent and the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Parent and the Borrower at any time during normal business hours and without
advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, property acquisitions) not in contravention of any Law or of
any Loan Document.

6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any new direct or indirect
Subsidiary or JV Subsidiary to which more than 5.0% of the assets constituting
the Total Asset Value is attributable on an individual basis (other than an
Excluded Subsidiary, any CFC or a Subsidiary that is held directly or indirectly
by a CFC) by any Loan Party, then the Borrower shall, within 30 days after such
formation or acquisition, at the Borrower’s expense:
(i)    cause such Subsidiary or JV Subsidiary, and cause each direct and
indirect parent of such Subsidiary or JV Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement, in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,
(ii)    furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary or JV Subsidiary, in detail satisfactory
to the Administrative Agent,
(iii)    cause such Subsidiary or JV Subsidiary and each direct and indirect
parent of such Subsidiary or JV Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent supplements to the Security
Agreement and Pledge Agreement and other security and pledge agreements, as
specified by and in form and substance satisfactory to the Administrative Agent
(including delivery of all instruments specified in Section 4.01(a)(iii));
provided, any such supplements to the Pledge Agreement or other pledge
agreements shall not be required with respect to any Equity Interests in such
Subsidiary or JV Subsidiary or other direct or indirect parent of such
Subsidiary or JV Subsidiary that constitutes an Unpledgeable Subsidiary,
(iv)    cause such Subsidiary or JV Subsidiary and each direct and indirect
parent of such Subsidiary or JV Subsidiary (if it has not already done so) to
take whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to supplements to the Security Agreement and
Pledge Agreement and security and pledge agreements delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms, and
(v)    deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties


75

--------------------------------------------------------------------------------





acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request.
(b)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, supplements to the Security Agreement and Pledge
Agreement, and other security and pledge agreements.

6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Parent, nor the Borrower nor any of their respective Subsidiaries or Controlled
JV Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
disputed or contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ or Controlled JV Subsidiaries’ properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries or Controlled JV Subsidiaries is or is to be a party, and cause
each of its Subsidiaries and Controlled JV Subsidiaries to do so.

6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Parent, the Borrower or any of their respective Subsidiaries or Controlled JV
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries and
Controlled JV Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not be reasonably likely
to have a Material Adverse Effect.

6.16    Lien Searches. Promptly following receipt of the acknowledgment copy of
any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing


76

--------------------------------------------------------------------------------





statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.17    Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it and,
except where either a replacement for such Material Contract has been or is
being obtained or such Material Contract is being terminated in connection with
a breach or reasonable uncertainty concerning ongoing performance by the
counterparty thereunder, maintain each such Material Contract in full force and
effect.

6.18    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, any Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.

6.19    Maintenance of Listing. Maintain at least one class of common shares of
the Parent having trading privileges on the New York Stock Exchange or which is
the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System.

6.20    Anti‑Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

Article VII.    
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall not, nor
shall it permit any Subsidiary or Controlled JV Subsidiary to, directly or
indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Parent, the Borrower or any of its
Subsidiaries or Controlled JV Subsidiaries as debtor, or assign any accounts or
other right to receive income, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals, amendments, modifications or extensions thereof;
(c)    Liens for taxes not yet due or which are being disputed or contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being disputed or
contested in good faith and by appropriate proceedings diligently


77

--------------------------------------------------------------------------------





conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person, or which are otherwise subject to a bond or insured
against;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, leases, rights-of-way, restrictions and other encumbrances
affecting real property which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h); and
(i)    Liens securing Indebtedness not prohibited under Section 7.02.

7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
unless immediately prior to the assumption, incurring or becoming obligated in
respect thereof, or immediately thereafter and after giving effect thereto, no
Default is or would be in existence.

7.03    Investments. Make or hold any Investment, other than those which are in
the lines of businesses of the Parent, the Borrower and the Guarantors as of the
date hereof, or those substantially related or incidental thereto (for the sake
of clarity, acquiring and owning retail and/or commercial space acquired as part
of an acquisition consisting primarily of assets otherwise permitted to be
acquired or held pursuant to this Section 7.03 shall be considered substantially
related or incidental to the lines of businesses of the Parent, the Borrower and
the Guarantors as of the date hereof), and unless immediately prior to making
such Investment, and immediately thereafter and after giving effect thereto, no
Default is or would be in existence, subject to the following additional
restrictions:
(a)    The Borrower and the Guarantors shall not make or hold:
(i)    Investments in real properties consisting of undeveloped or speculative
land (valued at cost for purposes of this clause) with an aggregate value
greater than 5% of Total Asset Value;
(ii)    Investments in development properties (valued at cost for purposes of
this clause) with an aggregate value greater than 5% of Total Asset Value;
(iii)    Investments in JV Subsidiaries that are not consolidated with Parent
under GAAP (valued at cost for purposes of this clause) with an aggregate value
greater than 25% of Total Asset Value;
(iv)    Investments in mortgage and mezzanine loans and notes receivables
(valued at cost for purposes of this clause) with an aggregate value greater
than 10% of Total Asset Value;


78

--------------------------------------------------------------------------------





(v)    the AH REHE Investment and the AINC Investment with an aggregate value
greater than 10% of Total Asset Value; and
(vi)    Investments such that the collective aggregate value of the Investments
owned pursuant to items (i) through (v) of this clause (a) at any time exceeds
25% of Total Asset Value.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary or Controlled JV Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries or Controlled JV
Subsidiaries, provided that when any Subsidiary is merging with a Controlled JV
Subsidiary, such Subsidiary shall be the continuing or surviving Person;
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party (other than the Parent);
(c)    any Subsidiary or Controlled JV Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary or Controlled JV
Subsidiary that is not a Loan Party or (ii) to a Loan Party; and
(d)    any Investment, hotel property or other asset owned by a Subsidiary or JV
Subsidiary, or the direct or indirect Equity Interests of any Subsidiary or JV
Subsidiary, may be Disposed of;
provided, however, that (x) in the case of any such merger or consolidation in
which the Parent or the Borrower is a party, the Parent or Borrower, as the case
may be, shall be the surviving entity, and (b) in no event shall Parent or
Borrower dissolve or liquidate or Dispose of all or substantially all of its
assets.

7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property or property determined by
Borrower to no longer be necessary in the business or operations of Borrower or
its Subsidiaries or JV Subsidiaries (or its Subsidiaries), whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or personal property to the extent that
(i) such property is replaced with similar replacement property or exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property; and
(d)    Dispositions not prohibited by Section 7.04.


79

--------------------------------------------------------------------------------






7.06    Restricted Payments. Declare or make any Restricted Payment if an Event
of Default has occurred and is continuing or if an Event of Default would result
from the making of any Restricted Payment, provided, that (a) so long as no
Event of Default has occurred and is continuing under Sections 8.01(a) or
8.01(f), Restricted Payments in the minimum amount required in order for the
Parent to maintain its REIT status may be made; and (b) so long as no Event of
Default has occurred and is continuing nor would result therefrom, the Borrower
or Parent may repurchase its Equity Interests, provided, however, that, with
respect to this clause (b), if the Consolidated Fixed Charge Coverage Ratio,
calculated as of the last day of the fiscal quarter most recently ended prior to
the date of any such equity repurchase is less than 1.70 to 1.0, then no such
equity repurchase shall be made if the aggregate amount of all equity
repurchases would exceed (i) during the fiscal year ending December 31, 2016,
the remaining $11,000,000 currently authorized by the Parent’s board of
directors and (ii) for the fiscal year ending December 31, 2017 and each fiscal
year thereafter, $35,000,000 in the aggregate during any such fiscal year.

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries and Controlled JV Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms as would be obtainable by the
Borrower or such Subsidiary or Controlled JV Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.

7.09    Burdensome Agreements. With respect to Borrower or any Guarantor, enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of such Person to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, except for any agreement
in effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the
time any such Person becomes a Subsidiary or Controlled JV Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary or Controlled JV Subsidiary of the
Borrower, (ii) of such Person to Guarantee the Indebtedness of the Borrower or
(iii) of the Borrower or any Guarantor to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted hereunder solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11    Financial Covenants.
(a)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth,
at any time, to be less than the sum of (i) $391,041,000, and (ii) an amount
equal to 75% of the net equity proceeds received by the Consolidated Parties
after September 30, 2016 by reason of the issuance and sale of Equity Interests
in Parent.


80

--------------------------------------------------------------------------------





(b)    Consolidated Recourse Indebtedness Limitation. Permit Consolidated
Recourse Indebtedness (other than any Consolidated Recourse Indebtedness under
this Agreement) to, at any time, exceed $50,000,000.
(c)    Secured Indebtedness on Real Property Limitation. Permit any Secured
Indebtedness that is secured by a Real Property to exceed 70% of the as-is
appraised value of such Real Property securing such Secured Indebtedness as
determined on a property by property basis and by the appraisal obtained by the
applicable lender at the time such Secured Indebtedness is incurred (the
“Maximum Loan to Value Ratio”); provided that, the Maximum Loan to Value Ratio
shall not apply to any Secured Indebtedness existing on the Closing Date that is
secured by the Initial Properties; provided, however, that the Maximum Loan to
Value Ratio shall apply to any refinancings, refundings, renewals or extensions
thereof.
(d)    Maximum Variable Rate Indebtedness. Permit the Indebtedness of the
Consolidated Parties (other than any Indebtedness under this Agreement) that
accrues interest at a variable rate that is not subject to a “cap,” “collar,”
“swap” or other similar arrangement to, at any time, exceed 25% of Consolidated
Funded Indebtedness.
(e)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during the following periods to be greater than the ratio set forth
below opposite such period:
Period
Maximum Consolidated Leverage Ratio
Closing Date through September 30, 2017
6.00 to 1.0
October 1, 2017 through September 30, 2019
5.75 to 1.0
October 1, 2019 and thereafter
5.50 to 1.0



Notwithstanding the provisions of this Section 7.11(e) to the contrary,
following a Significant Acquisition, it shall not be a Default under this
Agreement if the Consolidated Parties are not in compliance with the
requirements of this Section 7.11(e) once after September 30, 2016 and prior to
the Initial Maturity Date (the “Permitted Non-Compliance Period”); provided,
however, that (i) the total amount of time that the Permitted Non-Compliance
Period shall exist shall be no more than three (3) fiscal quarters following a
Significant Acquisition (for clarification, if the Significant Acquisition
occurs during any given fiscal quarter, such fiscal quarter shall count for
purposes of the foregoing) and (ii) during a Permitted Non-Compliance Period,
the Consolidated Leverage Ratio shall not exceed (A) 6.50 to 1.0 for the period
from Closing Date through September 30, 2017, (B) 6.25 to 1.0 for the period
from October 1, 2017 through September 30, 2019 and (C) shall not exceed 6.00 to
1.0 at any time thereafter.
(f)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at any time during the following periods to be less than
the ratio set forth below opposite such period:


81

--------------------------------------------------------------------------------





Period
Minimum Consolidated Fixed Charge Coverage Ratio
Closing Date through September 30, 2017
1.40 to 1.0
October 1, 2017 and thereafter
1.50 to 1.0
 
 


7.12    Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset other than normal replacements and maintenance which are properly
charged to current operations and other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent and its
Subsidiaries and Controlled JV Subsidiaries.

7.13    Amendments of Organization Documents. Amend any of its Organization
Documents in any manner that would adversely affect any Loan Party’s ability to
pay its Obligations hereunder or materially and adversely impairs any rights or
remedies of Administrative Agent or any Lender under the Loan Documents or
applicable Laws.

7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, Controlled JV Subsidiary, joint venture partner or other individual
or entity, to fund any activities of or business with any individual or entity,
or in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

Article VIII.    
Events of Default and Remedies

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Borrowing or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails in any material respect to perform
or observe any term, covenant or agreement contained in any of Section  6.05,
6.10, 6.11, 6.16, 6.18 or Article VII; or


82

--------------------------------------------------------------------------------





(c)    Other Defaults. (i) The Borrower fails in any material respect to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, and 6.03 and such failure continues for 30 days, or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b), or (c)(i) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days or such
longer period, which longer period shall not exceed 60 days (and the aggregate
period shall not exceed 90 days), as shall be reasonably necessary to effectuate
a cure of such failure so long as Borrower acts with diligence and in good faith
to cure such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary or Controlled JV
Subsidiary thereof (A) fails to make any payment when due, after giving effect
to any applicable cure or grace periods, (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount (or more than $200,000,000 in the case of Indebtedness that is not
Consolidated Recourse Indebtedness), or (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (or more than $200,000,000 in the
case of Indebtedness that is not Consolidated Recourse Indebtedness) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, after giving effect to any applicable cure
or grace periods, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary or Controlled JV Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary or Controlled JV Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party, such Subsidiary, or such Controlled JV Subsidiary as a result thereof is
greater than the Threshold Amount (or more than $200,000,000 if such payment
obligation does not constitute Consolidated Recourse Indebtedness); or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its


83

--------------------------------------------------------------------------------





property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party(i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) that remains unpaid, stayed or dismissed for more
than 60 days, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person disputes or contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or
(m)    REIT Status. The Parent shall, for any reason, lose or fail to maintain
its status as a REIT.


84

--------------------------------------------------------------------------------






8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents, at law, in equity, or otherwise;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have become immediately due and payable and the
L/C Obligations have been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17 be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;


85

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, and, to the extent possible,
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Article IX.    
Administrative Agent

9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


86

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or Controlled JV Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as


87

--------------------------------------------------------------------------------





shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the


88

--------------------------------------------------------------------------------





Required Lenders shall have the right, in consultation with the Borrower (unless
an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States that has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank’s most recent financial reports), or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
Collateral


89

--------------------------------------------------------------------------------





on behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent
(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer
and/or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable


90

--------------------------------------------------------------------------------





compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made to the extent not expressly provided
in the Secured Hedge Agreements) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) pursuant to Section 9.11, or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders;
(b)    to release any Guarantor from its obligations under the Guaranty,
Security Agreement, and Pledge Agreement pursuant to Section 9.11; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such


91

--------------------------------------------------------------------------------





Guarantor from its obligations under the Guaranty and Security Agreement, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Releases
(a)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, any Person from any of the Guaranty and the Security Agreement so long
as: (i) such Person qualifies, or will qualify at the time of its release from
the Guaranty and the Security Agreement, as an Excluded Subsidiary or has ceased
to be, or at the time of its release from the Guaranty and the Security
Agreement will cease to be, a Subsidiary or a JV Subsidiary with at least
$10,000 in assets in the aggregate; (ii) no Default shall then be in existence
or would occur as a result of such release, (iii) such Person is not a party to
any Swap Contract by virtue of which any other Person is a Hedge Bank and (iv)
the Administrative Agent shall have received such written request at least
7 Business Days prior to the requested date of release. Delivery by the Borrower
to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, the Equity Interests in a Person from the Lien of a Pledge Agreement so
long as: (i) such Person qualifies, or will qualify at the time of the release
of its Equity Interests, as an Unpledgeable Subsidiary or has ceased to be, or
at the time of the release of its Equity Interests will cease to be, a Person
with at least $10,000 in assets in the aggregate; (ii) no Default shall then be
in existence or would occur as a result of such release; and (iii) the
Administrative Agent shall have received such written request at least 7
Business Days prior to the requested date of release. Delivery by the Borrower
to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
(c)    Promptly after written request from Borrower and receipt of such
supporting documentation as Administrative Agent may request, Administrative
Agent will confirm (subject to the terms hereof) in writing that a specified
Person is as of the date of such confirmation: (i) an Unpledgeable Subsidiary
and that its Equity Interests are not subject to the Lien of the Collateral
Documents and/or (b) an Excluded Subsidiary, in either case so long as such
Person qualifies as an Unpledgeable Subsidiary or Excluded Subsidiary, as the
case may be, but subject to such Person thereafter being subject to the lien of
the Collateral Documents if it is no longer an Excluded Subsidiary or an
Unpledgeable Subsidiary. Delivery by the Borrower to the Administrative Agent of
any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request. Administrative Agent may rely
solely on the representations of Borrower. Notwithstanding the foregoing, if
such


92

--------------------------------------------------------------------------------





representations of Borrower are not true and correct, then to the full extent
possible under applicable law, such confirmation by Administrative Agent shall
not release, diminish or impair any Lien pursuant to the Collateral Documents or
other rights under the Loan Documents.

9.12    Secured Hedge Agreements. Except as otherwise expressly set forth herein
or in any Guaranty or any Collateral Document, no Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.


93

--------------------------------------------------------------------------------






Article X.    
Continuing Guaranty

10.01    Guaranty. The Parent hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
or any Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof) and hereby consents to any extension of the Maturity Date
pursuant to Section 2.14 hereof or otherwise. The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Parent, and
conclusive for the purpose of establishing the amount of the Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Parent under this Guaranty, and the Parent
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

10.02    Rights of Lenders. The Parent consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, the Parent consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
the Parent under this Guaranty or which, but for this provision, might operate
as a discharge of the Parent.

10.03    Certain Waivers. The Parent waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that the Parent’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting the
Parent’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Parent expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.


94

--------------------------------------------------------------------------------






10.04    Obligations Independent. The obligations of the Parent hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

10.05    Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to the Parent
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the Parent
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Parent under this paragraph
shall survive termination of this Guaranty.

10.07    Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Parent, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Parent as subrogee of the Secured Parties or resulting from
the Parent’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Parent shall be enforced and
performance received by the Parent as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Parent under this Guaranty.

10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Parent or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Parent immediately upon demand by
the Secured Parties.

10.09    Condition of Borrower. The Parent acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Parent requires, and that none of the Secured Parties has any duty, and
the Parent is not relying on the Secured Parties at any time, to disclose to the
Parent any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Parent waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).


95

--------------------------------------------------------------------------------






Article XI.    
Miscellaneous

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(e)    change the definition of “Applicable Percentage” or Sections 8.03,
2.12(a), or 2.13 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions other than releases as permitted by Section 9.11
hereof, without the written consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary or Controlled JV Subsidiary from the Guaranty is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone);


96

--------------------------------------------------------------------------------





and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.15, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Parent, the Borrower or any other Loan Party, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and


97

--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any other Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan


98

--------------------------------------------------------------------------------





Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Parent, the Borrower, any other Loan
Party, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under


99

--------------------------------------------------------------------------------





the other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of


100

--------------------------------------------------------------------------------





such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries or JV Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries or JV
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Parent and the Borrower shall not assert, and hereby waive,
and acknowledge that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


101

--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor accompanied by an invoice setting
forth in reasonable detail the calculation of the amount of such demand.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


102

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
any separate revolving credit or term loan facilities provided pursuant to the
second to last paragraph of Section 11.01 on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that it is understood that it shall be reasonable for the
Borrower to withhold consent to a new assignee Lender if such new assignee
Lender is a hedge fund, private equity fund or any entity that is a direct
competitor of the Borrower and is in the hotel business) shall be required
unless (1) an Event of Default has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;


103

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of their respective Affiliates or Subsidiaries
or JV Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries or
Controlled JV Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this


104

--------------------------------------------------------------------------------





Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed; provided that
it is understood that it shall be reasonable for the Borrower to withhold
consent to a new participant if such new participant is a hedge fund, private
equity fund or any entity that is a direct competitor of the Borrower and is in
the hotel business) and the Administrative Agent (such consent not to be
unreasonably withheld or delayed), sell participations to any Person (other than
a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
JV Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) the consent of the Borrower and the Administrative Agent shall
not be required if such participation is sold to a Lender, an Affiliate of a
Lender or an Approved Fund, (v) the consent of the Borrower shall not be
required if an Event of Default has occurred and is continuing at the time of
such sale of a participation, and (vi) the Borrower shall be deemed to have
consented to any such sale of a participation unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof. For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Sections 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may


105

--------------------------------------------------------------------------------





provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103‑1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line


106

--------------------------------------------------------------------------------





Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and to Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or JV Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary or JV Subsidiary thereof relating to any Loan
Party or any Subsidiary or JV Subsidiary thereof or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary or JV Subsidiary thereof, provided that, in the
case of information received from a Loan Party or any such Subsidiary or JV
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


107

--------------------------------------------------------------------------------





Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary or JV Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been


108

--------------------------------------------------------------------------------





executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


109

--------------------------------------------------------------------------------





(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN


110

--------------------------------------------------------------------------------





DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Parent and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Borrower, the Parent, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arranger, and the Lenders, on the other hand, (B) each of the Borrower,
the Parent, and each other Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower the Parent and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent and the Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, the Parent, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger nor any Lender has any obligation to the Borrower, the
Parent, any other Loan Party, or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the Parent, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor the Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, the
Parent, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the Parent, and each
other Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and the Arranger or any Lender with respect


111

--------------------------------------------------------------------------------





to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19    Time of the Essence. Time is of the essence of the Loan Documents.

11.20    Acknowledgement and Consent to Bail‑In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares


112

--------------------------------------------------------------------------------





or other instruments of ownership will be accepted by it in lieu of any rights
with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.21    Amendment and Restatement of Existing Credit Agreement. The parties
hereto agree that as of the Closing Date: (a) the Obligations hereunder
represent the amendment, restatement, extension, and consolidation, but not
extinguishment, of the “Obligations” under the Existing Credit Agreement;
(b) this Agreement amends, restates, supersedes, and replaces the Existing
Credit Agreement in its entirety; and (c) any Guaranty executed pursuant to this
Agreement amends, restates, supersedes, and replaces the “Guaranty” executed
pursuant to the Existing Credit Agreement. On the Closing Date, (i) the
commitment of any “Lender” under the Existing Credit Agreement that is not
continuing as a Lender hereunder shall terminate and (ii) Administrative Agent
shall reallocate the Commitments hereunder to reflect the terms hereof.

11.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Pages Follow]


113

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
 
 
 
 
By:
 
Ashford Prime OP General Partner LLC, its general partner
 
 
 
 
 
By:
 
/s/ DAVID BROOKS
 
 
 
Name: David Brooks
 
 
 
Title: Vice President



 
ASHFORD HOSPITALITY PRIME, INC.
 
 
 
 
By:
 
/s/ DAVID BROOKS
 
 
 
Name: David Brooks
 
 
 
Title: Chief Operating Officer and General Counsel





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
 
 
 
 
By:
 
/s/ CINDY JORDAN
 
 
 
Name: Cindy Jordan
 
 
 
Title: Assistant Vice President







Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and
 
Swing Line Lender
 
 
 
 
 
By:
 
/s/ WILL T. BOWERS, JR.
 
 
 
Name: Will T. Bowers, Jr.
 
 
 
Title: Senior Vice President





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
CREDIT AGRICOLE CORPORATION AND
 
 INVESTMENT BANK, as a Lender
 
 
 
 
 
By:
 
/s/ JOSEPH A. ASCIOLLA
 
 
 
Name: Joseph A. Asciolla
 
 
 
Title: Managing Director



 
By:
 
/s/ DAVID BOWERS
 
 
 
Name: David Bowers
 
 
 
Title: Managing Director



Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
 
/s/ MICHAEL P. SZUBA
 
 
 
Name: Michael P. Szuba
 
 
 
Title: Vice President





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
 
 
 
 
 
By:
 
/s/ MICHAEL KING
 
 
 
Name: Michael King
 
 
 
Title: Vice President











Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
BANK OF AMERICA, N.A.
$32,500,000
32.500000000%
KEYBANK NATIONAL ASSOCIATION
$27,500,000
27.500000000%
MORGAN STANLEY BANK, N.A.
$20,500,000
20.500000000%
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
$19,500,000
19.500000000%
Total
$100,000,000.00
100.000000000%





Schedule 2.01



--------------------------------------------------------------------------------






SCHEDULE 5.06
LITIGATION
On February 3, 2016, Sessa Capital (Master), L.P. (“Sessa”) filed an action (the
“Maryland Action”) in the Circuit Court for Baltimore City, Maryland,
captioned Sessa Capital (Master) L.P. v. Bennett, et al., Case No.
24-C-16-000557 (Baltimore City Cir. Ct. 2016), against Ashford Hospitality
Prime, Inc., the members of the Ashford Hospitality Prime, Inc. board of
directors, Ashford Hospitality Advisors, LLC and Ashford, Inc. The Maryland
Action generally alleged that the directors of Ashford Hospitality Prime, Inc.
breached their fiduciary duties in connection with the June 2015 amendments to
the Company’s advisory agreement with Ashford Hospitality Advisors, LLC. The
Maryland Action also alleged that Ashford, Inc. aided and abetted those breaches
of fiduciary duties. On February 29, 2016, the Company filed a motion to dismiss
the Maryland Action. On March 14, 2016, Sessa voluntarily dismissed the Maryland
Action.


On February 25, 2016, Ashford Hospitality Prime, Inc. filed a lawsuit (the
“Texas Federal Action”) in the United States District Court for the Northern
District of Texas, captioned Ashford Hospitality Prime, Inc. v. Sessa Capital
(Master), L.P., et al., No. 16-cv-00527 (N.D. Texas 2016) (DCG), against Sessa,
related entities, and Sessa’s proposed director nominees John E. Petry, Philip
B. Livingston, Lawrence A. Cunningham, Daniel B. Silvers and Chris D. Wheeler.
The Texas Federal Action generally alleges that the defendants violated federal
securities laws because Sessa’s proxy materials contain numerous false claims,
material misrepresentations and omissions relating to, among other things, the
proposed nominees, the financial risks associated with Sessa’s efforts to gain
control of the board and Sessa’s plans and strategy for the Company and its
assets. Among other remedies, the Texas Federal Action seeks to enjoin Sessa
from proceeding with its proxy contest. The outcome of this action is pending.


On March 8, 2016, Ashford Hospitality Prime, Inc. filed a lawsuit (the “Texas
State Action”) in the District Court of Dallas County, Texas, captioned Ashford
Hospital Prime, Inc. v. Sessa Capital (Master) L.P., et al., Cause No.
DC-16-02738, against Sessa, related entities, and Sessa’s proposed director
nominees John E. Petry, Philip B. Livingston, Lawrence A. Cunningham, Daniel B.
Silvers and Chris D. Wheeler. The Texas State Action generally alleges that
Sessa’s purported notice of proposed nominees for election to the Ashford
Hospitality Prime, Inc. board of directors is invalid due to numerous failures
by the defendants to comply with material provisions in the Company’s bylaws.
Among other things, the Texas State Action seeks a declaratory judgment
confirming the inability of Sessa’s proposed director nominees to stand for
election at the 2016 annual meeting of stockholders. On March 14, 2016, Sessa
removed the Texas State Action from state court to the U.S. District Court for
the Northern District of Texas with Cause No. 16-cv-00713. The outcome of this
action is pending.


On March 14, 2016, Sessa filed counterclaims and a motion for a preliminary
injunction in the Texas Federal Action. These counterclaims include
substantially the same claims as previously asserted by Sessa in the Maryland
Action, and also allege that the directors of Ashford Hospitality Prime, Inc.
breached their fiduciary duties in connection with the approval of the Series C
Preferred Stock for issuance and the February 2016 amendments to the Amended
Partnership Agreement (as defined below). Among other things, Sessa seeks an
injunction prohibiting the issuance of shares of Series C Preferred Stock and
requiring the board to approve the Sessa candidates, or in the alternative,
prohibiting the solicitation of proxies until the board approves the Sessa
candidates. On April 2, 2016, Sessa amended its counterclaims alleging that the
Company had violated federal proxy solicitation laws by, among other things,
stating that Sessa had not complied with the Company’s bylaws and that its
purported director nominations are invalid. On April 6, 2016, the Court granted
expedited discovery in connection with Sessa’s motion for preliminary injunction
and the Company’s anticipated motion for preliminary injunction in the Texas
State Action. On April 8, 2016, the Company


Schedule 5.06

--------------------------------------------------------------------------------





notified the court that Sessa’s claims relating to the Series C Preferred Stock
were moot after the Company unwound the OP Unit enfranchisement preferred equity
transaction for the Company’s OP unitholders. On April 13, 2016, the Company
filed its motion for preliminary injunction seeking an order declaring that
Sessa’s slate of nominees is invalid and enjoining Sessa from submitting the
nominees to stockholders for election to the Board. On May 20, 2016, the court
denied Sessa’s motion for a preliminary injunction and granted the Company’s
motion for a preliminary injunction. Sessa appealed the district court’s
decision to the United States Court of Appeals for the Fifth Circuit on May 23,
2016. Sessa’s appeal is fully briefed and the court heard oral argument on
August 2, 2016. There are currently no claims for monetary damages, but Sessa
seeks reimbursement for its attorneys’ fees and costs.






Schedule 5.06

--------------------------------------------------------------------------------






SCHEDULE 5.08(b)
EXISTING LIENS
Liens on the following Properties securing Indebtedness in excess of $1MM and
Lien holder
Origination Date
Borrower
Original Principal Amount
Lien holders:
Aareal Capital Corporation
Westdeutsche Immobilienbank AG


Real Properties:
Hilton Torrey Pines
Capital Hilton
February 26, 2013
CHH Torrey Pines Hotel Partners LP
CHH Capital Hotel Partners LP
$199,875,000
Lien holders:
U.S. Bank National Association, a national banking association, as Trustee for
the Registered Holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2007-C33


Real Properties:
Marriott Plano
Marriott Seattle
Renaissance Tampa
April 11, 2007
Ashford Plano-M LP
Ashford Seattle Waterfront LP
Ashford Tampa International Hotel LP
$260,980,000
Lien holders:
US Bank National Associatoin, as trustee for the registered holders of Wachovia
Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
Series 2007-C31


Real Properties:
Courtyard San Francisco
April 11, 2007
Ashford San Francisco II LP
$128,408,000
Lien holders:
U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, NA, as Trustee, Successor to Wells Fargo Bank, N.A., as Trustee for the
registered holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2007-C32


Real Properties:
Courtyard Philadelphia
April 11, 2007
Ashford Philadelphia Annex LP
$35,000,000
Lien holders:
Philadelphia Authority for Industrial Development


Real Properties:
Courtyard Philadelphia
March 1, 2000
Ashford Philadelphia Annex LP
$10,000,000



Schedule 5.08(b)

--------------------------------------------------------------------------------





Liens on the following Properties securing Indebtedness in excess of $1MM and
Lien holder
Origination Date
Borrower
Original Principal Amount
Lien holders:
Wilmington Trust National Association, as Trustee, for the benefit of Holders of
COMM 2014-FL4 Mortgage Trust Commercial Mortgage Pass-Through Certificates


Real Properties:
Sofitel Chicago


February 24, 2014
Ashford Chicago LP
$80,000,000
Lien holders:
Credit Agricole Corporate and Investment Bank


Real Properties:
Pier House Resort


March 9, 2015
Ashford Pier House LP
$70,000,000
Lien holders:
Delphi CRE Funding LLC


Real Properties:
Bardessono Resort


November 23, 2015
Ashford Yountville LP
$40,000,000
Lien holders:
ACREFI Holdings J-I, LLC


Real Properties:
Ritz Carlton St. Thomas


December 15, 2015
RC Hotels (Virgin Islands), Inc.
$42,000,000









Schedule 5.08(b)

--------------------------------------------------------------------------------






SCHEDULE 5.08(c)
OWNED OR GROUND LEASED REAL PROPERTY
 
Hotel Name
Owner
Fee Simple or Ground Leasehold
1.    
Courtyard Philadelphia Downtown
21 N. Juniper Street
Philadelphia, PA 19107-2532
Ashford Philadelphia Annex LP
Fee Simple
2.    
Courtyard San Francisco Downtown
299 2nd Street
San Francisco, CA 94105-3123
Ashford San Francisco II LP
Fee Simple
3.    
Hilton Capital
1001 16th & K St. NW
Washington, D.C. 20036
CHH Capital Hotel Partners LP
Fee Simple
4.    
Hilton LaJolla Torrey Pines
10950 N. Torrey Pines Road
LaJolla, CA 93027-1006
CHH Torrey Pines Hotel Partners LP
Ground Leasehold
5.    
Marriott Dallas/Plano @ Legacy Town Center
7121 Bishop Road
Plano, TX 75024-4921
Ashford Plano-M LP
Fee Simple
6.    
Marriott Seattle Waterfront
2100 Alaskan Way
Seattle, WA 98121-3139
Ashford Seattle Waterfront LP
Fee Simple
7.    
Renaissance Tampa at International Plaza
4200 Jim Walter Blvd.
Tampa, FL 33607-5778
Ashford Tampa International Hotel, LP
Ground Leasehold
8.    
Bardessono
6526 Yount Street
Yountville, CA 94599
Ashford Yountville LP
Ground Leasehold
9.    
Pier House Resort and Caribbean Spa
1 Duval Street
Key West, FL 33040
Ashford Pier House LP
Fee Simple
10.    
Ritz Carlton St. Thomas
6900 Great Bay
Saint Thomas, U.S. Virgin Islands 00802
RC Hotels (Virgins Islands), Inc.
Fee Simple
11.    
Sofitel Chicago Water Tower
20 East Chestnut Street
Chicago, Illinois 60611
Ashford Chicago LP
Fee Simple









Schedule 5.08(c)

--------------------------------------------------------------------------------






SCHEDULE 5.08(d)
EXISTING INVESTMENTS


Loan Party/Subsidiary/JV Subsidiary Holder
Original Principal Amount
Obligor
Maturity Date
Ashford Philadelphia Annex LP
$8,098,057.47
Philadelphia Authority for Industrial Development
June 30, 2018











Schedule 5.08(d)

--------------------------------------------------------------------------------






SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.




Schedule 5.09

--------------------------------------------------------------------------------






SCHEDULE 5.12(d)
ERISA MATTERS
Ashford Hospitality 401(k) Savings Plan.






Schedule 5.12(d)

--------------------------------------------------------------------------------






SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;
LOAN PARTIES
Part A:
Entity Name
State
Tax ID #
Entity Designation
Equity Interests Owned By
Equity % of Owner
Equity Entity Type
AHP SMA GP, LLC
DE:
47-1574092
Subsidiary
Prime OP
100%
Member
AHP SMA, LP
DE:
47-1574049
Subsidiary
AHP SMA GP, LLC
Prime OP
.10%
99.9%
GP
LP
Ashford Chicago GP LLC
DE:
46-4656733
Subsidiary
Ashford Chicago Senior Mezz LLC
100%
Member
Ashford Chicago Junior Mezz LLC
DE:
46-4669022
Subsidiary
Prime OP
100%
Member
Ashford Chicago LP
DE:
46-4615041
Subsidiary
Ashford Chicago Senior Mezz LLC
Ashford Chicago GP LLC
99.9%
0.1%
LP
GP
Ashford Chicago Senior Mezz LLC
DE:
46-4683187
Subsidiary
Ashford Chicago Junior Mezz LLC
100%
Member
Ashford HHC III LLC
DE:
20-8532088
Loan Party
Prime OP
100%
Member
Ashford HHC Partners III LP
DE:
20-0442954
JV Subsidiary
Ashford HHC III LLC
Prime OP
0.1%
74.9%
GP
LP
Ashford Hospitality Prime, Inc.
MD:
46-2488594
Loan Party
Public company
N/A
Stock
Ashford Hospitality Prime Limited Partnership
DE:
46-2473800
Loan Party
Ashford Prime OP General Partner LLC
Ashford Prime OP Limited Partner LLC
Other limited partners
0%
84.5%*
15.5%*
GP
LP
LP
Ashford Philadelphia Annex GP LLC
DE:
45-3844692
Subsidiary
Prime OP
100%
Member
Ashford Philadelphia Annex LP
DE:
52-2064094
Subsidiary
Prime OP
Ashford Philadelphia Annex GP LLC
99.5%
0.5%
LP
GP
Ashford Pier House GP LLC
DE:
46-2533844


Subsidiary
Ashford OP
100%
Member
Ashford Pier House LP
DE:
46-2533793
Subsidiary
Ashford Pier House GP LLC
Ashford OP
0.5%
99.5%
GP
LP
Ashford Pier House Mezz A LLC
DE:
46-3265189
Subsidiary
Ashford Pier House Mezz B LLC
100%
Member
Ashford Pier House Mezz B LLC
DE:
46-3276993
Subsidiary
Prime OP
100%
Member
Ashford Plano-M LP
DE:
20-8544326
Subsidiary
Ashford Sapphire VII GP LLC
Prime OP
0.5%
99.5%
GP
LP
Ashford Prime OP General Partner LLC
DE:
20-0111035
Loan Party
Ashford Hospitality Prime, Inc.
100%
Member
Ashford Prime OP Limited Partner LLC
DE:
20-0112099
Loan Party
Ashford Hospitality Prime, Inc.
100%
Member
Ashford Prime TRS Corporation
DE:
46-2476437
Loan Party
Prime OP
100%
Stockholder
Ashford San Francisco II LP
DE:
20-8544548
Subsidiary
Ashford Sapphire III GP LLC
Prime OP
0.5%
99.5%
GP
LP
Ashford Sapphire III GP LLC
DE:
20-8526698
Subsidiary
Prime OP
100%
Member
Ashford Sapphire VII GP LLC
DE:
20-8529589
Subsidiary
Prime OP
100%
Member
Ashford Seattle Downtown LP
DE:
20-8544710
Subsidiary
Ashford Sapphire III GP LLC
Prime OP
0.5%
99.5%
GP
LP
Ashford Seattle Waterfront LP
DE:
20-8544360
Subsidiary
Ashford Sapphire VII GP LLC
Prime OP
0.5%
99.5%
GP
LP
Ashford Tampa International Hotel, LP
DE:
61-1437966
Subsidiary
Ashford Sapphire VII GP LLC
Prime OP
0.5%
99.5%
GP
LP



Schedule 5.13

--------------------------------------------------------------------------------





Entity Name
State
Tax ID #
Entity Designation
Equity Interests Owned By
Equity % of Owner
Equity Entity Type
Ashford Thomas LLC
DE:
47-5253832
Subsidiary
Prime OP
100%
Member
Ashford TRS Chicago II LLC
DE:
46-4741465
Subsidiary
Ashford TRS Chicago Senior Mezz LLC
100%
Member
Ashford TRS Chicago Junior Mezz LLC
DE:
46-4668966
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford TRS Chicago Senior Mezz LLC
DE:
46-4657398
Subsidiary
Ashford TRS Chicago Junior Mezz LLC
100%
Member
Ashford TRS Philadelphia Annex LLC
DE:
45-3844647
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford TRS Pier House LLC
DE
46-2533898
Subsidiary
Ashford TRS Pier House Mezz A LLC
100%
Member
Ashford TRS Pier House Mezz A LLC
DE
46-3265239
Subsidiary
Ashford TRS Pier House Mezz B LLC
100%
Member
Ashford TRS Pier House Mezz B LLC
DE
46-3277047
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford TRS Sapphire III LLC
DE:
20-8530480
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford TRS Sapphire VII LLC
DE:
20-8530511
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford TRS Yountville LLC
DE:
47-3949037
Subsidiary
Ashford Prime TRS Corporation
100%
Member
Ashford Yountville GP LLC
DE:
47-3948989
Subsidiary
Prime OP
100%
Member
Ashford Yountville LP
DE:
47-3948947
Subsidiary
Ashford Yountville GP LLC
Prime OP
0.5%
99.5%
GP
LP
CHH Capital Hotel GP LLC
DE:
20-0442565
JV Subsidiary
Ashford HHC Partners III LP
100%
Member
CHH Capital Hotel Partners LP
DE:
20-0442871
JV Subsidiary
CHH Capital Hotel GP LLC
Ashford HHC Partners III LP
0.5%
99.5%
GP
LP
CHH Capital Tenant Corp.
DE:
20-0454830
JV Subsidiary
CHH III Tenant Parent Corp.
100%
Stock
CHH III Tenant Parent Corp.
DE:
20-0454789
JV Subsidiary
Ashford HHC Partners III LP
100%
Stock
CHH Torrey Pines Hotel GP LLC
DE:
57-1194162
JV Subsidiary
Ashford HHC Partners III LP
100%
Member
CHH Torrey Pines Hotel Partners LP
DE:
20-0448951
JV Subsidiary
CHH Torrey Pines Hotel GP LLC
Ashford HHC Partners III LP
0.5%
99.5%
GP
LP
CHH Torrey Pines Tenant Corp.
DE:
20-0454862
JV Subsidiary
CHH III Tenant Parent Corp.
100%
Stock
RC Hotels (Virgin Islands), Inc.
USVI
52-1972752
Subsidiary
Ashford Thomas LLC
100%
Stock



* represents approximate percentage as of the closing date.
Part B:
The AINC Investment


Part C:
Loan Party
Equity Interests Owned By
Equity % of Owner
Equity Interest Type
Ashford Hospitality Prime, Inc.
Publicly traded
N/A
Stock
Ashford Hospitality Prime Limited Partnership
Ashford Prime OP General Partner LLC
Ashford Prime OP Limited Partner LLC
Other holders of convertible units
0%
64.5%*
15.5%*
GP
LP
LP
Ashford Prime OP General Partner LLC
Ashford Hospitality Prime, Inc.
100%
Member
Ashford Prime OP Limited Partner LLC
Ashford Hospitality Prime, Inc.
100%
Member
Ashford Prime TRS Corporation
Ashford Hospitality Prime Limited Partnership
100%
Stock
Ashford HHC III LLC
Ashford Hospitality Prime Limited Partnership
100%
Member



Schedule 5.13

--------------------------------------------------------------------------------







Part D:
Loan Party
State
Tax ID #.
Chief Executive Office/
Sole Place of Business
Ashford Hospitality Prime, Inc.
MD
46-2488594
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Hospitality Prime Limited Partnership
DE
46-2473800
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime OP General Partner LLC
DE
46-2483337
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime OP Limited Partner LLC
DE
46-2496819
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime TRS Corporation
DE
46-2476437
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford HHC III LLC
DE
20-8532088
14185 Dallas Parkway, STE 1100
Dallas, TX 75254









Schedule 5.13

--------------------------------------------------------------------------------






SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS
None.


Schedule 5.18

--------------------------------------------------------------------------------






SCHEDULE 7.09
BURDENSOME AGREEMENTS
None.




Schedule 7.09

--------------------------------------------------------------------------------






SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Ashford Hospitality Prime Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Telecopier: 972-490-9605
Electronic Mail: dbrooks@ahtreit.com
Website Address:    www.ahpreit.com
U.S. Taxpayer Identification Number: 46-2473800
PARENT:
Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Telecopier: 972-490-9605
Electronic Mail: dbrooks@ahtreit.com
Website Address:    www.ahpreit.com
U.S. Taxpayer Identification Number: 46-2488594
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 North Tryon St.
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: Concetta Lincoln
Telephone: 980-387-2469
Telecopier: 704-719-8128
Electronic Mail:  Concetta.lincoln@baml.com
Account No.: 1366212250600
Ref:  Ashford Hospitality Prime LP
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
101 S Tryon Street
Mail Code:  NC1-002-15-36



Schedule 11.02 – Page 1

--------------------------------------------------------------------------------





Charlotte, NC  28255
Attention:  Cindy Jordan
Telephone: 980-386-2359
Telecopier:  704-409-0883
Electronic Mail:  cindy.t.jordan@baml.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code:  PA6-580-02-30
Scranton, PA 18507
Attention:  Alfonso Malave
Telephone: 570-496-9619
Telecopier: 800-755-8740
Electronic Mail:  tradeclientserviceteamus@baml.com
SWING LINE LENDER:
Bank of America, N.A.
101 North Tryon St.
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: Concetta Lincoln
Telephone: 980-387-2469
Telecopier: 704-719-8128
Electronic Mail:  Concetta.lincoln@baml.com
Account No.: 1366212250600
Ref:  Ashford Hospitality Prime LP
ABA# 026009593






Schedule 11.02 – Page 2

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ashford Hospitality
Prime Limited Partnership, a Delaware limited partnership (the “Borrower”),
Ashford Hospitality Prime, Inc., a Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of Revolving Credit Loans
A conversion or continuation of Revolving Credit Loans
1.    On                          (a Business Day).
2.    In the amount of $            
3.    Comprised of                         

            [Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of          months.
The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.


Exhibit A – Page 1

--------------------------------------------------------------------------------







The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
Borrowing.


ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:

Name:
Title:





Exhibit A – Page 2

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ashford Hospitality
Prime Limited Partnership, a Delaware limited partnership (the “Borrower”),
Ashford Hospitality Prime, Inc., a Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the Swing
Line Loan.
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:

Name:
Title:





Exhibit B – Page 1

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF AMENDED AND RESTATED NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of November 10, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, Ashford Hospitality Prime, Inc., a
Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
This Amended and Restated Note is in amendment and restatement, but not
extinguishment, of that certain Note, dated as of November 19, 2013, made by the
Borrower and payable to the Lender, executed pursuant to the Existing Credit
Agreement.




Exhibit C – Page 1

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:

Name:
Title:





Signature Page to
Form of [Amended and Restated] Note

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   








--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 10, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Ashford Hospitality
Prime Limited Partnership, a Delaware limited partnership (the “Borrower”),
Ashford Hospitality Prime, Inc., a Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Parent, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Parent, for itself and on behalf of
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Parent has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of the Consolidated
Parties and Controlled JV Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Parties and Controlled JV Subsidiaries during the accounting
period covered by such financial statements.
3.    A review of the activities of the Consolidated Parties and Controlled JV
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Consolidated Parties and Controlled JV Subsidiaries performed and observed all
its Obligations under the Loan Documents, and
[select one:]


Exhibit D – Page 1

--------------------------------------------------------------------------------





[to the best knowledge of the undersigned, during such fiscal period the
Consolidated Parties and Controlled JV Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]


--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower and the Parent
contained in Article V of the Agreement and all representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .


PARENT:
ASHFORD HOSPITALITY PRIME, INC.
By:

Name:
Title:

BORROWER:
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
By:
Ashford Prime OP General Partner LLC, its general partner

By:

Name:
Title:



Exhibit D – Page 2

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11(a) – Consolidated Tangible Net Worth.
 
 
 
 
 
 
A.
Actual Consolidated Tangible Net Worth at Statement Date:
 
 
 
 
 
 
 
1.
Shareholders’ Equity:
$______
 
 
 
 
 
 
 
2.
Intangible Assets:
$______
 
 
 
 
 
 
 
3.
Accumulated depreciation
$______
 
 
 
 
 
 
 
4.
Reversal of any effects of the application of FASB ASC No.
715: Compensation—Retirement Benefits
$______
 
 
 
 
 
 
 
5.
Reversal of impact from (i) straight line rent leveling adjustments required
under GAAP and (ii) amortization of intangibles pursuant to FASB Statement No.
141
$______
 
 
 
 
 
 
 
6.
Consolidated Tangible Net Worth (Line I.A1 minus Line I.A.2 plus Line I.A.3,
plus or minus, as applicable, Line I.A.4, plus or minus, as applicable, Line
I.A.5):
$______
 
 
 
 
 
 
B.
$[_______]
 
 
 
 
 
 
 
C.
75% of increases in Shareholders’ Equity after September 30, 2016 from issuance
and sale of Equity Interests of the Parent:
$______
 
 
 
 
 
 
D.
Minimum required Consolidated Tangible Net Worth (Lines I.B plus I.C):
$______
 
 
 
 
 
 
E.
[Excess][Deficiency] for covenant compliance (Line I.A.6 minus I.D):
$______
 
 
 
 
 
II.
Section 7.11 (b) – Consolidated Recourse Indebtedness.
 
 
 
 
 
 
A.
Consolidated Recourse Indebtedness other than Consolidated Recourse Indebtedness
under the Agreement at Statement Date:
$______
 
 
 
 
 
 
Maximum permitted:
$50,000
 
 
 
 
 
III.
Section 7.11 (c) – Secured Indebtedness on Real Property.
 
 
 
 
 
 



Schedule 1 to
Compliance Certificate

--------------------------------------------------------------------------------





 
A.
As-is appraised value of Real Property securing Secured Indebtedness at
Statement Date (see attached schedule for individual listing of Real Property:
 
 
 
 
 
 
 
1.    [______________]
$______
 
 
2.    [______________]
$______
 
 
3.    [______________]
$______
 
 
4.    [______________]
$______
 
 
 
 
B.
Maximum Secured Indebtedness on each Real Property (each property listed in Line
III.A multiplied by 70%):
 
 
 
 
 
 
 
1.    [______________]
$______
 
 
2.    [______________]
$______
 
 
3.    [______________]
$______
 
 
4.    [______________]
$______
 
 
 
 
C.
Secured Indebtedness secured by each Real Property above at Statement Date:
 
 
 
 
 
 
 
1.    [______________]
$______
 
 
2.    [______________]
$______
 
 
3.    [______________]
$______
 
 
4.    [______________]
$______
 
 
 
 
D.
[Excess][Deficiency] for covenant compliance
(applicable item in Line III.C minus applicable item in LineIII.B):
 
 
 
 
 
 
 
1.    [______________]
$______
 
 
2.    [______________]
$______
 
 
3.    [______________]
$______
 
 
4.    [______________]
$______
 
 
 
IV.
Section 7.11 (d) – Variable Rate Indebtedness.
 
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
 
 
 
 
 
B.
Maximum Variable Rate Indebtedness (Line IV.A multiplied by 25%):
$______
 
 
 
 
 
C.
Indebtedness of the Consolidated Parties that accrues interest
at a variable rate at Statement Date:
$______
 
 
 
 
 
D.
[Excess][Deficiency] for covenant compliance
(Line IV.C minus IV.B):
$______
 
 
 
 
 
 



Schedule 1 to
Compliance Certificate

--------------------------------------------------------------------------------





V.
Section 7.11 (e) – Consolidated Leverage Ratio.
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
 
 
 
 
 
B.
Unrestricted Cash:
$______
 
 
 
 
 
C.
EBITDA for the four (4) fiscal quarters ending on the
Statement Date (the “Calculation Period”):
$______
 
 
 
 
 
 
D.
Consolidated Leverage Ratio ((Line V.A minus Line V.B) divided by Line V.C):
____ to 1
 
 
 
 
 
 
 
Maximum permitted Consolidated Leverage Ratio:
 
 
 
 
 
 
 
 
Period
Maximum Consolidated Leverage Ratio
 
 
 
 
At Any Time
During Permitted Non-Compliance Period
 
 
 
 
Closing Date through September 30, 2017
6.00 to 1.0
6.50 to 1.0
 
 
 
 
October 1, 2017 through September 30, 2019
5.75 to 1.0
6.25 to 1.0
 
 
 
 
October 1, 2019 and thereafter
5.50 to 1.0
6.00 to 1.0
 
 
 
 
 
 
 
 
 
 
VI.
Section 7.11(f) - Consolidated Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Consolidated Adjusted EBITDA for Calculation Period:
$______
 
 
 
 
 
 
B.
Consolidated Interest Charges for Calculation Period:
$______
 
 
 
 
 
 
C.
Scheduled principal payments, etc. for Calculation Period:
$______
 
 
 
 
 
 
D.
Dividends and distributions, etc. for Calculation Period:
$______
 
 
 
 
 
 
E.
Consolidated Fixed Charge Coverage Ratio (Line VI.A divided by (Line VI.B
plus Line VI.C plus Line VI.D)):
______ to 1
 
 
 
 
 
 
 
Minimum required Consolidated Fixed Charge Coverage Ratio:
 
 
 
 
 
 
 
Period
Minimum Consolidated Fixed Charge Coverage Ratio
 
 
 
 
Closing Date through September 30, 2017
1.40 to 1.0
 
 
 
 
October 1, 2017 and thereafter
1.50 to 1.0
 
 
 
 
 
 
 
 





Schedule 1 to
Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.
Assignor[s]:    ______________________________

______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    Ashford Hospitality Prime Limited Partnership, a Delaware limited
partnership



Exhibit E-1 – Page 1

--------------------------------------------------------------------------------





4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of November
10, 2016, among the Borrower, Ashford Hospitality Prime, Inc., a Maryland
corporation (the “Parent”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Aggregate 
Amount of 
Commitment/Loans  
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage 
Assigned of 
Commitment/Loans
CUSIP
Number
 
 
 
 
 
 
 
 
$_______________
$_________
___________%
 
 
 
$_______________
$_________
___________%
 
 
 
$_______________
$_________
___________%
 
 
 
 
 
 
 

[7.
Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




Exhibit E-1 – Page 2

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:

Title:

ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:

Title:



Signature Page to
Form of Assignment and Assumption

--------------------------------------------------------------------------------





[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent


By:
                    
Title:

[Consented to:]
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:
                    
Title:



Signature Page to
Form of Assignment and Assumption

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


Annex 1 to
Assignment and Assumption

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the] [the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




Annex 1 to
Assignment and Assumption

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
(see attached)






Exhibit E-2 – Page 1

--------------------------------------------------------------------------------






primecredit1.jpg [primecredit1.jpg]





--------------------------------------------------------------------------------





primecredit2.jpg [primecredit2.jpg]





--------------------------------------------------------------------------------





primecredit3.jpg [primecredit3.jpg]





--------------------------------------------------------------------------------





primecredit4.jpg [primecredit4.jpg]





--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT
THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is executed as of
November 10, 2016, by EACH OF THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO
or who becomes a party hereto pursuant to Section 22 below (each a “Guarantor”
and collectively, the “Guarantors”), in favor of Bank of America, N.A. as
administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined).


RECITALS:


A.    Ashford Hospitality Prime Limited Partnership, a Delaware limited
partnership (“Borrower”), Ashford Hospitality Prime, Inc., a Maryland
corporation (“Parent”), Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and the Lenders, each as defined therein, previously
entered into that certain Credit Agreement dated as of November 19, 2013 (herein
referred to, together with all amendments, modifications, restatements, or
supplements thereof, as the “Existing Credit Agreement”). In connection with the
Existing Credit Agreement, certain subsidiaries of Borrower entered into that
certain Guaranty Agreement dated as of November 19, 2013 (herein referred to,
together with all amendments, modifications, restatements, or supplements
thereof, as the “Existing Guaranty”).


B.    Borrower, Parent, Bank of America, N.A., in its capacity as Administrative
Agent, Swing Line Lender (“Swing Line Lender”) and L/C Issuer (“L/C Issuer”),
and certain Lenders (Administrative Agent, Swing Line Lender, L/C Issuer, the
Lenders, and each Hedge Bank, together with their respective successors and
assigns are each a “Credit Party,” and collectively the “Credit Parties”) are
now entering into that certain Amended and Restated Credit Agreement dated as of
the date hereof (as amended, modified, supplemented, or restated from time to
time, the “Credit Agreement”) , which Credit Agreement amends and restates, in
its entirety, the Existing Credit Agreement. Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.


C.    Each Guarantor is a direct or indirect Subsidiary of Parent and will,
directly or indirectly, benefit from (i) the Credit Parties’ extensions of
credit to Borrower and the other applicable Loan Parties pursuant to the Loan
Documents and (ii) the Hedge Banks’ extensions of credit to the applicable Loan
Parties pursuant to any Secured Hedge Agreement.


D.    This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit under the Loan Documents.


E.    This Guaranty shall amend and restate the Existing Guaranty in its
entirety.


NOW, THEREFORE, as an inducement to (i) the Credit Parties to enter into the
Credit Agreement and to make Loans and issue Letters of Credit thereunder and
(ii) the Hedge Bank party to any Secured Hedge Agreement to enter into such
Secured Hedge Agreement, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the Guarantors
hereby jointly and severally guarantee payment of the Guaranteed Obligations
(hereinafter defined) and hereby agree as follows:




Exhibit F-1 – Page 1

--------------------------------------------------------------------------------





Section 1.NATURE OF GUARANTY. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Credit
Agreement, the other Loan Documents, and the Secured Hedge Agreements (including
all renewals, extensions, modifications, amendments, and restatements thereof
and all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”) and hereby consents to any extension of the Maturity
Date pursuant to Section 2.14 of the Credit Agreement or otherwise.
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations under the Loan Documents shall, absent manifest error, be admissible
in evidence in any action or proceeding, and shall be binding upon each
Guarantor and conclusive for the purpose of establishing the amount of such
Guaranteed Obligations. The amount of any Guaranteed Obligations under any
Secured Hedge Agreement shall be determined in accordance with the terms of such
Secured Hedge Agreement. This Guaranty shall not be affected by the genuineness,
validity, regularity, or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty. The obligations of each Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any applicable state law.


Section 2.REPRESENTATIONS; PAYMENTS. Each Guarantor represents and warrants that
it is a limited liability company, limited partnership, or corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware and that it is located in the State of Delaware within the meaning of
such term under Section 9-307 of the UCC. All payments by the Guarantor
hereunder shall be made to the Administrative Agent, for the account of the
Credit Party to whom such payment is owed, at the Administrative Agent’s Office
in Dollars and in immediately available funds and in accordance with (a) Section
2.12(a) of the Credit Agreement, in all circumstances, (b) and Section 3.01 of
the Credit Agreement, in the case of payments under the Loan Documents, and (c)
Section 2(d) of any applicable Secured Hedge Agreement on the form of the 1992
ISDA Master Agreement or the 2002 ISDA Master Agreement (or the corresponding
provision of any successor master agreement), in the case of payments under any
Secured Hedge Agreement.


Section 3.RIGHTS OF CREDIT PARTIES. Each Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) as between the Guarantors and the Credit Parties,
apply such security and direct the order or manner of sale thereof as any Credit
Party in its sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.




Exhibit F-1 – Page 2

--------------------------------------------------------------------------------





Section 4.CERTAIN WAIVERS. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, Parent, or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrower (other than the
defense that the Guaranteed Obligations have been performed and indefeasibly
paid in cash, to the extent of any such payment); (b) any defense based on any
claim that any Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require the Credit Parties to
proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Credit Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Credit Parties; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor or default,
notice of intent to accelerate, notice of acceleration, and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.


Section 5.OBLIGATIONS INDEPENDENT. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.


Section 6.TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
the Credit Parties exercise their right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Credit Parties in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Credit Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.


Section 7.NO SUBROGRATION. No Guarantor shall exercise any right of subrogation,
contribution, or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full (other than contingent
liabilities that survive termination of the Loan Documents and the Secured Hedge
Agreements) and any commitments of the Credit Parties or facilities provided by
the Credit Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Credit Parties
and shall forthwith be paid to Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.




Exhibit F-1 – Page 3

--------------------------------------------------------------------------------





Section 8.WAIVER OF SURETYSHIP DEFENSES. Each Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to Guarantors
under this Guaranty, make any agreement with Borrower or with any other person
or entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge, or release of the Guaranteed Obligations or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging, or otherwise affecting the obligations of any Guarantor
under this Guaranty. Each Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever of the liability of Borrower, or any claim that any
Guarantor’s obligations exceed or are more burdensome than those of Borrower and
waives the benefit of any statute of limitations affecting the liability of any
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
such Guarantor now has or may hereafter have against Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties. Further, to the
fullest extent permitted by law, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.


Section 9.EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. Each Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any action against Borrower, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.


Section 10.SUBORDINATION. Each Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of Borrower owing to such Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to such Guarantor,
(c) held by or are to be held by such Guarantor, (d) created directly or
acquired by assignment or otherwise, or (e) evidenced in writing (the
“Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations (other than contingent obligation that survive termination of the
Loan Documents and the Secured Hedge Agreements). If any Guarantor receives any
payment of any Subordinated Debt in violation of the foregoing, then such
Guarantor shall hold that payment in trust for the Credit Parties and promptly
turn it over to Administrative Agent, for the benefit of the Credit Parties, in
the form received (with any necessary endorsements), to be applied in accordance
with the Credit Agreement, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.


Section 11.STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by Guarantors
immediately upon demand by Administrative Agent.


Section 12.EXPENSES. Each Guarantor shall pay to Administrative Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection with the preservation, protection,
or enforcement of any rights of any Credit Party under this Guaranty including
in any case commenced by or against any Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of Guarantors under the preceding sentence shall survive termination
of this Guaranty.




Exhibit F-1 – Page 4

--------------------------------------------------------------------------------





Section 13.AMENDMENTS. No amendment, modification, termination, or waiver of any
provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the party or parties against whom
enforcement of such amendment, modification, termination, or waiver is sought.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.


Section 14.NOTICES. Any notice or other communication herein required or
permitted to be given shall be sent in writing to the addresses set forth on the
signature pages hereof or such other address, if any, as to which the relevant
Guarantor may have given notice to the Administrative Agent in accordance with
this Section 14 and shall be given and deemed effective in accordance with the
provisions of Section 11.02 of the Credit Agreement.


Section 15.NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


Section 16.ASSIGNMENT. This Guaranty shall: (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part in accordance with the Credit Agreement or the relevant
Secured Hedge Agreement, as applicable. Each Guarantor agrees that the Credit
Parties may disclose to any prospective purchaser and any purchaser of all or
part of the Guaranteed Obligations any and all information in the Credit
Parties’ possession concerning any Guarantor, this Guaranty, and any security
for this Guaranty.


Section 17.CONDITION OF BORROWER. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from
Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantors require, and that no Credit Party shall
have any duty, and Guarantors are not relying on any Credit Party at any time,
to disclose to Guarantors any information relating to the business, operations,
or financial condition of Borrower.


Section 18.RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of Guarantors’ accounts or deposits with
Administrative Agent or such other Credit Party.


Section 19.OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent and
Guarantors in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by Guarantors for the benefit
of the Credit Parties or any term or provision thereof.


Section 20.BENEFIT OF GUARANTORS. Each Guarantor represents and warrants that,
by virtue of its relationship with Borrower, the execution, delivery and
performance of this Guaranty is for the direct benefit of Guarantor and it has
received adequate consideration for this Guaranty.




Exhibit F-1 – Page 5

--------------------------------------------------------------------------------





Section 21.LOAN DOCUMENTS. By execution hereof, each Guarantor covenants and
agrees that certain representations, warranties, terms, covenants, and
conditions set forth in the Loan Documents, including Section 9.11 of the Credit
Agreement, are applicable to such Guarantor and shall be imposed upon such
Guarantor, and each Guarantor reaffirms that each such representation and
warranty relating to such Guarantor is true and correct in all material respects
and covenants and agrees to promptly and properly perform, observe, and comply
with each such term, covenant, or condition relating to such Guarantor.
Moreover, each Guarantor acknowledges and agrees that this Guaranty is subject
to the offset provisions of the Loan Documents in favor of the Credit Parties.
In the event the Credit Agreement or any other Loan Document shall cease to
remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, the terms, covenants, and agreements
of the Credit Agreement or such other Loan Document incorporated herein by
reference shall nevertheless continue in full force and effect as obligations of
each Guarantor under this Guaranty. For the sake of clarity, the agreements of a
Guarantor in this Section 21 shall, subject to Section 9.10 of the Credit
Agreement, terminate upon the release of such Guarantor in accordance with
Section 23 hereof.


Section 22.ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be the
signatories hereto and that are listed on Schedule 1 attached hereto. From time
to time subsequent to the time hereof, in accordance with Section 6.12(a)(i) of
the Credit Agreement, additional Persons may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty in the form of Exhibit A attached hereto. Upon delivery of any such
counterpart to Administrative Agent, as well as delivery of all other documents
set forth in Section 6.12 of the Credit Agreement, notice of which is hereby
waived by Guarantors, each such Additional Guarantor shall be a Guarantor and
shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary of Parent to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder.


Section 23.RELEASE OF GUARANTORS. Subject to Section 9.10 of the Credit
Agreement, a Guarantor may be released from its obligations under this Guaranty
by Administrative Agent’s execution of a Release of Guaranty in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.




Section 24.KEEPWELL. Each Guarantor that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest or lien under any Loan
Document, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 24 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each


Exhibit F-1 – Page 6

--------------------------------------------------------------------------------





Specified Loan Party for all purposes of the Commodity Exchange Act. For
purposes of this Section 24, (a) “Qualified ECP Guarantor” shall mean, at any
time, each Loan Party that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act and (b) “Specified Loan Party”
means any Loan Party that is not an “eligible contract participant” under the
Commodity Exchange Act (determined prior to giving effect to this Section 24).


Section 25.GOVERNING LAW; JURISDICTION; ETC.


(a)    GOVERNING LAW.    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 25(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,


Exhibit F-1 – Page 7

--------------------------------------------------------------------------------





TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 25.


Section 26.COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


Section 27.FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


Section 28.AMENDMENT AND RESTATEMENT. This Guaranty is given in amendment and
restatement, but not in extinguishment or novation, of the Existing Guaranty.
Each Guarantor party to the Existing Guaranty hereby ratifies and confirms its
obligations pursuant to the Existing Guaranty, as amended and restated by this
Guaranty.


Exhibit F-1 – Page 8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first written above.
GUARANTORS:


ASHFORD PRIME OP LIMITED PARTNER LLC
ASHFORD PRIME OP GENERAL PARTNER LLC
ASHFORD HHC III LLC




By:

Name: David Brooks
Title: Vice President



ASHFORD PRIME TRS CORPORATION


By:

Name: Deric S. Eubanks
Title: President


Address for each of the foregoing Guarantors:

C/O Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Electronic Mail: dbrooks@ahtreit.com






Exhibit F-1 – Page 9

--------------------------------------------------------------------------------






SCHEDULE 1
INITIAL GUARANTORS


Ashford Prime OP Limited Partner LLC
Ashford Prime OP General Partner LLC
Ashford HHC III LLC
Ashford Prime TRS Corporation




Exhibit F-1 – Page 10

--------------------------------------------------------------------------------






EXHIBIT A


JOINDER TO AMENDED AND RESTATED GUARANTY AGREEMENT




THIS JOINDER TO AMENDED AND RESTATED GUARANTY AGREEMENT dated as of
___________________, 20__ (this “Joinder”), executed and delivered by
__________________, a _______________ (the “Additional Guarantor”), in favor of
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) for the Credit Parties under that certain Amended and
Restated Guaranty Agreement dated as of November 10, 2016 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
relating to, among other things, that certain Amended and Restated Credit
Agreement dated as of November 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a Maryland corporation
(“Parent”), each lender from time to time party thereto, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, and the other parties
thereto.
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
other Credit Parties have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;
WHEREAS, pursuant to any Secured Hedge Agreement the Hedge Bank party to such
Secured Hedge Agreement will have agreed to make certain financial
accommodations to the Loan Party a party thereto on the terms and conditions set
forth in such Secured Hedge Agreement;
WHEREAS, the Additional Guarantor is a direct or indirect Subsidiary of Parent
and will, directly or indirectly, benefit from (i) the Credit Parties’
extensions of credit to Borrower and the other applicable Loan Parties pursuant
to the Loan Documents and (ii) the Hedge Banks’ extensions of credit to the
applicable Loan Parties pursuant to any Secured Hedge Agreement and,
accordingly, the Additional Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the other Credit Parties on the
terms and conditions contained herein; and
WHEREAS, the Additional Guarantor’s execution and delivery of this Joinder is a
condition to the Administrative Agent and the other Credit Parties continuing to
make such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Additional Guarantor, the Additional
Guarantor agrees as follows:
Section 1. Accession to Guaranty. The Additional Guarantor hereby (i) agrees
that it is a “Guarantor” under the Guaranty and (ii) assumes all obligations of
a “Guarantor” thereunder and agrees to be bound thereby, all as if the
Additional Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the Additional Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all the Guarantied Obligations (as defined in the Guaranty);


Exhibit F-1 – Page 11

--------------------------------------------------------------------------------





(b)    makes to the Administrative Agent and the other Credit Parties as of the
date hereof each of the representations and warranties contained in the Guaranty
and agrees to be bound by each of the covenants contained in the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Guaranty.
[Signatures on Next Page]




Exhibit F-1 – Page 12

--------------------------------------------------------------------------------






In witness whereof, the undersigned Additional Guarantor has caused this Joinder
to be executed and delivered by its officer thereunto duly authorized as of the
date first written above.




    
[NAME OF ADDITIONAL GUARANTOR]




By:    
Name:    
Title:    






[Address of Additional Guarantor:


____________________
____________________
Attention: ____________
Telephone: ___________
Facsimile: ____________
Electronic Mail: ________________]




Exhibit F-1 – Page 13

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF RELEASE OF GUARANTOR




Reference is made to that certain that certain Amended and Restated Guaranty
Agreement dated as of November 10, 2016 (as amended, supplemented, restated or
otherwise modified from time to time, the “Guaranty”) in favor of BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Credit Parties, as defined in the Guaranty, relating to, among
other things, that certain Amended and Restated Credit Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time), by and among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a
Delaware limited partnership, as “Borrower”, ASHFORD HOSPITALITY PRIME, INC., a
Maryland corporation, as “Parent”, each lender from time to time party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the other parties thereto.


In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges ____________________ from any and
all obligations and liabilities of ____________________ to the Credit Parties
under the Guaranty.


BANK OF AMERICA, N.A., as Administrative Agent




By:                    
Name:                
Title:                




Exhibit F-1 – Page 14

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF AMENDED AND RESTATED BORROWER GUARANTY AGREEMENT
THIS AMENDED AND RESTATED BORROWER GUARANTY AGREEMENT (this “Guaranty”) is
executed as of November 10, 2016, by ASHFORD HOSPITALITY PRIME LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Guarantor”), in favor of Bank
of America, N.A. as administrative agent (in such capacity, together with its
successors and assigns, “Administrative Agent”), for the benefit of the Credit
Parties (hereinafter defined).


RECITALS:


A.    The Guarantor, as borrower, Ashford Hospitality Prime, Inc., a Maryland
corporation (“Parent”), Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and the Lenders, each as defined therein, previously
entered into that certain Credit Agreement dated as of November 19, 2013 (herein
referred to, together with all amendments, modifications, restatements, or
supplements thereof, as the “Existing Credit Agreement”). In connection with the
Existing Credit Agreement, Guarantor entered into that certain Guaranty
Agreement dated as of November 19, 2013 (herein referred to, together with all
amendments, modifications, restatements, or supplements thereof, as the
“Existing Guaranty”).


B.    The Guarantor, as borrower, Parent, Bank of America, N.A., in its capacity
as Administrative Agent, Swing Line Lender (“Swing Line Lender”) and L/C Issuer
(“L/C Issuer”), and certain Lenders (Administrative Agent, Swing Line Lender,
L/C Issuer, the Lenders, and each Hedge Bank, together with their respective
successors and assigns are each a “Credit Party,” and collectively the “Credit
Parties”) are now entering into that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, modified, supplemented, or
restated from time to time, the “Credit Agreement”), which Credit Agreement
amends and restates, in its entirety, the Existing Credit Agreement. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.


C.    This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof (i) is a condition precedent to
the Credit Parties’ obligations to extend credit under the Loan Documents and
(ii) will be a condition precedent to the effectiveness of any Secured Hedge
Agreement.


D.    This Guaranty shall amend and restate the Existing Guaranty in its
entirety.


NOW, THEREFORE, as an inducement to (i) the Credit Parties to enter into the
Credit Agreement and to make Loans and issue Letters of Credit to the Guarantor
thereunder and to extend such credit as the Credit Parties may from time to time
agree to extend and (ii) the Hedge Bank party to any Secured Hedge Agreement to
enter into such Secured Hedge Agreement, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor hereby guarantees payment of the Guaranteed
Obligations (hereinafter defined) and hereby agrees as follows:


Section 1.NATURE OF GUARANTY. The Guarantor hereby absolutely and
unconditionally guarantees as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of any Loan Party or any Subsidiary of a
Loan Party (other than the Guarantor) to the Credit Parties arising under the
Secured Hedge Agreements


Exhibit F-2 – Page 1

--------------------------------------------------------------------------------





(including all renewals, extensions, modifications, amendments, and restatements
thereof and all costs, attorneys’ fees and expenses incurred by any Credit Party
in connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”). This Guaranty shall not be affected by the
genuineness, validity, regularity, or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance (other than
indefeasible performance) relating to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty.


Section 2. REPRESENTATIONS; PAYMENTS. The Guarantor represents and warrants that
it is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware and that it is located in the State of
Delaware within the meaning of such term under Section 9-307 of the UCC. All
payments by the Guarantor hereunder shall be made to the Administrative Agent,
for the account of the Credit Party to whom such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds and
in accordance with (a) Section 2.12(a) of the Credit Agreement, in all
circumstances, (b) Section 3.01 of the Credit Agreement, in the case of payments
under the Loan Documents, and (c) Section 2(d) of any applicable Secured Hedge
Agreement on the form of the 1992 ISDA Master Agreement or the 2002 ISDA Master
Agreement (or the corresponding provision of any successor master agreement), in
the case of payments under any Secured Hedge Agreement.


Section 3.RIGHTS OF CREDIT PARTIES. The Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) as between the Guarantor and the Credit Parties,
apply such security and direct the order or manner of sale thereof as any Credit
Party in its sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.


Section 4.CERTAIN WAIVERS. The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Parent or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Credit Party) of the liability of the Guarantor (other than the defense that the
Guaranteed Obligations have been performed and indefeasibly paid in cash, to the
extent of any such payment); (b) the benefit of any statute of limitations
affecting the Guarantor’s liability hereunder; (c) any right to require the
Credit Parties to proceed against or exhaust any security for the Indebtedness
or pursue any other remedy in the Credit Parties’ power whatsoever; (d) any
benefit of and any right to participate in any security now or hereafter held by
the Credit Parties; and (e) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor or default, notice of intent
to accelerate, notice of acceleration, and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.




Exhibit F-2 – Page 2

--------------------------------------------------------------------------------





Section 5.OBLIGATIONS INDEPENDENT. The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any other person or entity is joined as a party.


Section 6.TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Guarantor is made, or the Credit
Parties exercise their right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Credit
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Credit Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.


Section 7.NO SUBROGRATION. The Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent liabilities that survive termination of the Loan
Documents and the Secured Hedge Agreements) and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to the Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.


Section 8.WAIVER OF SURETYSHIP DEFENSES. The Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to the
Guarantor under this Guaranty, make any agreement with any person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of the Guarantor under this Guaranty. The
Guarantor waives any right to enforce any remedy which the Guarantor now has or
may hereafter have against any other guarantor and waives any defense arising by
reason of any disability or other defense of any other guarantor or the
cessation from any cause whatsoever of the liability of the Guarantor and waives
the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder. The Guarantor waives any benefit of and any right to
participate in any security now or hereafter held by Administrative Agent for
the benefit of the Credit Parties. Further, to the fullest extent permitted by
law, the Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Guarantor under
this Guaranty or which, but for this provision, might operate as a discharge of
the Guarantor.




Exhibit F-2 – Page 3

--------------------------------------------------------------------------------





Section 9.EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. The Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against the Guarantor.


Section 10.SUBORDINATION. The Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of any other guarantor of the
Guaranteed Obligations owing to the Guarantor, whether now existing or hereafter
arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to the Guarantor, (c) held by or are to be held by the
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations (other than contingent obligation that
survive termination of the Loan Documents and the Secured Hedge Agreements). If
the Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then the Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to Administrative Agent, for the benefit of
the Credit Parties, in the form received (with any necessary endorsements), to
be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.


Section 11.STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by Administrative Agent.


Section 12.EXPENSES. The Guarantor shall pay to Administrative Agent upon demand
the amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Administrative Agent
may incur in connection with the preservation, protection, or enforcement of any
rights of any Credit Party under this Guaranty including in any case commenced
by or against the Guarantor under the Bankruptcy Code (Title 11, United States
Code) or any similar or successor statute. The obligations of the Guarantor
under the preceding sentence shall survive termination of this Guaranty.


Section 13.AMENDMENTS. No amendment, modification, termination, or waiver of any
provision of this Guaranty, and no consent to any departure by the Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Administrative Agent and the Guarantor.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.


Section 14.NOTICES. Any notice or other communication herein required or
permitted to be given shall be sent in writing to the address of the Guarantor
or Administrative Agent, as applicable, set forth in the Credit Agreement and
shall be given and deemed effective in accordance with the provisions of Section
11.02 of the Credit Agreement.


Section 15.NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


Exhibit F-2 – Page 4

--------------------------------------------------------------------------------







Section 16.ASSIGNMENT. This Guaranty shall: (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns under any Secured Hedge Agreement and the
Credit Parties may, in accordance with the terms of the Secured Hedge Agreement
giving rise to such Guaranteed Obligations, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that the Credit Parties may, in accordance with the terms of the Secured
Hedge Agreement giving rise to such Guaranteed Obligations, disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
the Guarantor, this Guaranty, and any security for this Guaranty.


Section 17.CONDITION OF OTHER GUARANTORS. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the other guarantors of the Guaranteed Obligations such information
concerning the financial condition, business, and operations of such other
guarantors as the Guarantor requires, and that no Credit Party shall have any
duty, and the Guarantor is not relying on any Credit Party at any time, to
disclose to the Guarantor any information relating to the business, operations,
or financial condition of such other guarantors.


Section 18.RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of the Guarantor’s accounts or deposits
with Administrative Agent or such other Credit Party.


Section 19.OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Credit Parties or any term or provision thereof.


Section 20.BENEFIT OF GUARANTOR. The Guarantor represents and warrants that, by
virtue of its relationship with the other Loan Parties and their respective
Subsidiaries, the execution, delivery and performance of this Guaranty is for
the direct benefit of the Guarantor and it has received adequate consideration
for this Guaranty.


Section 21.LOAN DOCUMENTS. By execution hereof, the Guarantor covenants and
agrees that certain representations, warranties, terms, covenants, and
conditions set forth in the Loan Documents, including Section 9.11 of the Credit
Agreement, are applicable to the Guarantor and shall be imposed upon the
Guarantor, and the Guarantor reaffirms that each such representation and
warranty is true and correct in all material respects and covenants and agrees
to promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, the Guarantor acknowledges and agrees that
this Guaranty is subject to the offset provisions of the Loan Documents in favor
of the Credit Parties. In the event the Credit Agreement or any other Loan
Document shall cease to remain in effect for any reason whatsoever during any
period when any part of the Guaranteed Obligations remains unpaid, the terms,
covenants, and agreements of the Credit Agreement or such other Loan Document
incorporated herein by reference shall nevertheless continue in full force and
effect as obligations of the Guarantor under this Guaranty.


Section 22.KEEPWELL. The Guarantor hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to any Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations


Exhibit F-2 – Page 5

--------------------------------------------------------------------------------





under any Guaranty and the other Loan Documents in respect of such Swap
Obligation. The obligations and undertakings of the Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
For purposes of this Section 22, “Specified Loan Party” means any Loan Party
that is not an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to this Section 22).


Section 23.GOVERNING LAW; JURISDICTION; ETC.


(a)    GOVERNING LAW.    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE


Exhibit F-2 – Page 6

--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.


Section 24.FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


Section 25.AMENDMENT AND RESTATEMENT. This Guaranty is given in amendment and
restatement, but not in extinguishment or novation, of the Existing Guaranty.
The Guarantor hereby ratifies and confirms its obligations pursuant to the
Existing Guaranty, as amended and restated by this Guaranty.










Exhibit F-2 – Page 7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Borrower Guaranty Agreement
to be duly executed and delivered as of the date first written above.




ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:

Name:
Title:





Exhibit F-2 – Page 8

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF AMENDED AND RESTATED SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of
November 10, 2016, and entered into by and between each of the undersigned
parties identified as “Grantors” on the signature pages hereto and the other
Persons who may become Grantors hereunder pursuant to the execution and delivery
of a Security Agreement Supplement substantially in the form of Annex 1 hereto
(each a “Grantor” and collectively, the “Grantors”) in favor of BANK OF AMERICA,
N.A., a national banking association, as administrative agent for and
representative of (in such capacity herein called “Secured Party”) the Credit
Parties (hereinafter defined).
R E C I T A L S
1.In connection with that certain Credit Agreement dated as of November 19,
2013, among Ashford Hospitality Prime Limited Partnership, a Delaware limited
partnership (“Borrower”), Ashford Hospitality Prime, Inc., a Maryland
corporation (“Parent”), the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (the “Existing Credit
Agreement”), the Grantors entered into that certain Security Agreement dated as
of November 19, 2013 (the “Existing Security Agreement”).


2.Borrower, Parent, certain lenders (the “Lenders”), and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender (“Swing Line Lender”), and L/C Issuer
(“L/C Issuer”) (Secured Party, Swing Line Lender, L/C Issuer, the Lenders, and
each Hedge Bank, together with their respective successors and assigns are each
a “Credit Party,” and collectively the “Credit Parties”) are concurrently
herewith entering into an Amended and Restated Credit Agreement dated as of the
date hereof (including all annexes, exhibits, and schedules thereto, as from
time to time amended, restated, supplemented, or otherwise modified, the “Credit
Agreement”), which Credit Agreement amends and restates, in its entirety, the
Existing Credit Agreement. In connection with the Credit Agreement, Grantors
have agreed to amend and restate the Existing Security Agreement, and to ratify,
confirm, renew and extend the Existing Security Agreement and the liens and
security interests created thereby in their entirety, without interruption,
novation or discharge as set forth herein.


3.Secured Party and the other parties thereto have agreed to make available to
Borrower certain financial accommodations on the terms and conditions contained
in the Credit Agreement.


4.Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement as in effect on the date
hereof.


5.Each Grantor will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower or an Affiliate of Borrower.


6.The Credit Agreement requires that each Grantor shall grant to Secured Party,
for the benefit of the Credit Parties, the Liens contemplated by this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantors and Secured Party agree as follows:
1.
Definitions.



Exhibit G – Page 1

--------------------------------------------------------------------------------







(a)As used herein, the following terms have the following meanings:
“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2, including, to the extent a security interest is granted
therein pursuant to such Section, (i) all additional Indebtedness from time to
time owed to any Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (ii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing.
“Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section 101 et
seq.), as in effect from time to time, and any successor statute thereto.
“Collateral” means, subject to the last sentence of this definition, with
respect to a Grantor, all of such Grantor’s right, title and interest to and
under all of the following property, whether now owned or hereafter acquired by
such Grantor or in which a Grantor now has or at any time in the future may
acquire any right, title or interest, and whether now existing or hereafter
arising:
(a)all Deposit Accounts;
(b)all Instruments;
(c)all Securities Accounts;
(d)all books and records pertaining to any property described in this
definition;
(e)all Supporting Obligations pertaining to any property described in this
definition;
(f)all property of the types described in clauses (a) through (e) of this
definition of any Grantor held by Secured Party, including all such property, in
the possession or custody of or in transit to Secured Party for any purpose,
including safekeeping, collection or pledge, for the account of such Grantor or
as to which such Grantor may have any right or power; and
(g)to the extent not otherwise included, all Proceeds.
When the term “Collateral” is used without reference to a Grantor, then it shall
be deemed to be a collective reference to the “Collateral” of all Grantors.
Notwithstanding anything to the contrary, the Collateral shall


Exhibit G – Page 2

--------------------------------------------------------------------------------





not include any Equity Interest in any Person that is an Unpledgeable
Subsidiary; provided that any “Collateral” under and as defined in the Pledge
Agreement, which has not been otherwise released pursuant to the provisions
thereof, shall constitute Collateral hereunder.
“Credit Agreement” has the meaning set forth in the Recitals hereto.
“Deposit Account” means a deposit account of a Grantor in which such Grantor
maintains any reserves for furniture, Fixtures and/or Equipment.
“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Secured Party, entered into by a Grantor, Secured Party and the
bank at which such Grantor maintains a Deposit Account giving Secured Party
control over such Deposit Account.
“Pledged Collateral” means, collectively, Pledged Debt Instruments, any other
Investment Property of any Grantor, all chattel paper, certificates or other
Instruments representing any of the foregoing and all Security Entitlements of
any Grantor in respect of any of the foregoing in each case, to the extent not
excluded from the definition of Collateral pursuant to the last sentence
thereof. Pledged Collateral may be General Intangibles, Instruments or
Investment Property. Pledged Collateral shall not include any property that
constitutes “Collateral” under and as defined in the Pledge Agreement.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 1, issued by the obligors named therein.
“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, contract
rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.
“Secured Obligations” means any and all existing and future Obligations
including, without limitation, all indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of Borrower and any Grantor to the
Credit Parties arising under the Credit Agreement, the other Loan Documents, and
the Secured Hedge Agreements (including all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof).
“Securities Account” means a securities account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.
“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Secured Party, entered into by a Grantor, Secured Party and the
Securities Intermediary at which such Grantor maintains a Securities Account
giving Secured Party control over such Securities Account.


Exhibit G – Page 3

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, to the extent that, by reason of mandatory
provisions of law, any of the attachment, perfection, or priority of, or
remedies with respect to, Secured Party’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
(b)    Terms used herein without definition that are defined in the UCC have the
respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):
“Account”
“Certificated Security”
“Chattel Paper”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“Fixtures”
“General Intangible”
“Goods”
“Instrument”
“Inventory”
“Investment Property”
“Securities Intermediary”
“Security”
“Security Entitlement”
“Supporting Obligation”
“Uncertificated Security”
“Payment Intangible”


(c)    This Agreement is a Loan Document and is subject to the provisions of
Section 1.02 of the Credit Agreement, which provisions are incorporated into
this Agreement by reference the same as if set forth in this Agreement verbatim.
2.Grant of Security Interests in Collateral. Each Grantor, as security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
mortgages, pledges and hypothecates to Secured Party for the benefit of the
Credit Parties, and grants to Secured Party for the benefit of the Credit
Parties a lien on and security interest in, all of such Grantor’s right, title
and interest in, to and under the Collateral of such Grantor.


3.Grantors Remain Obligated. Notwithstanding any other provision of this
Agreement to the contrary, (a) each Grantor shall remain liable to observe and
perform all the conditions and obligations to be observed and performed by it
under each and every contract or other agreement included as part of the
Collateral, all in accordance with the terms of each such contract and
agreement, (b) no Credit Party shall have any obligation or liability under any
contract or other agreement included as part of the Collateral by reason of or
arising out of this Agreement or the receipt by any Credit Party of any payment
relating thereto,


Exhibit G – Page 4

--------------------------------------------------------------------------------





(c) the exercise by Secured Party of any rights under this Agreement or
otherwise in respect of the Collateral shall not release any Grantor from its
obligations under any contract or other agreement included as part of the
Collateral and (d) no Credit Party shall be obligated to take any of the
following actions with respect to any contract or other agreement included as
part of the Collateral: (i) perform any obligation of any Grantor, (ii) make any
payment, (iii) make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party,
(iv) present or file any claim or (v) take any action to enforce any performance
or to collect the payment of any amounts that may have been assigned to it or to
which it may be entitled at any time or times.


4.Representations and Warranties. Each Grantor represents and warrants to
Secured Party and each other Credit Party as follows:


(a)Title and Liens. Such Grantor is, and will at all times continue to be, the
legal and beneficial owner of the Collateral of such Grantor except for
Collateral disposed of by such Grantor as expressly permitted by any Loan
Document. Not in limitation of the preceding sentence, such Grantor is the
Entitlement Holder of all Investment Property held in a Securities Account of
such Grantor. None of the Collateral is subject to any adverse claim or other
Lien except as expressly permitted by the Credit Agreement.
(b)Authorization. Such Grantor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any authorization, approval, or other action by, or
notice to or filing with, any Governmental Authority or other Person or violate
any applicable Law (including any Environmental Law) relating to such Grantor;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of such Grantor, or any indenture, agreement or other
instrument to which such Grantor is a party or by which it or any of the
Collateral of such Grantor or its other property may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
of the Collateral of such Grantor or such Grantor’s other property whether now
owned or hereafter acquired.
(c)Validity and Perfection of Security Interest. This Agreement is effective to
create in favor of Secured Party, for the benefit of the Credit Parties, a
legal, valid and enforceable first-priority security interest in the Collateral.
Such security interest will be perfected upon (i) in the case of all Collateral
in which a security interest may be perfected by the filing of a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 and the recording of the financing statements in the
appropriate office, (ii) the delivery to Secured Party of all Collateral
consisting of Instruments and Certificated Securities, in each case properly
endorsed for transfer in blank, (iii) the execution of Securities Account
Control Agreements with respect to Investment Property not in certificated form,
and (iv) the execution of Deposit Account Control Agreements with respect to all
Deposit Accounts of a Grantor. Except as set forth in this subsection, no action
is necessary to perfect the security interest granted by any Grantor under this
Agreement. Each such security interest shall be prior to all other Liens on the
Collateral.
(d)Jurisdiction of Formation, Locations, Etc. Such Grantor’s jurisdiction of
organization, exact legal name, organizational identification number, if any,
and the location of such Grantor’s chief executive office or sole place of
business, in each case as of the date hereof, is specified on Schedule 3 and
such Schedule also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office or sole place of business for
the five years preceding the date hereof.


Exhibit G – Page 5

--------------------------------------------------------------------------------





(e)Pledged Collateral. All Pledged Collateral and, if applicable, any Additional
Pledged Collateral, consisting of Certificated Securities or Instruments has
been delivered to Secured Party in accordance with Section 5(f) or (g).
(f)Deposit Accounts and Securities Accounts. Schedule 4 sets forth all Deposit
Accounts and Securities Accounts maintained by any Grantor on the date hereof or
on the date of the delivery of any update to such Schedule pursuant to the terms
hereof, which sets forth such information separately for each Grantor.
5.Covenants. Each Grantor hereby unconditionally covenants and agrees as
follows:


(a)No Liens, Sale, Etc. Such Grantor shall (i) except for the security interests
created by this Agreement or as otherwise expressly permitted by the Credit
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, (ii) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as expressly permitted under the Loan Documents, and (iii)
not enter into any agreement or undertaking restricting the right or ability of
such Grantor or Secured Party to sell, assign or transfer, or grant any Lien in,
any Collateral except as expressly permitted under the Loan Documents.
(b)Maintenance of Perfection. Such Grantor shall maintain the security interests
created by this Agreement as perfected first priority security interests and
shall defend such security interests and the priorities of such security
interests against the claims and demands of all Persons.
(c)Statements of Collateral. Such Grantor shall furnish to Secured Party from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as Secured
Party may reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to Secured Party.
(d)Changes in Locations, Name, Etc. Unless a Grantor shall have given Secured
Party at least 30 days’ prior written notice (or such shorter time as shall be
acceptable to Secured Party) and shall have delivered to Secured Party all
additional financing statements and other documents reasonably requested by
Secured Party to maintain the validity, perfection and priority of the security
interests provided for herein, such Grantor shall not do any of the following:
(i)    change its jurisdiction of organization or its location, in each case
from that referred to in Section 4(d); or
(ii)    change its legal name or organizational identification number, if any,
or corporation, limited liability company or other organizational structure to
such an extent that any financing statement filed in connection with this
Agreement would become misleading.
(e)Control Agreements. Each Grantor shall obtain and deliver to Secured Party an
authenticated Deposit Account Control Agreement, from each bank holding a
Deposit Account for such Grantor. Each Grantor shall obtain an authenticated
Securities Account Control Agreement from each Securities Intermediary issuing
or holding any Securities Account to or for any Grantor.
(f)Pledged Collateral. Within 15 days of any Grantor acquiring possession of any
certificates and Instruments representing or evidencing Pledged Collateral
(including Additional Pledged Collateral but excluding Pledged Collateral
comprised of Equity Interests of any Grantor in any Person which was, but has
ceased to be an Excluded Subsidiary), such Grantor shall deliver to Secured
Party, all such certificates and Instruments representing or evidencing any
Pledged Collateral (including Additional Pledged Collateral),


Exhibit G – Page 6

--------------------------------------------------------------------------------





whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Secured Party. While an Event
of Default exists, Secured Party shall have the right, at any time in its
discretion and without notice to any Grantor, (i) to transfer to or to register
in its name or in the name of its nominees any Pledged Collateral and (ii) to
exchange any certificate or instrument representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.
Except as permitted by the Credit Agreement, such Grantor shall not grant
control over any Investment Property that is Collateral to any Person other than
Secured Party.
(g)Delivery of Instruments. Within 15 days of any Grantor acquiring possession
of any Instrument payable to such Grantor, such Grantor shall deliver to Secured
Party each such Instrument, duly indorsed in a manner reasonably satisfactory to
Secured Party.
(h)Further Assurances. At any time and from time to time, at the request of
Secured Party, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and the execution and delivery of Securities Account
Control Agreements and Deposit Account Control Agreements.
6.Remedial Provisions.


(a)General Remedies. While an Event of Default exists, Secured Party may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable Law. Without limiting the generality of
the foregoing, Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by applicable Law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived by each Grantor), may in such circumstances forthwith
collect, receive, appropriate and realize upon any Collateral, and may forthwith
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver any Collateral (or contract to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of any Credit Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by the UCC and other applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption of any Grantor, which right or equity is hereby
waived and released by each Grantor. To the extent permitted by applicable Law,
each Grantor waives all claims, damages and demands it may acquire against any
Credit Party arising out of the exercise by Secured Party of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by applicable Law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
(b)Pledged Collateral. While an Event of Default exists, upon notice by Secured
Party to the relevant Grantor or Grantors, (i) Secured Party shall have the
right to receive any Proceeds of the Pledged Collateral and make application
thereof to the Secured Obligations in the order provided in Section 8.03 of


Exhibit G – Page 7

--------------------------------------------------------------------------------





the Credit Agreement and (ii) Secured Party or its nominee may exercise any
voting, consent, corporate and other right pertaining to the Pledged Collateral
as if Secured Party were the absolute owner thereof, all without liability
except to account for property actually received by it; provided, however, that
Secured Party shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing. In order to permit Secured Party to exercise the voting and
other consensual rights that it is entitled to exercise pursuant hereto and to
receive all distributions that it is entitled to receive hereunder, (i) each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such orders and instruments as Secured Party may
from time to time request and (ii) without limiting the immediately preceding
clause (i), such Grantor hereby grants to Secured Party an irrevocable proxy to
exercise all rights, powers, privileges and remedies to which a holder of the
Pledged Collateral would be entitled, which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
Person (including the issuer of such Pledged Collateral or any officer or agent
thereof) while an Event of Default exists. Each Grantor hereby expressly
authorizes and irrevocably instructs each issuer of any Pledged Collateral
pledged hereunder by such Grantor to (x) comply with any instruction received by
it from Secured Party in writing that states that an Event of Default exists and
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that such
issuer shall be fully protected in so complying and (y) upon receipt of written
notice stating that an Event of Default has occurred and is continuing under and
as defined in the Credit Agreement and directing such payment directly to
Secured Party, pay any payment with respect to the Pledged Collateral directly
to Secured Party.
(c)Writ of Possession; Receiver. Each Grantor hereby acknowledges that Secured
Obligations arose out of a commercial transaction, and agrees that while an
Event of Default exists Secured Party shall have the right to an immediate writ
of possession with respect to the Collateral without notice of a hearing or the
requirement of posting a bond. Secured Party shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Secured Party.
(d)Remedies Cumulative. Each right, power, and remedy of Secured Party as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Secured Party, of any one or more of
such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Secured Party of any or all such other rights, powers, or remedies.
(e)Marshaling. Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the fullest extent that it lawfully may, each Grantor
hereby agrees that it will not invoke any applicable Law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Secured Party’s rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
fullest extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.


Exhibit G – Page 8

--------------------------------------------------------------------------------





(f)Application of Proceeds. The proceeds of any sale of the whole or any part of
the Collateral pursuant to this Agreement, together with any other moneys held
by Secured Party under the provisions of this Agreement, shall be applied in
accordance with Section 8.03 of the Credit Agreement. Each Grantor shall remain
liable and will pay, on demand, any deficiency remaining in respect of the
Secured Obligations.
(g)Deposit Accounts and Securities Accounts. Upon the occurrence of an Event of
Default and for so long as such Event of Default is continuing, Secured Party
may (i) instruct the bank at which any Deposit Account is maintained to comply
with instructions originated by Secured Party directing disposition of the funds
in such Deposit Account without further consent of any Grantor and (ii) instruct
the Securities Intermediary at which any Securities Account is maintained to
comply with the Entitlement Order originated by Secured Party without further
consent of any Grantor.
7.Secured Party Appointed Attorney-in-Fact. Each Grantor hereby constitutes and
appoints Secured Party as the attorney-in-fact of such Grantor with full power
of substitution either in Secured Party’s name or in the name of such Grantor to
do any of the following: (a) to perform any obligation of such Grantor hereunder
in such Grantor’s name or otherwise; (b) to ask for, demand, sue for, collect,
receive, receipt and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (c) to prepare, execute, file, record
or deliver notices, assignments, financing statements, continuation statements,
applications for registration or like papers to perfect, preserve or release
Secured Party’s security interest in the Collateral; (d) to issue Entitlement
Orders, instructions and other orders to any bank or Securities Intermediary in
connection with any of the Collateral held by or maintained with such bank or
Securities Intermediary; (e) to verify facts concerning the Collateral in such
Grantor’s name, its own name or a fictitious name; (f) to endorse checks,
drafts, orders and other instruments for the payment of money payable to such
Grantor, representing any payment in respect of the Collateral or any part
thereof or on account thereof and to give full discharge for the same; (g) to
exercise all rights, powers and remedies which such Grantor would have, but for
this Agreement, with respect to any of the Collateral; and (h) to carry out the
provisions of this Agreement and to take any action and execute any instrument
which Secured Party may deem necessary or advisable to accomplish the purposes
hereof, and to do all acts and things and execute all documents in the name of
such Grantor or otherwise, deemed by Secured Party as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder; provided, however, Secured Party may only exercise its rights
described in the immediately preceding clauses (a), (b), (d), (f) and (g) if an
Event of Default exists; provided, further, that Secured Party will give notice
to Borrower as soon as reasonably possible upon its exercise of its rights under
the immediately preceding clauses (a) through (h), except (1) any such notice
regarding the exercise of rights under the immediately preceding clauses (a),
(b), (d), (f) or (g) shall be given if and to the extent required by applicable
Law and (2) in no event will the failure to give such have any effect on the
validity of the exercise of any such right or give rise to liability on the part
of any Credit Party. Nothing herein contained shall be construed as requiring or
obligating any Credit Party to make any commitment or to make any inquiry as to
the nature or sufficiency of any payment received by it, or to present or file
any claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by Secured Party or omitted to be
taken with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of any Grantor or to any claim or
action against Secured Party. The power of attorney granted herein is
irrevocable and coupled with an interest.


8.Secured Party Duties. The powers conferred on Secured Party hereunder are
solely to protect Secured Party’s interest in the Collateral, for the benefit of
the Credit Parties, and shall not impose any duty upon Secured Party to exercise
any such powers. Except for the safe custody of any Collateral in its actual
possession and the accounting for moneys actually received by it hereunder,
Secured Party shall


Exhibit G – Page 9

--------------------------------------------------------------------------------





have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of any Collateral in its actual possession if
Secured Party accords such Collateral treatment substantially equal to that
which Secured Party accords its own property.


9.Authorization of Financing Statements. Each Grantor authorizes Secured Party,
and its counsel and other representatives, at any time and from time to time, to
file or record financing statements, amendments to financing statements, and
other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as Secured Party reasonably
determines appropriate to perfect the security interests of Secured Party under
this Agreement. Each Grantor hereby also authorizes Secured Party, and its
counsel and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Each Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Secured Party, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.


10.Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure by any Grantor herefrom shall in any event be effective
unless the same shall be in writing and signed by the party or parties against
whom enforcement of such amendment, modification, termination, or waiver is
sought, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
Schedules to this Agreement may be supplemented through Security Agreement
Supplements executed by a Grantor and accepted by Secured Party.


11.Notices. Any notice or other communication herein required or permitted to be
given shall be in writing to the addresses set forth on the signature pages
hereof and shall be given and deemed effective in accordance with the provisions
of Section 11.02 of the Credit Agreement.


12.No Waiver. Neither the failure on the part of any Credit Party to exercise,
nor the delay on the part of any Credit Party in exercising any right, power or
remedy hereunder, nor any course of dealing between any Credit Party, on the one
hand, and any Grantor, on the other hand, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
hereunder preclude any other or the further exercise thereof or the exercise of
any other right, power or remedy.


13.Binding Agreement; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns under the Credit Agreement, except that no Grantor shall be
permitted to assign this Agreement or any interest herein or in the Collateral
or any part thereof and any such assignment by a Grantor shall be null and void
absent the prior written consent of Secured Party.


14.Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.




Exhibit G – Page 10

--------------------------------------------------------------------------------





15.Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


16.Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


17.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


18.LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


(a)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
(b)EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)EACH GRANTOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL


Exhibit G – Page 11

--------------------------------------------------------------------------------





AS PROVIDED IN THIS AGREEMENT; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL
THAT SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY
APPLICABLE LAW NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS EXPRESSLY
REQUIRED UNDER THIS AGREEMENT OR APPLICABLE LAW, ANY REQUIREMENT OF NOTICE,
DEMAND, OR ADVERTISEMENT FOR SALE.
(d)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.
19.Additional Grantors. If, pursuant to Section 6.12 of the Credit Agreement,
Borrower shall be required to cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary shall execute and deliver to Secured
Party a Security Agreement Supplement substantially in the form of Annex 1
hereto and shall thereafter for all purposes be party hereto as a “Grantor” and
have the same rights, benefits and obligations as a Grantor initially party
hereto.


20.Termination. Upon indefeasible payment in full of all of the Secured
Obligations (other than contingent obligations that survive termination of the
Loan Documents) and termination of the Credit Agreement in accordance with its
terms, this Agreement shall terminate. Upon termination of this Agreement in
accordance with its terms, Secured Party agrees to take such actions as any
Grantor may reasonably request, and at the sole cost and expense of such
Grantor, to evidence the termination of this Agreement.


21.Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until it terminates in accordance with its terms.


22.Reinstatement. Each Grantor agrees that, if any payment made by any Loan
Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by Secured Party to such Loan Party,
its estate, trustee, receiver or any other party, including any Grantor, under
any bankruptcy law or other applicable Law, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender, such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.


23.Security Interest Absolute. All rights of Secured Party hereunder, the grant
of a security interest in the Collateral and all obligations of each Grantor
hereunder, shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of any Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of the payment
of, or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document,
or any other agreement or instrument relating to any of the foregoing, (c) any
exchange, release or nonperfection of any other collateral, or any release or
amendment or waiver of or consent to or departure from any guaranty, for all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise


Exhibit G – Page 12

--------------------------------------------------------------------------------





constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Secured Obligations).


24.Joint and Several Obligations of Grantors. THE OBLIGATIONS OF THE GRANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL.


25.Miscellaneous. By acceptance of the benefits hereof, each Credit Party
acknowledges and agrees that its rights hereunder are subject to the terms of
the Credit Agreement, that the rights, obligations, and liabilities of Secured
Party are subject to the terms of the Credit Agreement, and that the Collateral
can be released as provided in the Credit Agreement.
26..AMENDMENT AND RESTATEMENT. This Agreement is in amendment and restatement of
the Existing Security Agreement. Grantors hereby acknowledge and agree that this
Agreement ratifies, confirms, renews and extends the Existing Security Agreement
and the liens and security interests created thereby in their entirety, without
interruption, novation or discharge.




Exhibit G – Page 13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.


GRANTORS:
ASHFORD HOSPITALITY PRIME, INC.
By:

Name: David Brooks
Title: Chief Operating Officer and General Counsel



ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
By: Ashford Prime OP General Partner LLC, its general partner
ASHFORD PRIME OP LIMITED PARTNER LLC
ASHFORD PRIME OP GENERAL PARTNER LLC
ASHFORD HHC III LLC




By:

Name: David Brooks
Title: Vice President



ASHFORD PRIME TRS CORPORATION


By:

Name: Deric S. Eubanks
Title: President



Address for each of the foregoing Grantors:

C/O Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Electronic Mail: dbrooks@ahtreit.com






Exhibit G – Page 14

--------------------------------------------------------------------------------






Agreed to, accepted and acknowledged as of the date first written above.


SECURED PARTY:


BANK OF AMERICA, N.A., a national
banking association




By:                    
Name:
Title:


Notice Address:


Bank of America, N.A.
101 S Tryon Street
Mail Code: NC1-002-15-36
Charlotte, NC 28255
Attention: Cindy Jordan
Telephone: 980-386-2359
Facsimile: 704-409-0883
Electronic Mail: cindy.t.jordan@baml.com




Exhibit G – Page 15

--------------------------------------------------------------------------------






SCHEDULE 1


Pledged Debt Instruments


None.




Exhibit G – Page 16

--------------------------------------------------------------------------------






SCHEDULE 2


Necessary Filings


UCC Financing Statement Filings:


Grantor


Jurisdiction Where to be Filed


Ashford Hospitality Prime, Inc.
MD
Ashford Hospitality Prime Limited Partnership
DE
Ashford Prime OP General Partner LLC
DE
Ashford Prime OP Limited Partner LLC
DE
Ashford Prime TRS Corporation
DE
Ashford HHC III LLC
DE





Exhibit G – Page 17

--------------------------------------------------------------------------------






SCHEDULE 3


Jurisdictions of Organization, Names, Organizational ID Numbers, Locations, Etc.




Grantor (Exact Legal Name)


Jurisdiction of
Formation


Org ID No.


Chief Executive Office/Sole
Place of Business


Ashford Hospitality Prime, Inc.
MD
D15174170
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Hospitality Prime Limited Partnership
DE
5314751
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime OP General Partner LLC
DE
5314745
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime OP Limited Partner LLC
DE
5314749
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford Prime TRS Corporation
DE
5314759
14185 Dallas Parkway, STE 1100
Dallas, TX 75254
Ashford HHC III LLC
DE
4305154
14185 Dallas Parkway, STE 1100
Dallas, TX 75254





Exhibit G – Page 18

--------------------------------------------------------------------------------






SCHEDULE 4


Deposit Accounts and Securities Accounts


None.


Exhibit G – Page 19

--------------------------------------------------------------------------------






ANNEX 1 TO AMENDED AND RESTATED SECURITY AGREEMENT


FORM OF SECURITY AGREEMENT SUPPLEMENT


THIS SECURITY AGREEMENT SUPPLEMENT dated as of [_______], 20[___] (this
“Supplement”) is executed and delivered by [            ], a [            ] (the
“New Grantor”) in favor of BANK OF AMERICA, N.A., a national banking association
(the “Secured Party”).
WHEREAS, to secure obligations owing by certain parties under the Credit
Agreement (defined below), the other Loan Documents, and any Secured Hedge
Agreement, Borrower and the other “Grantors” thereunder have executed and
delivered that certain Amended and Restated Security Agreement dated as of
November 10, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) in favor of BANK OF AMERICA, N.A., in
its capacity as administrative agent for and representative of (in such capacity
the “Secured Party”) for the Credit Parties under the Security Agreement,
relating to, among other things, that certain Amended and Restated Credit
Agreement dated as of November 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ASHFORD
HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a Maryland corporation, each
lender from time to time party thereto, the Secured Party, as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other parties thereto;
WHEREAS, it is a condition precedent to the continued extension by the Credit
Parties and the Secured Party of such financial accommodations that the New
Grantor execute this Supplement to become a party to the Security Agreement.
NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:
Section 1.Accession to Security Agreement; Grant of Security Interest. The New
Grantor agrees that it is a “Grantor” under the Security Agreement and assumes
all obligations of a “Grantor” thereunder, all as if the New Grantor had been an
original signatory to the Security Agreement. Without limiting the generality of
the foregoing, the New Grantor hereby:
(a)    mortgages, pledges and hypothecates to the Secured Party for the benefit
of the Credit Parties, and grants to the Secured Party for the benefit of the
Credit Parties a lien on and security interest in, all of such Grantor’s right,
title and interest in, to and under the Collateral of such Grantor, all as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations;
(b)    makes to the Secured Party and the other Credit Parties as of the date
hereof each of the representations and warranties contained in Section 4 of the
Security Agreement and agrees to be bound by each of the covenants contained in
the Security Agreement, including without limitation, those contained in Section
5 thereof; and
(c)    consents and agrees to each other provision set forth in the Security
Agreement.
Section 1.Supplement to Schedules. The information set forth in Annex 1 attached
hereto is hereby added to the information set forth in Schedules 1 through 4 of
the Security Agreement.


Exhibit G – Page 20

--------------------------------------------------------------------------------





Section 2.GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 3.Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Security
Agreement.
[Signatures on Next Page]


Exhibit G – Page 21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.
[NEW GRANTOR]


By:                    
Name: Title:                


Address for Notices:


Attention:            
Telecopy Number:            
Telephone Number:            


Accepted:


BANK OF AMERICA, N.A., a national
banking association


By:                    
Name:                    
Title:                    




Exhibit G – Page 22

--------------------------------------------------------------------------------






ANNEX 1


[Set forth information to be disclosed on Schedules 1 through 4
with respect to the New Grantor]


This Annex shall be deemed to be a supplement to Schedules 1 through 4 attached
to the Amended and Restated Security Agreement.




Exhibit G – Page 23

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF AMENDED AND RESTATED PLEDGE AGREEMENT
THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) is dated as of
November 10, 2016, and entered into by and between ASHFORD HOSPITALITY PRIME
LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), ASHFORD
HOSPITALITY PRIME, INC., a Maryland corporation (“Parent”), and those
subsidiaries of Parent listed on the signature pages hereof or which may
hereafter become a party hereto pursuant to Section 16 (each of which is a
“Pledgor Subsidiary;” and Borrower, Parent, and each Pledgor Subsidiary are each
a “Pledgor” and collectively, “Pledgors”), the Issuers (as hereinafter defined)
party hereto, and BANK OF AMERICA, N.A., a national banking association, as
administrative agent for and representative of (in such capacity herein called
“Secured Party”) the Credit Parties (hereinafter defined).


R E C I T A L S


1.    In connection with that certain Credit Agreement dated as of November 19,
2013, among Borrower, Parent, the lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the “Existing
Credit Agreement”), the Pledgors entered into that certain Pledge Agreement
dated as of November 19, 2013 (the “Existing Pledge Agreement”).


2.    Borrower, Parent, certain lenders (the “Lenders”), and Bank of America,
N.A., as Administrative Agent (“Administrative Agent”), Swing Line Lender
(“Swing Line Lender”), and L/C Issuer (“L/C Issuer”) (Secured Party, Swing Line
Lender, L/C Issuer, the Lenders, and each Hedge Bank, together with their
respective successors and assigns are each a “Credit Party,” and collectively
the “Credit Parties”) are concurrently herewith entering into an Amended and
Restated Credit Agreement dated as of the date hereof (including all annexes,
exhibits, and schedules thereto, as from time to time amended, restated,
supplemented, or otherwise modified, the “Credit Agreement”), which Credit
Agreement amends and restates, in its entirety, the Existing Credit Agreement.
In connection with the Credit Agreement, Pledgors have agreed to amend and
restate the Existing Pledge Agreement, and to ratify, confirm, renew and extend
the Existing Pledge Agreement and the liens and security interests created
thereby in their entirety, without interruption, novation or discharge as set
forth herein.


3.    Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement as in effect on the date
hereof.


4.    Each Pledgor is the legal and beneficial owner of (a) the Pledged Shares
(as defined herein), and (b) the Pledged Interests (as defined herein), in each
case, described as owned by such Pledgor on Schedule 1 hereto.


5.    Each Pledgor will, directly or indirectly, benefit from the Credit
Parties’ extension of credit to Borrower or an Affiliate of Borrower.


6.    The Credit Agreement requires that each Pledgor shall grant to Secured
Party, for the benefit of the Credit Parties, the Liens contemplated by this
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgors and Issuers party hereto hereby agree
with Secured Party, for the benefit of the Credit Parties, as follows:


Exhibit H – Page 1

--------------------------------------------------------------------------------







1.    Definitions. As used herein, the following terms have the following
meanings:


“Article 8 Opt-In Provisions” means the provisions, if any, in the applicable
Formation Agreements of an Issuer stating that the equity interests of such
Issuer are securities governed by Article 8 of the applicable UCC.


“Credit Agreement” has the meaning set forth in the Recitals hereto.


“Issuer” means a corporation, partnership, or limited liability company that has
issued or will issue any Equity Interest included in the Collateral, including,
without limitation, each of the entities listed as an “issuer” on Schedule 1
hereto.
“Pledged Interests” means all of each Pledgor’s partnership interests in limited
partnerships or general partnerships, as the case may be, and membership
interests in limited liability companies, if any, described as owned by such
Pledgor in Part B of Schedule 1 attached hereto, including, without limitation
(i) all of each Pledgor’s right, title, and interest now or hereafter accruing
under any limited liability company agreement, operating agreement, or
partnership agreement (any such agreement being a “Pledged Interest Formation
Agreement”) with respect to any interest now owned or hereafter acquired or
owned by such Pledgor in the issuer of such Pledged Interests, and (ii) all
distributions, proceeds, fees, preferences, payments, or other benefits, which
each Pledgor now is or may hereafter become entitled to receive with respect to
such interests in the issuer of such Pledged Interests and with respect to the
repayment of all loans now or hereafter made by such Pledgor to the issuer of
such Pledged Interests, and such Pledgor’s undivided percentage interest in the
assets of the issuer of such Pledged Interests.


“Pledged Shares” means the shares of stock described as owned by such Pledgor in
Part A of Schedule 1 attached hereto and issued by the corporations named
therein, including, without limitation, (i) all of each Pledgor’s right, title,
and interest now or hereafter accruing under any bylaws (any such agreement
being a “Pledged Share Formation Agreement”, and together with the Pledged
Interest Formation Agreement, the “Formation Agreements”), shareholders’
agreement, or other material agreement with respect to any interest now owned or
hereafter acquired or owned by such Pledgor in the issuer of such Pledged
Shares, and (ii) all distributions, proceeds, fees, preferences, payments, or
other benefits, which each Pledgor now is or may hereafter become entitled to
receive with respect to such interests in the issuer of such Pledged Shares and
with respect to the repayment of all loans now or hereafter made by such Pledgor
to the issuer of such Pledged Shares, and such Pledgor’s undivided percentage
interest in the assets of the issuer of such Pledged Shares.


2.     Pledge of Security. Each Pledgor hereby pledges and assigns to Secured
Party, for the benefit of the Credit Parties, and hereby grants to Secured
Party, for the benefit of the Credit Parties, a security interest in, all of
such Pledgor’s right, title, and interest in and to the following (the
“Collateral”):


(a)    the Pledged Shares and the certificates representing the Pledged Shares
and any interest or securities entitlement of such Pledgor in the entries on the
books of any financial or securities intermediary pertaining to the Pledged
Shares;


(b)    the Pledged Interests, including without limitation all of such Pledgor’s
right, title, and interest as a partner in the issuer of such Pledged Interests
(if it is a partnership) or as a member of the issuer of such Pledged Interests
(if it is a limited liability company);


Exhibit H – Page 2

--------------------------------------------------------------------------------







(c)    all additional shares of, and all securities convertible into and
warrants, options, and other rights to purchase or otherwise acquire, stock of
any issuer of the Pledged Shares from time to time acquired by such Pledgor in
any manner (which shares shall be deemed to be part of the Pledged Shares), the
certificates or other instruments representing such additional shares,
securities, warrants, options, or other rights and any interest of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
additional shares;


(d)    all distribution rights, income rights, liquidation interests, accounts,
contract rights, general intangibles, notes, instruments, drafts, and documents
relating to the Pledged Shares or the Pledged Interests, including, without
limitation, all dividends, cash, warrants, rights, instruments, and other
property or proceeds from time to time received or otherwise distributed in
respect of or in exchange for any or all of the Collateral;


(e)    to the extent attributable to the Pledged Shares or the Pledged
Interests, all promissory notes, notes receivable, accounts, accounts
receivable, and instruments owned or held by any Pledgor or, in which any
Pledgor owns or holds an interest, evidencing obligations of the issuer of the
Equity Interests included in such Pledged Shares or Pledged Interests;


(f)    all Liens, security interests, collateral, property, and assets securing
any of the promissory notes, notes receivable, instruments, accounts receivable,
and other claims and interests described in clause (e) above;


(g)    all books, files, computer records, computer software, electronic
information, and other files, records, or information relating to any or all of
the foregoing, including, without limitation, all of such Pledgor’s right, title
and interest in and to all stock or other ownership record books relating to any
of the Collateral; and


(h)    all substitutions, replacements, products, proceeds, income, and profits
arising from any of the foregoing, including, without limitation, insurance
proceeds. For purposes of this Agreement, the term “proceeds” includes whatever
is receivable or received when Collateral or proceeds are sold, exchanged,
collected, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, proceeds of any indemnity or
guaranty payable to such Pledgor or Secured Party from time to time with respect
to any of the Collateral.


3.    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)), of all of the Obligations and all renewals or
extensions thereof, whether for principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to any Pledgor, would accrue on such obligations), fees, expenses,
indemnities, or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created, or incurred, and all or any portion of such
obligations or liabilities that are paid, to the extent all or any part of such
payment is avoided or recovered directly or indirectly from Secured Party or any
other Credit Party as a preference, fraudulent transfer, or otherwise (all such
obligations and liabilities being the “Underlying Debt”), and all payment
obligations of each Pledgor now or hereafter existing under Section 14 of this
Agreement (all such obligations of Pledgors, together with the Underlying Debt,
being the “Secured Obligations”).


Exhibit H – Page 3

--------------------------------------------------------------------------------





    
4.    Delivery of Collateral. All certificates or instruments representing or
evidencing the Collateral shall be delivered to and held by or on behalf of
Secured Party pursuant hereto and shall be in suitable form for transfer by
delivery or, as applicable, shall be accompanied by the applicable Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party.
Secured Party shall have the right, at any time after the occurrence and during
the continuation of an Event of Default, and without notice to any Pledgor, to
transfer to or to register in the name of Secured Party or any of its nominees
any or all of the Collateral, subject only to the revocable rights specified in
Section 8(a). In addition, Secured Party shall have the right at any time after
the occurrence and during the continuation of an Event of Default to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.


5.    Consent. To the extent the consent of a Pledgor or Issuer party hereto,
whether in its capacity as a partner, member, general partner, managing member,
shareholder, issuer, or otherwise, is required for the transfer, conveyance, or
encumbrance of all or any portion of the Pledged Interests in any partnership or
limited liability company, such Pledgor or Issuer hereby irrevocably (a)
consents to the grant of the security interests by all applicable Pledgors
described in this Pledge Agreement, (b) consents to the transfer or conveyance
of the Collateral pursuant to Secured Party’s exercise of its rights and
remedies under this Pledge Agreement or any of the other Loan Documents, at law
or in equity, (c) consents to the admission of Secured Party or any Persons
designated by Secured Party, their nominees, or any other transferee of any
Collateral as a partner (including as the general partner) or member (including
as the managing member) of such partnership or limited liability company, and
(d) agrees that all terms and conditions in the Organization Documents of such
Issuer applicable to the pledge of any Collateral, the enforcement thereof, the
transfer of any Collateral or the admission of Secured Party or any Persons
designated by Secured Party, their nominees, or any other transferee of any
Collateral as a partner (including as the general partner) or member (including
as the managing member) of such partnership or limited liability company have
been satisfied or waived in connection with Secured Party’s exercise of its
rights and remedies under this Pledge Agreement or any of the other Loan
Documents. Ashford Prime OP General Partner LLC, a Delaware limited liability
company (“Prime GP”) hereby consents to the pledge by Ashford Prime OP Limited
Partner LLC, a Delaware limited liability company (“Prime LP”) of equity
interests in Borrower. In the event of a foreclosure or conveyance in lieu
thereof or other transfer to a third party purchaser by Secured Party, Prime GP
hereby acknowledges and agrees that Secured Party or any other such transferee
will become a Substitute Limited Partner (as such term is defined in the Amended
and Restated Agreement of Limited Partnership of Borrower (the “Borrower
Partnership Agreement”)) for all purposes under the Borrower Partnership
Agreement; provided that, in the case of any third party purchaser, such
transferee becoming a Substitute Limited Partner shall be subject to Section
9.5(b) and 9.11 of the Borrower Partnership Agreement.


6.    Representations and Warranties. Each Pledgor represents and warrants, as
of the date hereof, that:


(a)    Due Authorization, etc. of Collateral. All stock, limited liability
company membership interests, and partnership interests included in the Pledged
Shares and Pledged Interests have been duly authorized and validly issued and
are fully paid and nonassessable.


(b)    Description of Collateral.


(i)The Pledged Shares and Pledged Interests constitute all of the issued and
outstanding stock, limited liability company membership interests, and
partnership interests in the Issuers (other than the Borrower and any Issuer
that is a JV Subsidiary).


Exhibit H – Page 4

--------------------------------------------------------------------------------







(ii)There are no outstanding warrants, options or other rights to purchase, or
other agreements outstanding with respect to, or property that is now or
hereafter convertible into, or that requires the issuance or sale of, any stock,
limited liability company membership interests, or partnership interests in the
Issuers.


(c)    Ownership of Collateral. Each Pledgor is the legal, record, and
beneficial owner of the Collateral listed next to its name on Schedule 1, free
and clear of any Lien except for the Lien created by the Loan Documents.


(d)    Governmental Authorizations. No authorization, approval, or other action
by, and no notice to or filing with, any Governmental Authority is required for
either (i) the pledge by any Pledgor of the Collateral pursuant to this
Agreement and the grant by any Pledgor of the Lien granted hereby, (ii) the
execution, delivery, or performance of this Agreement by any Pledgor, or (iii)
the exercise by Secured Party of the voting or other rights, or the remedies in
respect of the Collateral, provided for in this Agreement (except as may be
required in connection with a disposition of Collateral by laws affecting the
offering and sale of securities generally).


(e)    Perfection. Upon execution of this Agreement and (i) an appropriate
financing statement by each Pledgor and the recording of the financing statement
in the appropriate office, or (ii) the establishment of “control” (within the
meaning of Article 8 or Article 9 of the Uniform Commercial Code, as adopted in
the State of New York (the “UCC”)) over any portion of the Collateral
constituting Certificated Securities or Uncertificated Securities (each as
defined in the UCC), as applicable, Secured Party will have a valid and
perfected first priority Lien in the Collateral, securing the payment of the
Secured Obligations.


(f)    Margin Regulations. The pledge of the Collateral pursuant to this
Agreement does not violate Regulation T, U, or X of the FRB.


(g)Organization Documents. Each Pledgor acknowledges and represents that no
default or event which, with the giving of notice or the passage of time, could
become a default has occurred as to such Pledgor under each applicable
Organization Document of the issuer of any Equity Interest included in the
Collateral, and all capital contributions required of such Pledgor pursuant to
the such Organization Documents as of the date hereof have been made, and such
Pledgor has no further obligation to contribute capital to any of Parent,
Borrower, or Prime GP.


7.    Assurances and Covenants of each Pledgor and each Issuer party hereto.


(a)    Transfers and Other Liens. No Pledgor shall:


(i)    sell, assign (by operation of law or otherwise), pledge, or hypothecate
or otherwise dispose of, or grant any option with respect to, any of the
Collateral except for the Lien created under the Loan Documents; provided that
each Pledgor may sell or dispose of any Collateral so long as such sale or
disposition is not otherwise prohibited pursuant to the Credit Agreement, and
upon such permitted sale or disposition any assets so sold or disposed as
permitted by this Section 7(a) shall be released from the Lien of this Agreement
as provided in Section 17 provided that the foregoing shall not be construed to
limit such Pledgor’s rights under Section 8(a)(ii) hereof; or




Exhibit H – Page 5

--------------------------------------------------------------------------------





(ii)    create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Liens created under the Loan Documents and, to the
extent that the allocation provisions in the Organization Documents of any JV
Subsidiary constitute a Lien, except for any such Lien.


(b)    Additional Collateral. (i) Parent shall cause each of Prime GP and Prime
LP not to issue any stock or other securities in addition to or in substitution
for the Pledged Shares or Pledged Interests issued by such Issuer, except to
Parent, (ii) Borrower shall cause Ashford Prime TRS Corporation, a Delaware
corporation, not to issue any stock or other securities in addition to or in
substitution for the Pledged Shares or Pledged Interests issued by such Issuer,
except to Borrower, and (iii) each Pledgor shall pledge hereunder pursuant to
Section 7(d), (A) promptly upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities or interests
of each issuer of Pledged Shares or Pledged Interests and (B) promptly upon the
issuer of any Equity Interests that it owns in any Person who was an
Unpledgeable Subsidiary ceasing to be an Unpledgeable Subsidiary, any and all of
its shares of stock or other securities or interests of such issuer.


(c)    Pledge Amendments. Each Pledgor shall, upon obtaining any additional
shares of stock or other securities or interests required to be pledged
hereunder as provided in Sections 7(b) and upon determining that any Person in
which it holds any shares of stock or other securities or interests is no longer
an Unpledgeable Subsidiary, promptly (and in any event on or before thirty (30)
days after obtaining such securities) deliver to Secured Party a Pledge
Amendment, duly executed by such Pledgor and Issuer, as applicable, in
substantially the form of Exhibit A attached hereto (a “Pledge Amendment”), as
well as all certificates and instruments representing shares of stock or other
equity interests, if any, in accordance with Section 6.12(a)(iii) of the Credit
Agreement, in respect of the additional Pledged Shares or Pledged Interests to
be pledged pursuant to this Agreement. Each Pledgor hereby authorizes Secured
Party to attach each Pledge Amendment to this Agreement and agrees that all
Pledged Shares listed on any Pledge Amendment delivered to Secured Party shall
for all purposes hereunder be considered Collateral; provided that, the failure
of any Pledgor to execute a Pledge Amendment with respect to any additional
Pledged Shares pledged pursuant to this Agreement shall not impair the Lien of
Secured Party therein or otherwise adversely affect the rights and remedies of
Secured Party hereunder with respect thereto.


(d)    Further Assurances Perfection. Each Pledgor shall from time to time, at
the expense of Pledgors, promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that Secured Party may reasonably request, in order to perfect and protect
any Lien granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Pledgor will:


(i)    authenticate and file, or authorize Secured Party to file, such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may reasonably
request, in order to perfect and preserve the Liens granted or purported to be
granted hereby; and


(ii)     at Secured Party’s request, appear in and defend any action or
proceeding that may affect any Pledgor’s title to or Secured Party’s Lien in all
or any part of the Collateral.


(e)    Authorization to File Financing Statements.


(i)    Each Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to and
limited to all or any part of the


Exhibit H – Page 6

--------------------------------------------------------------------------------





Collateral, in such filing offices as Secured Party shall deem appropriate, and
shall pay Secured Party’s reasonable costs and expenses incurred in connection
therewith.


(ii)    Each Pledgor hereby further authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to and
limited to all or any part of the Collateral without the signature of such
Pledgor, and each Pledgor agrees that a carbon, photographic, or other
reproduction of this Agreement or of a financing statement authenticated by such
Pledgor shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.


(f)    Organization Documents. Subject to Section 5 of this Agreement, each
Pledgor shall, at its expense, maintain each applicable Organization Document of
the issuer of any Equity Interest included in the Collateral in full force and
effect, without any cancellation, termination, amendment, supplement, or other
modification of such Organization Document, except as explicitly required by its
terms (as in effect on the date hereof), except for amendments, supplements or
other modifications that do not materially adversely affect the interests of the
Credit Parties in any material respect and except for Organization Documents in
respect of Pledged Shares or Pledged Interests of partnerships or limited
liability companies that have been released from this Agreement under Section
17.


8.    Voting Rights; Dividends; Etc.


(a)    So long as no Event of Default shall have occurred and be continuing:


(i)    each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Loan Documents;


(ii)    each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien of this Agreement, any and all dividends, cash,
warrants, rights, instruments, and other property or proceeds from time to time
received or otherwise distributed in respect of or in exchange for any
Collateral; provided, however, that any and all such dividends, distributions,
property or proceeds paid or payable on the Collateral in the form of additional
securities of an Issuer shall be, and shall forthwith be delivered to Secured
Party to hold as Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of Secured Party, be segregated from the other property
or funds of such Pledgor and be forthwith delivered to Secured Party as
Collateral in the same form as so received (with all necessary endorsements);
and


(iii)    Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to Pledgors all such proxies, dividend payment orders,
and other instruments as any Pledgor may from time to time reasonably request
for the purpose of enabling such Pledgor to exercise the voting and other
consensual rights which it is entitled to exercise pursuant to paragraph (i)
above and to receive the dividend payments which it is authorized to receive and
retain pursuant to paragraph (ii) above.


(b)    Upon the occurrence and during the continuation of an Event of Default:


(i)    upon written notice from Secured Party to Pledgors, all rights of any
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise


Exhibit H – Page 7

--------------------------------------------------------------------------------





pursuant to Section 8(a)(i) in respect of any Issuer party hereto shall cease,
and all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;


(ii)    all rights of any Pledgor to receive the dividends, cash, warrants,
rights, instruments, and other property or proceeds in respect of or in exchange
for any Collateral which it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall cease, and all such rights shall thereupon
become vested in Secured Party who shall thereupon have the sole right to
receive and hold as Collateral such dividend payments; and


(iii)    all dividends, cash, warrants, rights, instruments, and other property
or proceeds in respect of or in exchange for any Collateral which are received
by any Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b)
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of such Pledgor and shall forthwith be paid over to Secured
Party as Collateral in the same form as so received (with any necessary
endorsements).


(c)    In order to permit Secured Party to exercise the voting and other
consensual rights in respect of Pledged Shares which it may be entitled to
exercise pursuant to Section 8(b)(i) in respect of any Issuer party hereto and
to receive all dividends and other distributions which it may be entitled to
receive under Section 8(a)(ii) or Section 8(b)(ii), (i) each Pledgor shall
promptly execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies, dividend payment orders, and other instruments as
Secured Party may from time to time reasonably request, and (ii) without
limiting the effect of the immediately preceding clause (i), each Pledgor hereby
grants to Secured Party an irrevocable proxy to vote the Pledged Shares in
respect of any Issuer party hereto and to exercise all other rights, powers,
privileges, and remedies to which a holder of the Pledged Shares in respect of
any Issuer party hereto would be entitled (including, without limitation, giving
or withholding written consents of shareholders, calling special meetings of
shareholders, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Shares on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Shares or any officer or agent
thereof), upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations (except for
contingent obligations that survive termination of the Loan Documents) or waiver
or cure of such Default.


(d)    Notwithstanding any of the foregoing, each Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Secured Party or any other
Credit Party to assume any of such Pledgor’s obligations, duties, expenses, or
liabilities arising out of this Agreement (including, without limitation, such
Pledgor’s obligations as the holder of the Pledged Shares and as holder of the
Pledged Interests) or under any and all other agreements now existing or
hereafter drafted or executed (collectively, the “Pledgor Obligations”) unless
Secured Party otherwise expressly agrees to assume any or all of said Pledgor
Obligations in writing. Without limiting the generality of the foregoing,
neither the grant of the Lien in the Collateral in favor of Secured Party as
provided herein nor the exercise by Secured Party of any of its rights hereunder
nor any action by Secured Party in connection with a foreclosure on the
Collateral shall be deemed to constitute Secured Party as a partner of any
partnership or a member of any limited liability company; provided, however,
that in the event Secured Party elects to become a substituted partner of any
partnership or a member of any limited liability company in place of any Pledgor
while an Event of Default has occurred and is continuing, Secured Party shall be
entitled to and shall become such a substitute partner or member.




Exhibit H – Page 8

--------------------------------------------------------------------------------





9.    Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints Secured Party as such Pledgor’s attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, Secured
Party or otherwise, from time to time in Secured Party’s discretion:


(a)    to file one or more financing or continuation statements, or amendments
thereto, relative to and limited to all or any part of the Collateral without
the signature of such Pledgor;


(b)    subsequent to the occurrence and during the continuation of an Event of
Default, to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(c)    subsequent to the occurrence and during the continuation of an Event of
Default, to receive, endorse, and collect any instruments made payable to any
Pledgor representing any dividend payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same; and


(d)    subsequent to the occurrence and during the continuation of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.


10.    Secured Party May Perform. If any Pledgor fails to perform any agreement
contained herein, then Secured Party may itself perform, or cause performance
of, such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by such Pledgor under Section 14(b).


11.    Standard of Care. The powers conferred on Secured Party hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession or under its control and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, it being understood that Secured Party shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession or
control of the Collateral) to preserve rights against any parties with respect
to any Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, or (d) initiating any action to protect the Collateral against
the possibility of a decline in market value. Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which Secured Party accords its own property consisting of
negotiable securities.


12.    Remedies.


(a)    If any Event of Default shall have occurred and be continuing, then
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral), and Secured Party may also in
its sole discretion, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange or broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit, or for future delivery, at such time or times
and at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the


Exhibit H – Page 9

--------------------------------------------------------------------------------





market price of the Collateral. Secured Party or any other Credit Party may be
the purchaser of any or all of the Collateral at any such public sale and
Secured Party, as agent for and representative of the Credit Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by Secured Party at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay, and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ prior notice to the applicable Pledgor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Secured Party shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Pledgor hereby
waives any claims against Secured Party arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if Secured
Party accepts the first offer received and does not offer such Collateral to
more than one offeree; provided however, that Pledgors do not waive the
requirements of Section 9-610 of the UCC with respect to any sale or other
disposition of the Collateral that is conducted under such Section.


(b)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act of 1933, as from time to time amended (the “Securities
Act”), and applicable state securities laws, Secured Party may be compelled,
with respect to any sale of all or any part of the Collateral conducted without
prior registration or qualification of such Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, each Pledgor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.


(c)    If Secured Party determines to exercise its right to sell any or all of
the Collateral, then upon Secured Party’s written request, each Pledgor shall
and shall cause each issuer of any Pledged Shares to be sold hereunder from time
to time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.


(d)    Notwithstanding anything to the contrary, in no event shall any Pledgor
be required to cause the registration of any securities included in the
Collateral, whether pursuant to the Securities Act, any applicable state
securities law, or any other Law.




Exhibit H – Page 10

--------------------------------------------------------------------------------





13.    Application of Proceeds. All proceeds received by Secured Party in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be held and applied in accordance with the Credit
Agreement.


14.    Indemnity and Expenses.


(a)    EACH PLEDGOR AGREES TO INDEMNIFY SECURED PARTY AND EACH OTHER CREDIT
PARTY FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND LIABILITIES IN ANY WAY
RELATING TO, GROWING OUT OF, OR RESULTING FROM THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF
THIS AGREEMENT), EXCEPT (I) IN THE CASE OF ANY CLAIMS, LOSSES AND LIABILITIES
ARISING OTHER THAN UNDER A SECURED HEDGE AGREEMENT, TO THE EXTENT SUCH CLAIMS,
LOSSES, OR LIABILITIES RESULT FROM SECURED PARTY’S OR SUCH OTHER CREDIT PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION AND (II) IN THE CASE OF ANY CLAIMS, LOSSES AND
LIABILITIES ARISING UNDER A SECURED HEDGE AGREEMENT, TO THE EXTENT (A) ARISING
UNDER THE TERMS OF ANY “TRANSACTION” (AS DEFINED THEREIN) OR (B) TO THE EXTENT
SUCH CLAIMS, LOSSES, OR LIABILITIES RESULT FROM SECURED PARTY’S OR SUCH OTHER
CREDIT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION.


(b)    Pledgors shall pay to Secured Party upon demand the amount of any and all
costs and expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that Secured Party may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of Secured
Party hereunder, or (iv) the failure by any Pledgor to perform or observe any of
the provisions hereof.


15.    Continuing Security Interest; Transfer of Loans. This Agreement shall
create a continuing Lien in the Collateral and shall (a) remain in full force
and effect until the payment in full of all Obligations (except for contingent
obligations that survive termination of the Loan Documents), the termination of
the obligations of the Credit Parties to advance Borrowings or issue Letters of
Credit under the Loan Documents, and the expiration of all Letters of Credit,
and all Secured Hedge Agreements, (b) be binding upon each Pledgor, its
successors and assigns, and (c) inure, together with the rights and remedies of
Secured Party hereunder, to the benefit of Secured Party and each other Credit
Party, and their respective successors, transferees, and assigns. Without
limiting the generality of the foregoing clause (c), but subject to the relevant
provisions of the Loan Documents and the Secured Hedge Agreements, any Credit
Party may assign or otherwise transfer any Secured Obligations held by it to any
other Person to the extent permitted by the Credit Agreement or the relevant
Secured Hedge Agreement, as applicable, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Credit
Party herein or otherwise. Upon the indefeasible payment in full of all
Obligations (except for contingent obligations that survive termination of the
Loan Documents), the termination of the obligations of the Credit Parties to
advance Borrowings or issue Letters of Credit under the Loan Documents, and the
expiration of all Letters of Credit, and all Secured Hedge Agreements, the Lien
granted hereby shall terminate and all rights to the Collateral shall revert to
Pledgors. Upon any such termination Secured Party will, at Pledgors’ expense,
execute and deliver to Pledgors such documents as Pledgors shall reasonably
request to evidence such termination and Pledgors shall be entitled to the
return, upon their request and at their expense, against receipt


Exhibit H – Page 11

--------------------------------------------------------------------------------





and without recourse to Secured Party, of such Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof.


16.    Additional Pledgor Subsidiaries. In accordance with Section 6.12(a)(iii)
of the Credit Agreement, certain additional Subsidiaries of Parent may from time
to time become parties hereto as additional Pledgor Subsidiaries (an “Additional
Pledgor Subsidiary”), and such Additional Pledgor Subsidiary and any applicable
Issuer not already a party to this Agreement, shall enter into a joinder hereto,
substantially in the form of Exhibit B, together with all certificates and
instruments representing shares of stock or other equity interests, and listing
the Collateral to be pledged by such Additional Pledgor Subsidiary.


17.    Release of Collateral. Collateral shall be released from the Lien of this
Agreement upon any of the following events: (i) any sale or disposition of such
Collateral as permitted by Section 7(a) of this Agreement; (ii) any release of
the Lien in such Collateral by the Secured Party in accordance with Section 9.10
of the Credit Agreement; or (iii) upon termination of the Lien pursuant to
Section 15. Upon any release of Collateral pursuant to the terms of this Section
17, (i) Secured Party shall thereupon return to the respective Pledgor or to its
order any and all certificates and other instruments evidencing or relating to
such released Collateral and (ii) Secured Party will, at Pledgors’ expense,
file, or will authorize the respective Pledgor to file, an amendment or
termination to any financing statement releasing such Collateral.


18.    Amendments; Etc. No amendment, modification, termination, or waiver of
any provision of this Agreement, and no consent to any departure by any Pledgor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by the party or parties against whom
enforcement of such amendment, modification, termination, or waiver is sought.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.


19.    Notices. Any notice or other communication herein required or permitted
to be given shall be in writing to the addresses set forth on the signature
pages hereof and shall be given and deemed effective in accordance with the
provisions of Section 11.02 of the Credit Agreement.


20.    Control Agreement; Acknowledgement by Issuers party hereto.


(a)    Upon the occurrence and during the continuation of an Event of Default,
Pledgors hereby authorize and instruct each Issuer a party hereto to comply, and
each such Issuer hereby agrees to so comply, with any instruction received
thereby from Secured Party with respect to the Collateral, without any consent
or further instructions from Pledgors (or other registered owner), and Pledgors
agree that each such Issuer shall be fully protected in so complying.


(b)    Each Issuer a party hereto acknowledges receipt of a copy of this
Agreement, agrees to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to it, and acknowledges and agrees that it
has reflected any pledge hereunder to the Secured Party in its books and
records. Each Issuer a party hereto further agrees that upon request by Secured
Party after the occurrence of an Event of Default, upon receipt of notice from
Secured Party, such Issuer shall pay any dividends, distributions or other
payments with respect to any shares of stock included in the Pledged Shares or
any partnership or limited liability company interests included in the Pledged
Interests directly to Secured Party. Each Pledgor hereby irrevocably agrees not
to vote to amend, and each Issuer a party hereto (other than any Issuer that is
a JV Subsidiary) hereby irrevocably agrees not to amend (i) the applicable
Issuer’s Organization Documents to provide that its Equity Interests are
securities governed by Article 8 of the UCC or (ii) the applicable Issuer’s
Article 8 Opt-In Provisions of the applicable Issuer’s Organization Documents,
and each


Exhibit H – Page 12

--------------------------------------------------------------------------------





Pledgor and each Issuer a party hereto hereby agrees and acknowledges that any
such vote shall be invalid and any such amendment shall be void ab initio.
21.    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of Secured Party in the exercise of any power, right, or
privilege hereunder shall impair such power, right, or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right, or privilege preclude any other or
further exercise thereof or of any other power, right, or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.


22.    Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


23.    Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


24.    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 24(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED


Exhibit H – Page 13

--------------------------------------------------------------------------------





BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.


25.    Actions Not Release. The security interest and Pledgors’ obligations and
Secured Party’s rights hereunder shall not be released, diminished, impaired, or
adversely affected by the occurrence of any one or more of the following events:
(i) the taking or accepting of any other security or assurance for any or all of
the Obligations; (ii) any release, surrender, exchange, subordination, or loss
of any security or assurance at any time existing in connection with any or all
of the Obligations; (iii) the modification of, amendment to, or waiver of
compliance with any terms of any of the other Loan Documents without the
notification or consent of Pledgors, except as required therein (the right to
such notification or consent being herein specifically waived by Pledgors); (iv)
the insolvency, bankruptcy, or lack of corporate or trust power of any party at
any time liable for the payment of any or all of the Obligations, whether now
existing or hereafter occurring; (v) any renewal, extension, or rearrangement of
the payment of any or all of the Obligations, either with or without notice to
or consent of Pledgors, or any adjustment, indulgence, forbearance, or
compromise that may be granted or given by Secured Party or any other Credit
Party to Pledgors; (vi) any neglect, delay, omission, failure, or refusal of
Secured Party or any other Credit Party to take or prosecute any action in
connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Obligations;
(vii) any failure of Secured Party or any other Credit Party to notify Pledgors
of any renewal, extension, or assignment of the Obligations or any part thereof,
or the release of any security, or of any other action taken or refrained from
being taken by Secured Party or any other Credit Party against Pledgors or any
new agreement between or among Secured Party or one or more Credit Parties and
Pledgors, it being understood that neither Secured Party nor any other Credit
Party shall be required to give Pledgors any notice of any kind under any
circumstances whatsoever with respect to or in connection with the Obligations,
including, without limitation, notice of acceptance of this Agreement or any
Collateral ever delivered to or for the account of Secured Party hereunder;
(viii) the illegality, invalidity, or unenforceability of all or any part of the
Obligations against any party obligated with respect thereto by reason of the
fact that the Obligations, or the interest paid or payable with respect thereto,
exceeds the amount permitted by Law, the act of creating the Obligations, or any
part thereof, is ultra vires, or the officers, partners, or trustees creating
same acted in excess of their authority, or for any other reason; (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference


Exhibit H – Page 14

--------------------------------------------------------------------------------





under applicable Laws or for any other reason Secured Party or any other Credit
Party is required to refund such payment or pay the amount thereof to someone
else; or (x) by any fact or circumstance relating to the Obligations, other than
indefeasible payment, which might otherwise constitute a defense to the
obligations of any Pledgor under this Agreement.


26.    Counterparts. This Agreement may be executed in one or more counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


27.    Limitation. The obligations of each Pledgor hereunder shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.


28.    Release Provisions. The provisions of Section 9.11 of the Credit
Agreement are hereby incorporated by reference into this Pledge Agreement to the
same extent and with the same force as if fully set forth herein.


29.    Amendment and Restatement. This Agreement is in amendment and restatement
of the Existing Pledge Agreement. Pledgors hereby acknowledge and agree that
this Agreement ratifies, confirms, renews and extends the Existing Pledge
Agreement and the liens and security interests created thereby in their
entirety, without interruption, novation or discharge.


[Signature Pages to Follow]


Exhibit H – Page 15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Pledgor, each Issuer a party hereto and Secured Party
have caused this Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.


BORROWER:


ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP


By:
Ashford Prime OP General Partner LLC, its general partner



By:

Name: David Brooks
Title: Vice President

PARENT:


ASHFORD HOSPITALITY PRIME, INC.
By:

Name: David Brooks
Title: Chief Operating Officer and General Counsel



PLEDGOR SUBSIDIARIES:


ASHFORD PRIME OP LIMITED PARTNER LLC
ASHFORD PRIME OP GENERAL PARTNER LLC
ASHFORD HHC III LLC




By:

Name: David Brooks
Title: Vice President

Address for each of the foregoing Pledgors:

C/O Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Electronic Mail: dbrooks@ahtreit.com






Exhibit H – Page 16

--------------------------------------------------------------------------------






ISSUERS:


ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
By: Ashford Prime OP General Partner LLC, its general partner
ASHFORD PRIME OP LIMITED PARTNER LLC
ASHFORD PRIME OP GENERAL PARTNER LLC
ASHFORD HHC III LLC


By:

Name: David Brooks
Title: Vice President



ASHFORD PRIME TRS CORPORATION


By:

Name: Deric S. Eubanks
Title: President

Address for each of the foregoing Issuers:

C/O Ashford Hospitality Prime, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David Brooks
Telephone: 972.778.9207
Electronic Mail: dbrooks@ahtreit.com




Exhibit H – Page 17

--------------------------------------------------------------------------------






THE UNDERSIGNED ASHFORD HHC PARTNERS III LP HAS EXECUTED THIS AGREEMENT, NOT AS
A PARTY, BUT SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS CONSENT TO THE GRANT BY
ASHFORD HHC III LLC OF A SECURITY INTEREST OVER ITS GENERAL PARTNERSHIP INTEREST
IN ASHFORD HHC PARTNERS III LP AND THE GRANT BY ASHFORD HOSPITALITY PRIME
LIMITED PARTNERSHIP OF A SECURITY INTEREST OVER ITS LIMITED PARTNERSHIP INTEREST
IN ASHFORD HHC PARTNERS III LP.


ASHFORD HHC PARTNERS III LP
By: Ashford HHC III LLC, its general partner




By:

Name: David Brooks
Title: Vice President





Exhibit H – Page 18

--------------------------------------------------------------------------------






SECURED PARTY:


BANK OF AMERICA, N.A., a national
banking association




By:                    
Name:
Title:


Notice Address:


Bank of America, N.A.
101 S Tryon Street
Mail Code: NC1-002-15-36
Charlotte, NC 28255
Attention: Cindy Jordan
Telephone: 980-386-2359
Facsimile: 704-409-0883
Electronic Mail: cindy.t.jordan@baml.com






Exhibit H – Page 19

--------------------------------------------------------------------------------






SCHEDULE 1


Pledged Shares and Pledged Interests


PART A
Corporations
Pledgor
Stock Issuer
Certificated (Y/N)
Class of Stock
Stock Certificate Nos.
Par Value
Number of Shares
Percentage of
Outstanding
Stock of the Stock Issuer
Ashford Hospitality Prime Limited Partnership
Ashford Prime TRS Corporation
No
Common
N/A
$0.01
1,000
100%



PART B


General Partnerships
Pledgor
General Partnership Interests Issuer/Limited Partnership Interests Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the General Partnership
N/A
 
 
 
 
 



Limited Partnerships
Pledgor
Limited Partnership Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Partnership
Ashford HHC III LLC
Ashford HHC Partners III LP
No
No
N/A
0.1% GP Interest
Ashford Hospitality Prime Limited Partnership
Ashford HHC Partners III LP
No
No
N/A
74.9% LP Interest
Ashford Prime OP Limited Partner LLC
Ashford Hospitality Prime Limited Partnership
No
No
N/A
84.5%* LP Interest
Ashford Prime OP General Partner LLC
Ashford Hospitality Prime Limited Partnership
No
No
N/A
0% GP interest



*approximate percentage interest as of the closing date representing 100% of
Pledgor’s interest in the issuer.








Exhibit H – Page 20

--------------------------------------------------------------------------------






Limited Liability Companies
Pledgor
Limited Liability Company Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Liability Company
Ashford Hospitality Prime Limited Partnership
Ashford HHC III LLC
No
No
N/A
100%
Ashford Hospitality Prime, Inc.
Ashford Prime OP Limited Partner LLC
No
No
N/A
100%
Ashford Hospitality Prime, Inc.
Ashford Prime OP General Partner LLC
No
No
N/A
100%





Exhibit H – Page 21

--------------------------------------------------------------------------------






EXHIBIT A


PLEDGE AMENDMENT


This Pledge Amendment, dated             , 20__ (this “Pledge Amendment”), is
delivered pursuant to Section 7(c) of the Pledge Agreement referred to below.
The undersigned hereby agrees as follows:


1.    This Pledge Amendment may be attached to the Amended and Restated Pledge
Agreement dated as of November 10, 2016, between the undersigned, each other
Pledgor party thereto, and Bank of America, N.A., as Secured Party (the “Pledge
Agreement;” capitalized terms defined therein being used herein as therein
defined).


2.    The [Pledged Shares / Pledged Interests] listed on this Pledge Amendment
shall be deemed to be part of the [Pledged Shares] [Pledged Interests] and shall
become part of the Collateral and shall secure all Secured Obligations.


3.    The undersigned Pledgor hereby confirms and reaffirms the security
interest in the Collateral granted to the Secured Party for the benefit of the
Credit Parties under the Pledge Agreement, and, as additional collateral
security for the prompt and complete payment when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations and in order to
induce the Credit Parties to make their loans and other extensions of credit
under the Credit Agreement and/or Secured Hedge Agreements, as applicable,
Pledgor hereby delivers to the Secured Party, for the benefit of the Credit
Parties, all of Pledgor's interest in [Name of New LLC/New LP/New Company], a
__________________ (“New Issuer”) listed in Schedule I hereto, together with all
certificates, options, or rights of any nature whatsoever which may be issued or
granted by New Issuer to Pledgor in respect of such interest while the Pledge
Agreement, as supplemented hereby, is in force (the “Additional Pledged
[Interests/Shares]”) and hereby grants to the Secured Party a first priority
security interest in the Additional Pledged [Interests/Shares] and all proceeds
thereof.


4.    The undersigned hereby certifies that the representations and warranties
in Section 6 of the Pledge Agreement are true and correct as of the date hereof
and hereafter, as to the Pledged Shares, Pledged Interests, instruments and any
other property pledged pursuant to this Pledge Amendment.


5.    This Pledge Amendment is supplemental to the Pledge Agreement, forms a
part thereof and is subject to the terms thereof. Schedule 1 to the Pledge
Agreement shall hereby be deemed to include each item listed on Schedule I of
this Pledge Amendment.


6.    The undersigned New Issuer hereby agrees to all of the terms and
agreements applicable to such Issuer in the Pledge Agreement.


[Signature Page to Follow]




Exhibit H – Page 22

--------------------------------------------------------------------------------






PLEDGOR:


________________________________




By:        
Name:    
Title:    




ISSUER:


________________________________




By:        
Name:    
Title:    




Exhibit H – Page 23

--------------------------------------------------------------------------------






Schedule I


Pledged Shares and Pledged Interests




PART A
Corporations
Pledgor
Stock Issuer
Certificated (Y/N)
Class of Stock
Stock Certificate Nos.
Par Value
Number of Shares
Percentage of
Outstanding
Stock of the Stock Issuer
 
















 
 







PART B


General Partnerships
Pledgor
General Partnership Interests Issuer/Limited Partnership Interests Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the General Partnership
 
 
 
 
 
 





Limited Partnerships
Pledgor
Limited Partnership Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Partnership
 
 
 
 
 
 





Limited Liability Companies
Pledgor
Limited Liability Company Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Liability Company
 
 
 
 
 
 





Exhibit H – Page 24

--------------------------------------------------------------------------------






EXHIBIT B


JOINDER TO PLEDGE AGREEMENT


THIS JOINDER TO PLEDGE AGREEMENT dated as of ____________, 20__ (this “Joinder”)
executed and delivered by _____________________, a ____________________ (the
“Additional Pledgor Subsidiary”) and __________, a ____________ (“Issuer”) in
favor of BANK OF AMERICA, N.A., in its capacity as administrative agent for and
representative of (in such capacity the “Secured Party”) for the Credit Parties
under that certain Amended and Restated Pledge Agreement dated as of November
10, 2016 (as amended, supplemented, restated or otherwise modified from time to
time, the “Pledge Agreement”), relating to, among other things, that certain
Amended and Restated Credit Agreement dated as of November 10, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware
limited partnership (“Borrower”), ASHFORD HOSPITALITY PRIME, INC., a Maryland
corporation, each lender from time to time party thereto, the Secured Party, as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other parties
thereto.
WHEREAS, to secure obligations owing by certain parties under the Credit
Agreement, the other Loan Documents, and any Secured Hedge Agreement, Borrower
and the other “Pledgor Subsidiaries” thereunder have executed and delivered the
Pledge Agreement; and
WHEREAS, it is a condition precedent to the continued extension by the Credit
Parties and the Secured Party of such financial accommodations that the
Additional Pledgor Subsidiary and Issuer execute this Joinder to become a party
to the Pledge Agreement.
NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Additional Pledgor Subsidiary and the Issuer, the
undersigned hereby agree as follows:
Section 1. Accession to Pledge Agreement; Grant of Security Interest. The
Additional Pledgor Subsidiary agrees that it is a “Pledgor” under the Pledge
Agreement and assumes all obligations of a “Pledgor” thereunder, all as if the
Additional Pledgor Subsidiary had been an original signatory to the Pledge
Agreement. The Issuer agrees that it is an “Issuer” under the Pledge Agreement
and assumes all obligations of an “Issuer” thereunder, all as if the Issuer had
been an original signatory to the Pledge Agreement. Without limiting the
generality of the foregoing, the Additional Pledgor Subsidiary hereby:
(a) pledges to the Secured Party for the benefit of the Credit Parties, and
grants to the Secured Party for the benefit of the Credit Parties a security
interest in, all of the Additional Pledgor Subsidiary’s right, title and
interest in, to and under the Collateral, including the Pledged Shares and
Pledged Interests described on Schedule I attached hereto, together with all of
the other Collateral described in Section 2 of the Pledge Agreement relating to
the Pledged Shares and the Pledged Interests, as security for the Secured
Obligations;
(b) makes to the Secured Party and the other Credit Parties as of the date
hereof each of the representations and warranties contained in Section 6 of the
Pledge Agreement and agrees to be bound by each of the covenants contained in
the Pledge Agreement, including without limitation, those contained in Section 7
thereof; and
(c) consents and agrees to each other provision set forth in the Pledge
Agreement.




Exhibit H – Page 25

--------------------------------------------------------------------------------





Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Pledge
Agreement.


Exhibit H – Page 26

--------------------------------------------------------------------------------





In witness whereof, the undersigned Additional Pledgor Subsidiary and Issuer
have caused this Pledge Agreement to be executed and delivered by their
respective officers thereunto duly authorized as of  the date first written
above, and have delivered herewith, all items required by Section 16 of the
Pledge Agreement.


[NAME OF ADDITIONAL PLEDGOR SUBSIDIARY]






By:                        
Name:                     
Title:                      


Address for Notice:
 
                
                
                
                


To the extent applicable:


[THE UNDERSIGNED [ISSUER] HAS EXECUTED THIS AGREEMENT, NOT AS A PARTY, BUT
SOLELY FOR PURPOSES OF ACKNOWLEDGING ITS CONSENT TO THE GRANT BY [NAME OF
HOLDER] OF A SECURITY INTEREST OVER ITS [GENERAL PARTNERSHIP][EQUITY] INTEREST
IN [ISSUER] AND THE GRANT BY [NAME OF HOLDER] OF A SECURITY INTEREST OVER ITS
[LIMITED PARTNERSHIP][EQUITY] INTEREST IN [ISSUER].]
[ISSUER]


By:                        
Name:                     
Title:                      




Address for Notice:
 
                
                
                
                




Exhibit H – Page 27

--------------------------------------------------------------------------------






Schedule I


Pledged Shares and Pledged Interests


PART A
Corporations
Pledgor
Stock Issuer
Certificated (Y/N)
Class of Stock
Stock Certificate Nos.
Par Value
Number of Shares
Percentage of
Outstanding
Stock of the Stock Issuer
 
















 
 





PART B


General Partnerships
Pledgor
General Partnership Interests Issuer/Limited Partnership Interests Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the General Partnership
 
 
 
 
 
 





Limited Partnerships
Pledgor
Limited Partnership Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Partnership
 
 
 
 
 
 





Limited Liability Companies
Pledgor
Limited Liability Company Issuer
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of
Outstanding
Interests of the Limited Liability Company
 
 
 
 
 
 





Exhibit H – Page 28

--------------------------------------------------------------------------------






EXHIBIT I
OPINION MATTERS
COUNSEL TO LOAN PARTIES
The matters contained in the following Sections of the Amended and Restated
Credit Agreement should be covered by the legal opinion:
Sections 5.01(a), (b)(ii) and (c) (as to identified jurisdictions only)
Section 5.02 (in the case of Section 5.02(b), as to identified Material
Contracts and orders only)
Section 5.03
Section 5.04
Section 5.14(b)




Exhibit I – Page 1

--------------------------------------------------------------------------------






EXHIBIT J-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Ashford Hospitality Prime Limited
Partnership, a Delaware limited partnership (the “Borrower”), Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Parent”), Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: _______________________
 
Title: ________________________



Date: ________ __, 20[ ]


Exhibit J-1

--------------------------------------------------------------------------------






EXHIBIT J-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Ashford Hospitality Prime Limited
Partnership, a Delaware limited partnership (the “Borrower”), Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Parent”), Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________



Date: ________ __, 20[ ]


Exhibit J-2

--------------------------------------------------------------------------------








EXHIBIT J-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Ashford Hospitality Prime Limited
Partnership, a Delaware limited partnership (the “Borrower”), Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Parent”), Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________



Date: ________ __, 20[ ]


Exhibit J-3

--------------------------------------------------------------------------------






EXHIBIT J-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 10, 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Ashford Hospitality Prime Limited
Partnership, a Delaware limited partnership (the “Borrower”), Ashford
Hospitality Prime, Inc., a Maryland corporation (the “Parent”), Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: ________ __, 20[ ]


Exhibit J-4

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF
SOLVENCY CERTIFICATE
ASHFORD HOSPITALITY PRIME, INC.
ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP
ASHFORD PRIME OP GENERAL PARTNER LLC
ASHFORD PRIME OPLIMITED PARTNER LLC
ASHFORD PRIME TRS CORPORATION
ASHFORD HHC III LLC
SOLVENCY CERTIFICATE
November 10, 2016
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
1.I am the Chief Financial Officer of Ashford Hospitality Prime, Inc., a
Maryland corporation (“Parent”), which is the sole member of each of Ashford
Prime OP General Partner LLC, a Delaware limited liability company (“General
Partner”) and Ashford Prime OP Limited Partner LLC, a Delaware limited liability
company (“Limited Partner”), and General Partner is the sole general partner of
Ashford Hospitality Prime Limited Partnership, a Delaware limited partnership
(“Borrower”), which is the sole stockholder of Ashford Prime TRS Corporation, a
Delaware corporation (“Prime TRS Corporation”), and the sole member of Ashford
HHC III LLC, a Delaware limited liability company (“HHC III LLC” and together
with the Parent, General Partner, Limited Partner, Borrower, and Prime TRS
Corporation, the “Loan Parties”).
2.This Solvency Certificate (this “Certificate”) is delivered in connection with
that certain Amended and Restated Credit Agreement dated as of November 10, 2016
(as amended, modified, supplemented, renewed or extended, and all restatements
thereof and any agreement that refinances the indebtedness thereunder, the
“Credit Agreement”), among Borrower, Parent, the Lenders then or thereafter
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
3.    I have reviewed the terms of Sections 4.01(a)(vii) of the Credit Agreement
and the term “Solvent” as defined in the Credit Agreement and the other
definitions and provisions contained in the Credit Agreement and the other Loan
Documents relating thereto and, in my opinion, I have made, or have caused to be
made under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.
4.    I, solely in my capacity as Chief Financial Officer of the Parent, and not
in my individual capacity, hereby certify that each of the Loan Parties is
Solvent on the date hereof and will be Solvent immediately after giving effect
to the Credit Agreement.
5.    Terms not otherwise defined herein have the meanings assigned to them in
the Credit Agreement.
[Signature page follows.]


Exhibit K-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first above written.
ASHFORD HOSPITALITY PRIME, INC.


By:
    
Name: Deric S. Eubanks
Title: Chief Financial Officer











Exhibit K-2